Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 1 of 113 PageID #:
                                    3268
                          LAWRENCE O'TOOLE 4/17/2019
                                                                           Page 1

     1                  IN THE UNITED STATES DISTRICT COURT

     2                      EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION
     3

     4      MALEEHA AHMAD, et al.,             )
                                               )
     5             Plaintiffs,                 )
                                               )
     6            v.                           ) Case No. 4:17-cv-2455-CDP
                                               )
     7      CITY OF ST. LOUIS, MISSOURI,       )
                                               )
     8             Defendant.                  )

     9

    10                   DEPOSITION OF LAWRENCE O'TOOLE

    11                  TAKEN ON BEHALF OF THE PLAINTIFF

    12                              APRIL 17, 2019

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                 Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 2 of 113 PageID #:
                                    3269
                          LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 2


     1                                    INDEX
     2                                                                   PAGE
     3                                 EXAMINATIONS
     4       Examination by Mr. Praiss                                         5
     5
     6                                   EXHIBITS
     7       Exhibit 1         Operations plan                               10
     8       Exhibit 2         First page of operations plan                 11
     9       Exhibit 3         After action critique                         14
    10       Exhibit 4         Email                                         21
    11       Exhibit 5         Training course lesson plan                   39
    12       Exhibit 6         PowerPoint presentation                       40
    13       Exhibit 7         ACLU demonstration guidelines                 42
    14       Exhibit 8         Section IV of Special Order 1-01              51
    15       Exhibit 9         Declaration                                   51
    16
    17
    18    (Exhibits attached.)
    19
    20
    21
    22
    23
    24
    25



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                 Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 3 of 113 PageID #:
                                    3270
                          LAWRENCE O'TOOLE 4/17/2019
                                                                           Page 3

     1                 IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
     2                           EASTERN DIVISION

     3

     4      MALEEHA AHMAD, et al.,             )
                                               )
     5             Plaintiffs,                 )
                                               )
     6            v.                           ) Case No. 4:17-cv-2455-CDP
                                               )
     7      CITY OF ST. LOUIS, MISSOURI,       )
                                               )
     8             Defendant.                  )

     9

    10                              DEPOSITION OF WITNESS, LAWRENCE

    11      O'TOOLE, produced, sworn, and examined on April 17,

    12      2019, between the hours of 10:00 a.m. and 12:00 p.m.

    13      of that day at Saint Louis City Hall, 1200 Market

    14      Street, Room 314, Saint Louis, Missouri, before

    15      Susan J. Pybas, CCR No. 1446(T), within the state of

    16      Missouri, in a certain cause now pending before the

    17      United States District Court, Eastern District of

    18      Missouri, Eastern Division, wherein Maleeha Ahmad,

    19      et al. are the Plaintiffs; City of Saint Louis,

    20      Missouri is the Defendant.

    21

    22

    23

    24

    25




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                 Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 4 of 113 PageID #:
                                    3271
                          LAWRENCE O'TOOLE 4/17/2019
                                                                           Page 4


     1                                  APPEARANCES
     2       FOR THE PLAINTIFFS:
     3       Omri Praiss, Esquire
             ACLU OF MISSOURI FOUNDATION
     4       406 West 34th Street, Suite 420
             Kansas City, Missouri 64111
     5       816.470.9938
             opraiss@aclu-mo.org
     6
     7       FOR THE DEFENDANT:
     8       Robert Dierker, Esquire
             Abby Duncan, Esquire
     9       ST. LOUIS CITY COUNSELOR'S OFFICE
             1200 Market Street, Room 314
    10       Saint Louis, Missouri 63103
             314.622.4800
    11       relyst@stlouis-mo.gov
    12       CERTIFIED COURT REPORTER:
    13       Susan J. Pybas, CCR No. 1446(T)
             ALARIS LITIGATION SERVICES
    14       711 North 11th Street
             Saint Louis, Missouri 63101
    15       314.644.2191
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                 Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 5 of 113 PageID #:
                                    3272
                          LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 5


     1                                IT IS HEREBY STIPULATED AND
     2       AGREED by and between counsel for the Plaintiffs and
     3       counsel for the Defendant that this deposition may
     4       be taken by Susan J. Pybas, CCR, No. 1446(T), a
     5       Certified Court Reporter, thereafter transcribed
     6       into typewriting, with the signature of the witness
     7       being expressly requested.
     8                             LAWRENCE O'TOOLE,
     9       of lawful age, having been produced, sworn, and
    10       examined on the part of the Plaintiffs,
    11       testified as follows:
    12                                  * * * * *
    13            (Starting time of the deposition:          10:09 a.m.)
    14                                  * * * * *
    15                                EXAMINATION
    16       BY MR. PRAISS:
    17              Q.    Good morning, Colonel O'Toole.
    18             A.     Good morning.
    19              Q.    My name is Omri Praiss.         I just introduced
    20       myself before the deposition.           I'm one of the
    21       attorneys for the plaintiffs in the case of Ahmad
    22       vs. the City of Saint Louis.
    23                    Are you familiar with that case?
    24             A.     You know, just that you filed a lawsuit,
    25       you know.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                 Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 6 of 113 PageID #:
                                    3273
                          LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 6


     1             Q.     Okay.    Have you ever been deposed?
     2             A.     I have.
     3             Q.     You have.     Okay.    How many times?
     4             A.     Through my career, a number of times.
     5             Q.     A number of times.
     6                    Just very briefly, I'm going to ask the
     7       questions today.       It's very important that you give
     8       me a chance to complete my questions.             Please
     9       refrain from interrupting me, and, also, I'll do the
    10       same, not interrupt you, when you're answering.
    11       Otherwise, it's very hard for the court reporter.
    12                    Is that acceptable?
    13             A.     Yes.
    14             Q.     Okay.    And try and always respond orally,
    15       not with "uh-huh" so that there's something on the
    16       record.
    17             A.     Yes.
    18             Q.     Thank you.
    19                    Are you under any medication that in any
    20       way impairs your ability to provide complete and
    21       truthful answers today?
    22             A.     No.    I'm taking Flonase.
    23             Q.     Okay.    You understand you're under oath
    24       and subject to penalty of perjury?
    25             A.     I do.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                 Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 7 of 113 PageID #:
                                    3274
                          LAWRENCE O'TOOLE 4/17/2019
                                                                            Page 7


     1             Q.     Wonderful.
     2                    For the record, could you state your name?
     3             A.     Lawrence O'Toole.
     4             Q.     Okay.    Other than speaking with your
     5       attorneys, did you do anything to prepare for
     6       today's deposition?
     7             A.     No.
     8             Q.     Okay.    What is your current rank?
     9             A.     A lieutenant colonel.
    10             Q.     Okay.    And how long have you had that
    11       rank?
    12             A.     I was promoted to lieutenant colonel in
    13       2013, and I was promoted to assistant chief in 2015.
    14             Q.     Who do you currently report to?
    15             A.     Commissioner John Hayden.
    16             Q.     Okay.    What was your rank in
    17       September/October of 2017?
    18             A.     I was the interim commissioner.
    19             Q.     And what does that mean, to be the
    20       "interim commissioner"?
    21             A.     Chief Sam Dotson left in April.           I was
    22       the -- I was the assistant chief then, and I was
    23       named by the mayor as the interim chief to handle
    24       all the affairs of the police department.
    25             Q.     Okay.    So you were -- as interim



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                 Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 8 of 113 PageID #:
                                    3275
                          LAWRENCE O'TOOLE 4/17/2019
                                                                           Page 8


     1       commissioner -- first of all, you used the term
     2       "interim commissioner" and "interim chief."                Are
     3       they synonymous?
     4             A.     Yes.
     5             Q.     Okay.    As the interim chief, you were the
     6       highest police officer --
     7             A.     Correct.
     8             Q.     For St. Louis Metropolitan Police
     9       Department; is that correct?
    10             A.     Correct.
    11             Q.     How long did you serve as -- in the
    12       position of interim chief?
    13             A.     April of 2017 to December of 20 -- of
    14       2017.
    15             Q.     Okay.    You were the, so to speak, the
    16       interim chief of police during the entire time of
    17       the Stockley protest?
    18             A.     That's correct.
    19             Q.     Gotcha.     Okay.
    20                    And at that time, did you report to
    21       anyone --
    22             A.     I --
    23             Q.     -- as interim chief?
    24             A.     -- I would report to the public safety
    25       director.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                 Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 9 of 113 PageID #:
                                    3276
                          LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 9


     1             Q.     And who was that?
     2             A.     At that time, it was the acting public
     3       director, Charlene Deeken.
     4             Q.     Okay.    How long have you been employed at
     5       the St. Louis Metropolitan Police Department?
     6             A.     I've been employed since January of 1984.
     7             Q.     Okay.    In the fall of 2017, during the
     8       time period of the Stockley protest, you were
     9       named -- you were described as "Cruiser 1."              Is that
    10       correct?
    11             A.     Yeah, that would be correct.
    12             Q.     Okay.    What does that mean?
    13             A.     Those -- when you get on the -- on the
    14       police radio to -- you're given call -- referred to
    15       as "call signs," and my call sign is -- the -- the
    16       commissioner's call sign is Cruiser 1.             The
    17       assistant chief is Cruiser 2 and so forth, and then
    18       the -- the numbers would get bigger as you go.
    19             Q.     Gotcha.    Thank you.
    20                    Colonel O'Toole, do you have in front of
    21       you what's been marked as Deposition Exhibit 1?
    22                    (WHEREIN, Exhibit 1 was marked for
    23       identification by the court reporter.)
    24             A.     I do.
    25             Q.     Okay.    Could you identify this document



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                 Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 10 of 113 PageID #:
                                     3277
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 10


      1       for the record?
      2               A.   (Reviewed document.)       This is the document
      3       produced by our operational planning unit, and it's
      4       dated September 27th of 2017 and the subject is
      5       "Civil Disobedience Response Operations Plan."
      6               Q.   Now, we know that the Stockley verdict
      7       came down on September 15th, correct?
      8               A.   Correct.
      9               Q.   Was this prepared before or after the
    10        Stockley verdict was -- came down?
    11              A.     It would have been -- I -- I would've
    12        thought that -- I don't know the exact dates, but
    13        all the planning and -- that we had prior to the
    14        Stockley.
    15                Q.   Is the date that's on here -- it shows
    16        September 27th, 2017.
    17              A.     Uh-huh.
    18                Q.   That's inaccurate; is that correct?
    19              A.     That's correct, yes.
    20                Q.   Okay.     And the correct -- what's the right
    21        date that should be on there?
    22                           MR. DIERKER:     Is it all right if I
    23        hand him that?
    24              A.     The one that I've been handed is September
    25        14th.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 11 of 113 PageID #:
                                     3278
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 11


      1       BY MR. PRAISS:
      2             Q.    Okay.
      3                          MR. PRAISS:     Why don't we mark that
      4       as Exhibit 2, please.
      5                   (WHEREIN, Exhibit 2 was marked for
      6       identification by the court reporter.)
      7       by MR. PRAISS
      8             Q.    So you've been handed now Exhibit 2.
      9                   Am I correct that's just the first page of
    10        the operations plan?
    11              A.    (Reviewed document.)        Correct.
    12              Q.    Okay.    And what's the date that shows on
    13        that one?
    14              A.    September 14th, 2017.
    15              Q.    Okay.    So am I correct that the opinions
    16        -- operations plan was issued literally one day
    17        before the verdict came down?
    18              A.    Correct.
    19              Q.    Okay.    Do you know who was responsible for
    20        preparing this document?
    21              A.    I believe -- I'll look here to see if
    22        there's a name on the back of it.
    23              Q.    Why don't I make it easy for you.            If you
    24        go to Bates No. City 461.
    25              A.    Yes.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 12 of 113 PageID #:
                                     3279
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 12


      1             Q.    Do you see your signature at the very
      2       bottom of this --
      3             A.    I do.    Yes, I do.
      4             Q.    And it's fair to say that you had an
      5       opportunity to review this operations plan before
      6       you signed off and approved it?
      7             A.    Correct.
      8             Q.    Okay.    I assume the City doesn't prepare
      9       this from scratch but there's actually a form that
    10        is used on occasion and just updated for the
    11        specific major event that they're concerned about.
    12              A.    Correct.     We have major events throughout
    13        the city, throughout the year.
    14              Q.    Okay.
    15              A.    And our operational planning unit, their
    16        -- their -- that's their responsibility is -- is to
    17        plan these details because of all the manpower that
    18        takes place, and -- and it's pretty much just a
    19        format, yes, sir.
    20              Q.    All right.     So is it fair to say that that
    21        -- to a large extent, the format is identical from
    22        one major event to another in terms of the
    23        operations plan document with the exception of maybe
    24        some of the information about which groups of
    25        officers will be at which location?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 13 of 113 PageID #:
                                     3280
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 13


      1             A.    They're -- they're pretty similar, yes.
      2             Q.    Okay.    If I could direct you to the second
      3       page of this document, Bates No. 417.            You see it's
      4       got a heading, "Critique," at the top?
      5             A.    Correct.
      6             Q.    I'll read it into the record.           The first
      7       sentence says, "Special order SL 5-21 requires all
      8       commanders and supervisors assigned to this detail
      9       to complete and submit MPD FORM OPP-43(10-07) major
    10        event-after action critique."
    11                    Did I read that correctly?
    12              A.    Yes.
    13              Q.    Wonderful.
    14                    Are you familiar with what's described
    15        here as a "major event-after action critique"?
    16              A.    Yes.
    17              Q.    Okay.    I assume you're familiar also with
    18        this requirement under the special order that all
    19        commanders and supervisors assigned to this
    20        particular operations plan would be required to
    21        submit a major event-after action critique, correct?
    22              A.    Correct.
    23              Q.    And what's the reason why that's an
    24        important requirement?
    25              A.    Well, it's so that we can improve these --



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 14 of 113 PageID #:
                                     3281
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 14


      1       these details.      As -- as you -- as you can imagine,
      2       because of all the types of details that go on
      3       throughout the city, a -- a lot of times there's not
      4       much critique at all because, you know, the number
      5       of these details we do every year.
      6             Q.    But to the extent there's what I would
      7       call "lessons learned after a major event," the
      8       purpose, would you agree with me, of that major
      9       event-after action critique is to improve and learn
    10        from mistakes that may have happened?
    11              A.    Yes.
    12                    (WHEREIN, Exhibit 3 was marked for
    13        identification by the court reporter.)
    14              Q.    I think you've been handed Exhibit 3; is
    15        that correct?
    16              A.    Correct.
    17              Q.    Okay.    I'll represent to you -- strike
    18        that.
    19                    Do you see this is a major event-after
    20        action critique that was submitted in connection
    21        with the Stockley protest?
    22              A.    (Reviewed document.)        I -- yes, sir, the
    23        civil disobedience response from 9/15 through 9/24.
    24              Q.    Yeah.    And if you go to the second page,
    25        do you see that this one was submitted by Eric



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 15 of 113 PageID #:
                                     3282
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 15


      1       Larson?
      2             A.    Yes, I do.
      3             Q.    Okay.     Does that concern you if I
      4       represented to you -- strike that.
      5                   I'll represent to you that this major
      6       event-after action critique submitted by Mr. Larson
      7       is the only one that was submitted after the
      8       Stockley protest, and my question to you, does it
      9       concern you knowing that at the time you were the
    10        interim chief of police that no other commanders or
    11        supervisors who were assigned to the Stockley
    12        protest complied with the special order and
    13        submitted such a critique?
    14              A.    It doesn't surprise me because of all --
    15        of everything that we were already discussing after
    16        the events of the Stockley.
    17              Q.    When you say, "all the things we were
    18        discussing afterwards," what are you referring to?
    19              A.    Well, besides a critique, there's --
    20        when -- when we look at things, for actually almost
    21        every major incident that may not even have a -- a
    22        detail written for it, is we would look at a
    23        critical incident review, and then take a look at
    24        these and see if there's any lessons learned.
    25                    And -- and in -- in something like this,



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 16 of 113 PageID #:
                                     3283
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 16


      1       where we have officers who are injured,
      2       particularly, it -- it may not be that simple as
      3       "Hey, this is what you need to do."
      4                   In fact, a critique may be we need to sit
      5       down and have a very long discussion and
      6       after-action review of -- of this entire incident.
      7             Q.    Was there such an after-action review
      8       undertaken after the Stockley verdict that you
      9       participated in?
    10              A.    Well, we -- we spoke on a daily basis
    11        of -- of things that were going on, planned events
    12        and officers' response.        So it was going on on -- on
    13        a daily -- daily while we have all -- all the active
    14        protests going on.       Then, of course, we came through
    15        that to even more with the litigation that was
    16        involved that it would be even -- even more so.
    17              Q.    Put aside litigation, sir, Mr. O'Toole.
    18        What I'm trying to figure out is we know that
    19        there's a requirement that's on page 2 of this
    20        operations plan that you signed off on that requires
    21        all commander supervisors to submit this form, as
    22        you said, so we can improve how we do things --
    23              A.    Right.
    24              Q.    -- in the police department, and we know
    25        that Mr. Larson's the only one who did it.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 17 of 113 PageID #:
                                     3284
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 17


      1             A.    Right.
      2             Q.    And you're telling me it doesn't surprise
      3       you that much because other things were done, and
      4       I'm trying to understand with specifics what was
      5       done.
      6                   Can you identify to me any communications
      7       that you issued at the time you were interim chief
      8       up until December 27th, 2017, which outlined here's
      9       what I would call "lessons learned and ways we can
    10        improve" that were communicated to all police
    11        officers?
    12              A.    The -- what I would tell you is that this
    13        particular incident -- I don't think you could
    14        critique this particular incident, what happened
    15        over this -- in a -- in a matter of a pay -- on a
    16        page.    So I think that when you take into --
    17        everything that was taken into account in this
    18        particular action, this -- this -- this detail, as
    19        we refer to these things, and especially when we
    20        have so many other agencies that were assisting us
    21        as well, that it -- that it wouldn't be covered in
    22        this type of a critique.
    23                    So I would tell you that the plan while I
    24        was the interim was that we would have a complete
    25        and total after-action report done, you know, once



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 18 of 113 PageID #:
                                     3285
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 18


      1       we had -- had the time to do so.
      2             Q.    Sir, I'm looking for just a simple
      3       yes-or-no answer to a simple question, if I could.
      4       That is are you aware of any documents created after
      5       the Stockley protest while you were the interim
      6       chief that, as you said, "provide a complete and
      7       total after-action review of what transpired there"?
      8             A.    Can I qualify my answer more than a yes or
      9       a no?
    10              Q.    Of course.
    11              A.    So my -- my answer is I am unaware of any
    12        completed reports.
    13              Q.    During the time that you were the interim
    14        chief, are you aware of anything, any draft reports
    15        that people had started working on, as you said,
    16        that would provide a complete and total after-action
    17        review?
    18              A.    Reports, no.      Again, that, "Hey, we would
    19        be prepared to do this when -- when we had time to
    20        sit down and the dust settled to do this," but there
    21        were no -- so and I guess to answer your question
    22        specifically, there were no written reports.
    23              Q.    Did you instruct anyone to begin that
    24        process after the Stockley protest, i.e. to
    25        document, investigate what transpired and put



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 19 of 113 PageID #:
                                     3286
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 19


      1       together some kind of a complete and total
      2       after-action report?
      3             A.    Well, we document our actions in -- in
      4       police reports if there's an arrest.            So we document
      5       it that way.      We would then down sit down and -- and
      6       discuss these things in -- in a meeting and then
      7       prepare the documents if we needed.
      8                   So no, I have not seen any -- any drafts
      9       or -- or any of that.
    10              Q.    I apologize.      My question must be
    11        inartful.    Again, I'm going to ask the same question
    12        because I don't think you heard me.
    13                    Did you, while you were interim chief,
    14        request from anybody below you to begin preparing
    15        some sort of report that would evaluate what
    16        transpired in the Stockley protest and provide kind
    17        of lessons learned?
    18              A.    The only thing that I said was that we
    19        will do a complete and total after-action report
    20        in -- in -- in the future.
    21              Q.    Did you instruct anyone to begin that
    22        process?
    23              A.    No.
    24              Q.    Okay.    Is there a reason why you didn't
    25        instruct someone to begin that while you were



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 20 of 113 PageID #:
                                     3287
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 20


      1       interim chief after the Stockley protest?
      2              A.   There was still too much going on to --
      3       to -- to say that we were ready to do it.             This
      4       was -- we were learning daily.
      5              Q.   Okay.    You agree with me by now "the dust
      6       has settled," as you used that phrase a few minutes
      7       ago?
      8              A.   Yes, I -- I -- as regarding this -- the
      9       protest.    Yes.
    10               Q.   Okay.
    11               A.   The -- the -- the the dust has settled.
    12               Q.   To your knowledge, has the chief of
    13        police, since December 28th, 2017, issued a request
    14        whereby the police department is preparing a report
    15        that evaluates and investigates what transpired in
    16        the Stockley protest and lessons learned?
    17               A.   We -- the chief, I believe, has had two
    18        different action reports given by Lieutenant
    19        Jemerson of our squad team regarding protests and
    20        activities of protests and -- and how they were
    21        handled.
    22                    To say that they were specific to the
    23        Stockley, I would say that they were not specific to
    24        the Stockley case.
    25               Q.   Okay.    To your knowledge, has the City to



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 21 of 113 PageID #:
                                     3288
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 21


      1       date prepared what you contemplated, and that is a
      2       complete and total evaluation, after-action report
      3       of the Stockley protest?
      4             A.    I have not seen one, no.
      5             Q.    Okay.    Colonel O'Toole, you've been handed
      6       what's been marked as Exhibit 4.            Do you have that
      7       in front of you?
      8                   (WHEREIN, Exhibit 4 was marked for
      9       identification by the court reporter.)
    10              A.    I do.
    11              Q.    Do you recognize this as an email that you
    12        sent out on November 16th, 2017?
    13              A.    (Reviewed document.)        I do.
    14              Q.    And this was sent out to, am I correct,
    15        all police officers within the St. Louis
    16        Metropolitan Police Department?
    17              A.    Correct.
    18              Q.    And you attached -- do you recall the
    19        preliminary injunction that was issued by the Court
    20        in this matter?
    21              A.    I -- I -- I -- I attached it.           I -- I'm
    22        not going to be able to tell you verbatim everything
    23        in there, but, yes.
    24              Q.    I would never ask you.
    25                    I'm just saying you see there's an



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 22 of 113 PageID #:
                                     3289
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 22


      1       attachment.     It identifies an attachment, and then
      2       you describe it as the Ahmad preliminary injunction;
      3       do you see?
      4             A.    Correct.
      5             Q.    And you state here, and I'll quote you.
      6             A.    Uh-huh.
      7             Q.    It says, "It is important to familiarize
      8       yourself with the order of preliminary injunction
      9       issued by United States District Judge Catherine D.
    10        Perry on November 15th, 2017.          Should you have any
    11        questions or concerns, please follow up with your
    12        immediate supervisors."
    13                    Do you see that?
    14              A.    (Reviewed document.)        I do.
    15              Q.    Okay.    Other than this email that you
    16        sent, any other communications to all police
    17        officers with respect to the preliminary injunction
    18        issued by the Court?
    19              A.    Not that -- not that I recall.
    20              Q.    Other than this email, did you or anybody
    21        on your behalf send any emails to the police
    22        officers explaining to them how the Court's
    23        preliminary injunction order impacted their work on
    24        a daily basis?
    25              A.    I -- I believe we had a -- a briefing from



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 23 of 113 PageID #:
                                     3290
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 23


      1       our -- our city counselor, Christine Hodzic --
      2       Hodzic.
      3             Q.    Hodzic?
      4             A.    Hodzic, H-o-d-z-i-c.
      5                   I believe she gave a -- a briefing about
      6       the ruling at our -- what we call our "senior
      7       command," where, you know, those -- those commanders
      8       who are responsible for the officers were in
      9       attendance and -- and they were -- she briefed us on
    10        that and we -- we were able to ask questions and so
    11        forth.
    12              Q.    Okay.    The meeting you described took
    13        place just with senior command, correct?
    14              A.    Correct.
    15              Q.    How many people would you say qualify in
    16        senior command that participated at that meeting?
    17              A.    All -- all captains and above.           Maybe a
    18        select number of lieutenants.
    19              Q.    Approximately how many would that be?
    20              A.    Oh.    There's six district captains, a few
    21        additional -- maybe ten, maybe a few additional
    22        sergeants or lieutenants.         Probably a few.       So five.
    23        The colonels.      So there were probably, you know, 20
    24        or 25 commanders.
    25              Q.    Okay.    And how many police officers in the



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 24 of 113 PageID #:
                                     3291
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 24


      1       St. Louis Metropolitan Police Department in total?
      2             A.    In total?
      3             Q.    Yeah.
      4             A.    We have 1,200.       I'll roughly say that.
      5             Q.    Okay.    All right.     And so my question is
      6       focusing about those, the 1,200 --
      7             A.    Yes.
      8             Q.    -- the total number --
      9             A.    Sure.
    10              Q.    -- they were not present at the meeting
    11        you just described, correct?
    12              A.    No.
    13              Q.    And what I'm trying to understand is other
    14        than the email that you sent on November 16th, 2017,
    15        are you aware of any communication sent to the 1,200
    16        or so police officers providing them with more
    17        specific kind of instructions and guidance how the
    18        order may impact their day-to-day work in responding
    19        to a protest, for example?
    20              A.    Well, when you send out an order like
    21        this --
    22              Q.    Yeah.
    23              A.    -- to all personnel, okay, the expectation
    24        is that those captains who are -- who control our
    25        districts will -- and our lieutenants who are



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 25 of 113 PageID #:
                                     3292
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 25


      1       actually over the command of -- of the platoons,
      2       when they go to roll call, the expectation is -- is
      3       that they will talk about this at roll call and
      4       bring this up.      And, again, that's the time for the
      5       officers to know about this.
      6                   And so that's what -- in an organization
      7       where you delegate down to -- to -- to everyone to
      8       be familiar with this, then that's what you're
      9       expecting to be done.        You know, at roll call is
    10        where it's normally gone over.
    11              Q.    Okay.    Just to make clear, though, other
    12        than this one email that you sent to all police
    13        officers, no other communication was sent to the
    14        1,200 or so police officers providing them with any
    15        guidance in writing with respect to the preliminary
    16        injunction order issued by the Court.            Is that a
    17        fair statement?
    18              A.    I think that's a fair statement.
    19              Q.    Okay.    And are you aware, sir -- strike
    20        that.
    21                    Have you ever seen anything in writing
    22        created by anyone at a commander or supervisor level
    23        that provides guidance to police officers with
    24        respect to the preliminary injunction order?
    25              A.    Can you rephrase that?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 26 of 113 PageID #:
                                     3293
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 26


      1             Q.    Sure.    Have you yourself seen anything in
      2       a written document whereby some instructions or
      3       guidance is provided to police officers with respect
      4       to the order issued by the Court?
      5             A.    No, I have not.
      6             Q.    Are you familiar with a Templeton
      7       settlement from a few years ago?
      8             A.    I mean, in -- in general.
      9             Q.    And you're familiar that after the City
    10        entered into the Templeton settlement, there was a
    11        temporary directive issued by the City, Metropolitan
    12        Police Department?
    13              A.    Yes.
    14              Q.    Is there a reason why a temporary
    15        directive was not entered or issued following the
    16        Court's order in this case?
    17              A.    Well, I -- I think --
    18                           MR. DIERKER:     I'm going to object to
    19        that question.      I think that invades the
    20        attorney-client work product privilege, and I'll
    21        instruct him not to answer.
    22                           MR. PRAISS:     Fair enough.
    23        BY MR. PRAISS:
    24              Q.    Sir, in front of you, you should have both
    25        Exhibit No. 1, which is the operations plan that you



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 27 of 113 PageID #:
                                     3294
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 27


      1       signed off on in connection with the Stockley
      2       protests --
      3             A.     Yes.
      4             Q.     -- and we've established, I think, the
      5       date on that should be September 14th, I believe,
      6       correct?
      7             A.     14th.
      8             Q.     And we also have Exhibit 4, which is an
      9       email you sent to all police officers on
    10        November 16th --
    11              A.     Yes.
    12              Q.     -- dealing with the order issued by the
    13        Court.
    14                     Other than these two written documents,
    15        are you aware of any other written communications
    16        that you've had, including any particular emails,
    17        that in any way addressed the Stockley protests?
    18              A.     I'm not aware of any other emails, no.
    19              Q.     Is it your testimony -- do you use a
    20        computer regularly?
    21              A.     I do.
    22              Q.     Do you communicate with people using
    23        email?
    24              A.     I do.
    25              Q.     Okay.    Because it seems odd to me that



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 28 of 113 PageID #:
                                     3295
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 28


      1       considering you were their interim chief during a
      2       critical time period where we had a major event --
      3       I'm trying to understand, is it your recollection
      4       you had no communications with anyone below you who
      5       reported to you about the Stockley protests and
      6       about how things were being handled, things of that
      7       nature?
      8             A.    Is your question that I had no
      9       communication with them or I had no written
    10        communication with them?
    11              Q.    I consider -- email, I consider a
    12        communication.
    13              A.    Right.    Okay.
    14              Q.    And my question to you is do you recall
    15        any email communications with anybody, subordinates,
    16        while you were interim chief that dealt with the
    17        Stockley protests other than the email shown in
    18        Exhibit 4?
    19              A.    No, I'm not aware of -- of any emails, no.
    20              Q.    Okay.    If you go back to Exhibit 1, the
    21        operations plan, and on the second page, again, on
    22        Bates No. 417 refers to Lieutenant Colonel Cardinal
    23        Gerald Leyshock, who's going to serve as the
    24        incident commander for any situation occurring
    25        during the day watch?         Do you see that?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 29 of 113 PageID #:
                                     3296
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 29


      1             A.    (Reviewed document.)        Yes, I do.
      2             Q.    Okay.    What's the difference between a day
      3       watch versus an afternoon watch -- and I'm not even
      4       sure if there is an evening watch -- just so I'm
      5       clear?
      6             A.    Under the police department, we refer to
      7       the day watch, and the day -- because of our shifts
      8       and stuff, our day watch is typically 7:00 to 3:00.
      9       Our afternoon watch is typically 3:00 to 11:00, and
    10        our night watch would be 11:00 to 7:00.
    11              Q.    Okay.    Do you recall who was the incident
    12        commander at the time, let's say, of the kettle that
    13        occurred on Sunday, September 17th?
    14              A.    Are you referring to the incident on
    15        Washington Avenue and -- and Tucker?
    16              Q.    The mass arrest that occurred around 11:30
    17        at night.
    18              A.    Okay.
    19              Q.    At night, yes.
    20              A.    Lieutenant Colonel Leyshock was there.
    21              Q.    Okay.    Was he the incident commander at
    22        that time?
    23              A.    I believe so, yes.
    24              Q.    Okay.    What does it mean to be the
    25        "incident commander"?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 30 of 113 PageID #:
                                     3297
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 30


      1               A.     He is -- he's in charge of the -- of the
      2       whole operation.        He'll make those decisions out
      3       there on the street, and he'll -- he'll handle
      4       everything that's happening.
      5               Q.     Before Colonel Leyshock made decisions as
      6       the incident commander, did he have to run them by
      7       you on a regular basis?
      8               A.     We would have communications, telephone
      9       communications.
    10                Q.     Right.
    11              A.      He would keep me up to breast [sic], up to
    12        -- up -- up to -- you know, what's going on and
    13        that.    He would not necessarily have to run any of
    14        those decisions by me.         That's why he's the incident
    15        commander --
    16                Q.     Okay.
    17              A.      -- and -- that -- that's why he -- he's
    18        there.       But he keeps me, you know, up to date with
    19        -- with the developments going on.
    20                Q.     So while he keeps you abreast of what's
    21        happening, the ultimate responsibility for handling
    22        the situation is his as the incident commander.               Is
    23        that a fair statement?
    24              A.      That's correct.
    25                Q.     Okay.    As incident commander, was, for



                               ALARIS LITIGATION SERVICES
   www.alaris.us                  Phone: 1.800.280.3376           Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 31 of 113 PageID #:
                                     3298
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 31


      1       example, Colonel Leyshock responsible for declaring
      2       unlawful assembly or issuing dispersal orders?
      3             A.    That -- that would be under his purview,
      4       yes --
      5             Q.    Okay.
      6             A.    -- that he have people in that -- in those
      7       positions to do that, yes.
      8             Q.    Okay.    At any time, did Colonel Leyshock
      9       actually communicate with you and get your approval
    10        before he issued, let's say, a dispersal order or
    11        declared unlawful assembly, or did you just defer to
    12        him to handle those situations based on the
    13        circumstance he saw on the ground?
    14              A.    I would defer to him for -- for those
    15        because he's there, so I -- I can't make that
    16        decision since I -- he's -- I'm not seeing what he's
    17        seeing.    So you -- you have to have confidence in
    18        your commanders.      That's how they get in -- in that
    19        -- those positions to -- to handle that.             So, yes.
    20              Q.    Okay.    If I could direct your attention to
    21        page Bates No. City 422.
    22              A.    Okay.    422, yes.
    23              Q.    The very top of that page is a sentence
    24        that states, "All commanders should be cognizant
    25        that our ability to assist those persons who wish to



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 32 of 113 PageID #:
                                     3299
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 32


      1       lawfully exercise their constitutional right could
      2       be impinged by the criminal conduct of others."
      3                   You see that sentence?
      4             A.    (Reviewed document.)        I do.
      5             Q.    Okay.    Could you -- what do you understand
      6       that sentence to mean?
      7             A.    We want -- our No. 1 responsibility is to
      8       allow those people to exercise their constitutional
      9       rights.    All officers take an oath to uphold the
    10        Constitution of the United States, but we know that
    11        in protests -- not just in St. Louis but throughout
    12        different areas of the country -- that there are
    13        those people who have other motives, other intents
    14        other than to peacefully exercise their -- their
    15        constitutional rights.        And we have to be aware of
    16        that, and that's what we're trying to tell them in
    17        this statement.
    18              Q.    Okay.    And when it says here that the --
    19        "Those persons who wish to lawfully exercise their
    20        constitutional rights could be impinged by the
    21        criminal conduct of others," could you give me an
    22        example -- and specifically, let's say, with the
    23        Stockley protests -- where you believe that took
    24        place, where there was criminal conduct by some
    25        people which impinged on the constitutional rights



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 33 of 113 PageID #:
                                     3300
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 33


      1       of others?
      2             A.    Well, I believe that we had officers who
      3       were injured who were -- bricks -- were hit with
      4       bricks, with other objects.         We had windows that
      5       were broken.     So there was criminal conduct that --
      6       that went on.
      7                   And, you know, that that -- in other
      8       words, we don't want to reflect on everybody who's
      9       protesting.     So that's what we're -- we're -- we're
    10        trying to -- to make officers aware of.
    11              Q.    Okay.    So in a situation where, let's say,
    12        you have a few people who are acting in a violent
    13        manner, would you agree with me that it's preferable
    14        to simply try and arrest those individuals rather
    15        then impinge on the constitutional rights of
    16        everybody else who's acting peacefully?
    17              A.    If -- if we can, yeah, absolutely.            If we
    18        can confine it to those individuals who are
    19        violating the law, then -- then arrest those people
    20        who are responsible for violating the law.
    21              Q.    Okay.    With respect to Exhibit 1, though,
    22        the operational plan that we looked at, who was that
    23        sent out to?
    24              A.    This would be sent out to -- all the
    25        commanders who were on this detail would receive



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 34 of 113 PageID #:
                                     3301
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 34


      1       this.
      2             Q.    Okay.    At the very end of it, if you go
      3       to, like, towards to -- I'll direct you to a
      4       specific page, Bates No. 482.
      5                   Do you see there's a reference there to
      6       different state offenses?
      7             A.    (Reviewed document.)        Yes.
      8             Q.    And there's one for, like, unlawful
      9       assembly, rioting, refusal to disperse on that page?
    10              A.    Correct.
    11              Q.    What is the reason for including the
    12        different types of state offenses as part of this
    13        document?
    14              A.    Well, it's not just this document but
    15        other details.      We would include what would be
    16        the -- the -- the offenses that you would probably
    17        come across in that detail.
    18                    As an example, like, Mardi Gras detail, we
    19        would probably include in that detail urinating in
    20        public, under underage drinking, etc.            So these are
    21        the type of offenses that the chances -- there's a
    22        chance that the officers may encounter them.
    23              Q.    Okay.    You've been on the police force for
    24        many years, right, in one capacity or another?
    25              A.    Yes, I have.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 35 of 113 PageID #:
                                     3302
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 35


      1              Q.   Okay.    During that time period, as best
      2       that you can recall, what training do you recall was
      3       provided with respect to things such as declaring an
      4       unlawful assembly or -- let's just start with that
      5       one?
      6              A.   You know, every officer goes through the
      7       police academy and they receive, you know, the
      8       training in -- in handling crowds, mobs, etc.              So --
      9       and -- and, of course, through the years, you've
    10        seen different types of protests, activity that's --
    11        that had changed and different rulings that have
    12        come across and even changes in ordinances and --
    13        and state law.      So it's -- it's those type that
    14        people are updated maybe during -- during additional
    15        continuing education classes that they may bring it
    16        up.
    17                    The popularity in the last several years,
    18        particularly of -- of CDT -- what we refer to as
    19        "civil disobedience teams" -- not just here in
    20        St. Louis but throughout the country where they've
    21        had all these different protests with, you know,
    22        political conventions and -- and all these things
    23        that hey, now they've taken that a step further and
    24        they've -- they've done different training.
    25                    And then we have -- years ago, it was



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 36 of 113 PageID #:
                                     3303
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 36


      1       every officer on the department, you know, is -- is
      2       -- was trained in how to handle a CD, civil
      3       disobedience.
      4                   And now it's more that we have what we
      5       call "teams," and those officers who are assigned to
      6       those teams receive that additional training.              So
      7       you may have officers who are in the district who
      8       haven't received any real additional training
      9       because they're not on the civil disobedience team.
    10        So those officers who are on the civil disobedience
    11        team would -- would have training, would be issued
    12        equipment and -- and so forth.          And so it's -- it's
    13        evolved.
    14                    So the answer to your question, from when
    15        I first started, it has really involved -- evolved
    16        through the years.
    17              Q.    Okay.    And I appreciate that it's evolved
    18        over many years.      I want to try and get a little
    19        more specific.
    20                    Do you agree, first of all, with the
    21        proposition that training police officers is
    22        critical for them to do their job correctly?
    23              A.    Absolutely.
    24              Q.    Okay.    And that lack of training can
    25        result in inappropriate behavior by police officers?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 37 of 113 PageID #:
                                     3304
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 37


      1             A.    Yes.
      2             Q.    Okay.    You agree with me, for example,
      3       that training police officers on the appropriate
      4       circumstances when they can or cannot use chemical
      5       agents is critical in order to ensure that they use
      6       them appropriately?
      7             A.    All -- all their equipment, they need to
      8       be trained on, yes.
      9             Q.    Okay.    And, you know, I'm not talking
    10        about how to use their equipment but when to use it.
    11                    Do you agree with me, sir, that it's
    12        critical that police officers are trained about the
    13        circumstance when they can or cannot use chemical
    14        agents?
    15              A.    Yes.
    16              Q.    And do you agree with me that failure to
    17        train police officers on when they can or cannot use
    18        chemical agents can invariably lead to situations
    19        where they're going to use it inappropriately?
    20              A.    There's that possibility.
    21              Q.    Okay.    Do you agree with me that any
    22        police officer has the discretion, assuming the
    23        appropriate facts are there, to declare an unlawful
    24        assembly, correct?
    25              A.    Well, you know, an unlawful assembly,



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 38 of 113 PageID #:
                                     3305
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 38


      1       normally, that -- that type of a decision would be
      2       made more at a supervisory level.
      3             Q.    Right.    But the reality is that,
      4       currently, there is no -- there's no written rule
      5       that the police department has that prohibits a
      6       police officer at any rank from declaring an
      7       unlawful assembly if he or she believes the relevant
      8       facts are established?
      9             A.    Well, the -- actually, probably in our
    10        rules would show that the officer would be -- would
    11        be better to call his sergeant who's responsible for
    12        that area, yes.
    13              Q.    Are you aware of any specific rules?
    14        Because I've not seen any that deal with unlawful
    15        assembly, who can declare it and under what
    16        circumstances.
    17              A.    Well, specifically regarding that, no, but
    18        just under the normal patrol type of duties that an
    19        officer would contact his supervisor.
    20              Q.    Am I correct there's nothing written to
    21        provide guidance to an officer with respect to when
    22        to declare an unlawful assembly?
    23              A.    I -- I -- I don't -- I can't recall off
    24        the top of my head, no.
    25              Q.    Okay.    We've covered a couple topics,



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 39 of 113 PageID #:
                                     3306
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 39


      1       unlawful assembly, use of chemical agents, and we've
      2       agreed that critical -- that the training is
      3       critical to ensure that those things are done
      4       correctly.
      5             A.    We've agreed that training is critical.
      6             Q.    Okay.    Let me show you a few exhibits, if
      7       I may.
      8                   (WHEREIN, Exhibit 5 was marked for
      9       identification by the court reporter.)
    10              Q.    Okay.    Mr. O'Toole, I'll hand a document
    11        that's been marked as Exhibit 5, which is dated
    12        around September 2014.        It's -- indicates that it's
    13        for the civil disobedience team and instructor is
    14        Sergeant Randy Jemerson.
    15                    And have you ever seen this document
    16        before today?
    17              A.    (Reviewed document.)        No.
    18              Q.    Okay.    Do you agree with me it's just a
    19        two-page document that provides an outline of what
    20        appears to be materials that Randy Jemerson uses for
    21        a course that takes about 14 hours?
    22              A.    It's titled "Training Course Lesson Plan."
    23              Q.    Okay.    But it -- and this just has a
    24        specific learning objective; do you see that?
    25              A.    I see that.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 40 of 113 PageID #:
                                     3307
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 40


      1             Q.    Okay.    But we don't have much detail
      2       behind this document.        It's only two pages with some
      3       bullets, correct?
      4             A.    Yes.
      5             Q.    Okay.    Have you ever seen any underlying
      6       documents used by Sergeant Jemerson or anybody else
      7       in training the civil disobedience team?
      8             A.    No, I have not seen any -- any of the
      9       documents.
    10              Q.    Okay.    O'Toole, you've been handed what's
    11        been marked as Exhibit 6.         Please take as much time
    12        as you need just to flip through this exhibit.
    13                    (WHEREIN, Exhibit 6 was marked for
    14        identification by the court reporter.)
    15              Q.    I'm just going to ask you a few very
    16        high-level questions about this.
    17              A.    (Reviewed document.)        Okay.
    18              Q.    Have you ever seen this document before?
    19              A.    I -- I believe this is a PowerPoint
    20        presentation that was given by the city counselors,
    21        or -- or Christine -- I think it was Christine
    22        Hodzic.
    23              Q.    Okay.    And were you present at this
    24        presentation?
    25              A.    I believe so, yes.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 41 of 113 PageID #:
                                     3308
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 41


      1              Q.   Okay.    Am I correct this presentation
      2       wasn't provided to all 1,200 police officers?
      3              A.   No.
      4              Q.   Okay.
      5              A.   Not that I'm aware of.
      6              Q.   Okay.    And you wouldn't consider this
      7       document to be a -- training materials that were
      8       disseminated to all police officers?
      9              A.   No.    The -- the -- the presentation I was
    10        at was all senior commanders --
    11               Q.   Okay.
    12               A.   -- and -- and those commanders with the
    13        civil disobedience teams, yes.
    14               Q.   Are you aware to what extent the
    15        commanders that were present at this meeting
    16        generated written documents afterwards where they
    17        explained certain information that's included here
    18        like the 1,200 police officers?
    19               A.   Well, I'm not aware of anything that was
    20        written, no.
    21               Q.   Okay.    I'll give you another exhibit, if I
    22        may.
    23                    Have you ever seen this document before?
    24                    (WHEREIN, Exhibit 7 was marked for
    25        identification by the court reporter.)



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 42 of 113 PageID #:
                                     3309
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 42


      1             Q.    Let me just begin.        Have you ever seen
      2       this document before?
      3             A.    (Reviewed document.)        I believe I -- I --
      4       I saw this that were given out to -- literature that
      5       was given out to the protesters.
      6             Q.    Which -- are you suggesting the whole
      7       document was given out to protestors or no?
      8             A.    No, no.     I think just -- I think these --
      9       just these general guidelines, I believe.
    10              Q.    When you say "general guidelines," what
    11        are you referring to?
    12              A.    Just the first page.
    13              Q.    Okay.    The first page has actually got the
    14        ACLU --
    15              A.    Yes.
    16              Q.    -- on it?
    17              A.    Yes.
    18              Q.    So that's just the -- the first two pages
    19        are "Know Your Rights, Demonstration and Protest
    20        from the ACLU."      Is that a fair statement?
    21              A.    Yes.
    22              Q.    Okay.    What about the balance of it?           Do
    23        you recognize the balance of Exhibit 7, and if so,
    24        could you identify it?
    25              A.    (Reviewed document.)        And your question is



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 43 of 113 PageID #:
                                     3310
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 43


      1       again?
      2             Q.    Just do you recognize the balance of
      3       Exhibit 7, not including the first two pages that we
      4       just discussed?
      5             A.    Okay.    (Reviewed document.)
      6                           MR. DIERKER:    Off the record.
      7                   (WHEREIN, after an off-the-record
      8       discussion, the proceedings resumed as follows, to
      9       wit:)
    10              A.    Glancing through this, this looks like
    11        this is a -- a -- a lesson plan as part of training
    12        for civil disobedience that was prepared by Sergeant
    13        Rossomanno and Sergeant Jefferson.
    14        BY MR. PRAISS:
    15              Q.    And what leads you to conclude that this
    16        was prepared by them for civil disobedience?
    17              A.    Well, looking at City 3623, which is
    18        attached as a document, it says, "Lesson plan
    19        developed and prepared by Sergeant Brian Rossomanno
    20        and Sergeant Randy Jemerson."
    21              Q.    You're looking at 3623, correct?
    22              A.    3623.
    23              Q.    Gotcha.
    24                    Do you know if that was prepared before or
    25        after the Stockley protests?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 44 of 113 PageID #:
                                     3311
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 44


      1             A.    Well, if -- if these are the summaries
      2       that are also attached, it talks about days one and
      3       two of the detail, so it would have been prepared
      4       afterwards.
      5             Q.    Okay.    And with that in mind, sir, again,
      6       you should have several exhibits in front of you
      7       that we started with, what's marked as Exhibit 5,
      8       which is a two-page document.
      9             A.    Yes.
    10              Q.    Other than this two-page document, sir,
    11        are you aware of any written training materials
    12        generated by anyone in the St. Louis Metropolitan
    13        Police Department that, among other things,
    14        addressed issues such as the use of chemical agents,
    15        when it's appropriate or not, that were created
    16        before the Stockley protests?
    17              A.    The use of chemical munitions -- is that
    18        your question -- before Stockley?
    19              Q.    My question -- I'll just ask it again.
    20                    My question is other than this two-page
    21        document, which has been marked as Exhibit 5, are
    22        you aware of any written documents that you would
    23        characterize as training materials that among other
    24        things provide guidance to police officers regarding
    25        when it's appropriate to use chemical agents that



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 45 of 113 PageID #:
                                     3312
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 45


      1       were created prior to the Stockley protests?
      2             A.     We have our -- our regular orders for
      3       officers, and those are orders -- those -- about
      4       that.      So that's what I'm familiar with.
      5                    As far as training regarding chemical
      6       munitions, that would have to be better answered
      7       from the -- the training staff at the academy.
      8             Q.      I appreciate that, but, again, I'm looking
      9       at you today and I want to make sure I get your
    10        understanding, especially since you were the interim
    11        chief at a critical time period during the Stockley
    12        protests.
    13                      As of that time when you were the interim
    14        chief, my question are you aware -- strike that.
    15                      Sitting here today, other than the fact
    16        that the St. Louis Metropolitan Police Department
    17        has special orders, correct --
    18              A.     Yes.
    19              Q.      -- and just for the record, there's
    20        special order, I believe, 1-01 Section IV that deals
    21        with handheld pepper mace -- are you familiar with
    22        that one?
    23              A.     You know, I'm going to take your word for
    24        it that that's the exact order, that it's codified
    25        to that, but, yes, we have a special order that



                              ALARIS LITIGATION SERVICES
   www.alaris.us                 Phone: 1.800.280.3376            Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 46 of 113 PageID #:
                                     3313
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 46


      1       addresses that.
      2             Q.    And there's a special order 1-01 Section
      3       XIII that deals with the use of chemical agents with
      4       respect to the dispersal of crowds.
      5                   Are you familiar with that one?
      6             A.    Yes.
      7             Q.    Okay.    Separate and apart from the special
      8       order, sir --
      9             A.    Right.
    10              Q.    -- my question again is other than this
    11        two-page document, Exhibit 5, are you aware of any
    12        training materials that were provided to all 1,200
    13        officers at any time prior to the Stockley protests
    14        that are in writing that among other things explain
    15        when it's appropriate or not appropriate to use
    16        chemical agents?
    17              A.    Training materials, no.
    18              Q.    Thank you.
    19                    Let's now look a little bit more in detail
    20        about Exhibit 7.      If you go -- you pointed me before
    21        to Bates No. 3623, and this is the one that is
    22        titled Civil Disobedience Team Training Lesson Plan;
    23        do you recall?
    24                    I'll let you catch up.
    25              A.    (Reviewed document.)        Yes.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 47 of 113 PageID #:
                                     3314
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 47


      1             Q.    And this was developed and prepared, as
      2       you indicated, by Sergeant Brian Rossomanno and
      3       Sergeant Randy Jemerson, correct?
      4             A.    Correct.
      5             Q.    And you've testified based on your review
      6       that you believe that it was created after the
      7       Stockley protest, correct?
      8             A.    Correct.
      9             Q.    Okay.    If you look at the next page, it
    10        talks again about the course that has a 16-hour
    11        block of instruction for two consecutive days of
    12        training; do you see that?
    13              A.    (Reviewed document.)        I do.
    14              Q.    And in day 1, it talks about formation and
    15        movements and shield/baton tactics; do you see that?
    16              A.    (Reviewed document.)        I do.
    17              Q.    And then it lays in day two arrest teams,
    18        react to fire, and large-scale moving situations; do
    19        you see that?
    20              A.    (Reviewed document.)        I do.
    21              Q.    And then what follows on Bates No. 3625 to
    22        3627 is kind of an outline; do you see that?
    23              A.    (Reviewed document.)        I do.
    24              Q.    Okay.    Look at that outline, sir.          Do you
    25        see anything that in their two-day course in any way



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 48 of 113 PageID #:
                                     3315
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 48


      1       deals with when it's appropriate or not appropriate
      2       to use chemical agents?
      3                   I just want to make sure I didn't miss
      4       something.
      5             A.    (Reviewed document.)        I don't see -- I
      6       don't see anything codified in their objectives that
      7       specifically deals with pepper spray.
      8             Q.    Okay.    Am I correct, when you look at this
      9       outline, you do not see any reference to chemical
    10        agents or pepper spray or anything of the sort
    11        referenced here, correct?
    12              A.    The only thing that I -- that I see is a
    13        gas mask with carrying case.          That's -- that's the
    14        only -- only thing that makes any reference to that.
    15              Q.    Okay.    Do you agree with me, sir, there's
    16        no reference to a discussion during this -- strike
    17        that.
    18                    Do you agree with me, sir, that as part of
    19        this civil disobedience team training lesson plan,
    20        there's no direct reference to chemical agents and
    21        their use?
    22              A.    (Reviewed document.)        In this lesson plan,
    23        correct.
    24              Q.    Okay.    And do you agree with me, sir, that
    25        in this civil disobedience team training lesson



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 49 of 113 PageID #:
                                     3316
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 49


      1       plan, there's no reference to declaring unlawful
      2       assembly or issuing dispersal orders?
      3             A.    (Reviewed document.) I see under "crowd
      4       management and intervention," on page 3631,
      5       strategies to -- you know, to escalate and
      6       de-escalate, disperse unlawful crowds, arrest
      7       individuals who fail to -- to disperse.             I see that
      8       listed there.
      9             Q.    Do you see anything about what I'm
    10        focusing on?     That's training about when it's
    11        appropriate to issue a dispersal order, sir, in this
    12        outline?
    13              A.    What's your question again?
    14              Q.    Yes.    My question -- I had two components
    15        to it so I'm going to break them into two.
    16                    Again, first of all, we've established
    17        there's nothing in the outline that deals with
    18        chemical agents, correct?
    19              A.    Actually, if you look at page 3632 --
    20              Q.    I'm catching up with you.          Yeah.
    21              A.    -- at the bottom there, it says, "If
    22        approved, deploy less lethal munitions to defend
    23        officers or to -- to disperse a crowd."
    24              Q.    Okay.
    25              A.    That -- that's listed there.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 50 of 113 PageID #:
                                     3317
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 50


      1             Q.    Other than that, do you see any other
      2       reference to when it's appropriate or not
      3       appropriate to use --
      4             A.    I --
      5             Q.    -- let's say, handheld pepper spray in
      6       dealing with protesters?
      7             A.    I -- for the first time going over this
      8       document, I -- I haven't been able to see that.
      9             Q.    Okay.     Do you see anywhere going through
    10        this document any references to when it's
    11        appropriate to declare an unlawful assembly?
    12              A.    (Reviewed document.)         Just going through
    13        here, I don't see anything listed in here about the
    14        orders that you spoke about.
    15              Q.    Thank you.      And when you say "orders,"
    16        you're referring to unlawful assembly or issuing --
    17              A.    Dispersal orders is how -- I believe how
    18        you --
    19              Q.    And on declaring unlawful assembly?
    20              A.    Right.
    21              Q.    Both of those?
    22              A.    Right.
    23              Q.    You don't see any reference to them?
    24              A.    I -- not through the glance that I've
    25        taken.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 51 of 113 PageID #:
                                     3318
                           LAWRENCE O'TOOLE 4/17/2019
                                                                            Page 51


      1             Q.    Okay.    Okay.
      2                   (WHEREIN, Exhibits 8 and 9 were marked for
      3       identification by the court reporter.)
      4             Q.    You've been handed two exhibits.            One
      5       is -- Exhibit 8 and Exhibit 9.
      6                   Do you have both of them in front of you?
      7             A.    I do.
      8             Q.    Okay.    Exhibit 8, do you recognize that as
      9       Section IV of Special Order 1-01?
    10              A.    (Reviewed document.)        I do.
    11              Q.    And it's the one that deals with use of
    12        non-deadly force pepper mace?
    13              A.    Correct.
    14              Q.    And Exhibit 9, have you ever seen that
    15        document before?
    16              A.    I have not.
    17              Q.    Okay.    I'll represent to you it's a
    18        declaration that was -- by Jerome Baumgartner that
    19        was filed in this litigation by the City.
    20                    I want to focus you in particular on -- I
    21        believe it's Exhibit C to it.          Do you have Exhibit
    22        C?
    23              A.    I do.
    24              Q.    And am I correct this is Section XIII of
    25        Special Order 1-01?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 52 of 113 PageID #:
                                     3319
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 52


      1             A.    (Reviewed document.)        Correct.
      2             Q.    And this one deals with the deployment of
      3       chemical agents for crowd dispersal; do you see
      4       that?
      5             A.    I see that.
      6             Q.    Okay.    Do you agree with me that both of
      7       these special orders were in effect at the time of
      8       the Stockley protests?
      9             A.    Yes.
    10              Q.    And these are important sections of
    11        Special Order 1-01 that specifically deal with the
    12        use of -- broadly, I'd say "chemical agents,"
    13        including handheld pepper spray, correct?
    14              A.    The one deals specifically with the -- the
    15        pepper spray, and the other order deals with the
    16        deployment of chemical agent for crowd disbursement.
    17              Q.    Have you ever seen any training materials?
    18        And I've asked you indirectly, but I'm now asking
    19        you by showing you these exhibits in front of you.
    20              A.    Right.
    21              Q.    Now that you have Exhibits 8 and 9 before
    22        you, am I correct there's no other special orders
    23        that deal with chemical agents that you're aware of?
    24              A.    (Reviewed document.)        I -- I think these
    25        would be the ones that probably cover it.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 53 of 113 PageID #:
                                     3320
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 53


      1             Q.    Have you ever seen any training materials
      2       in writing that provide guidance to police officers
      3       about when it's appropriate to use chemical agents
      4       that in any way interpret and guide with respect to
      5       Section IV and Section XIV of Special Order 1-01?
      6                   Let me ask it again.
      7             A.    Okay.
      8             Q.    Have you ever seen any training materials
      9       in writing that address what is provided in Section
    10        IV and Section XIII of Special Order 1-01?
    11              A.    (Reviewed document.)        Have I seen training
    12        materials regarding the use of pepper spray?              Is
    13        that your --
    14              Q.    No.    My question is broader, sir.
    15                    Have you seen at any time training
    16        materials that address the requirements set forth in
    17        Section IV and Section XIII of Special Order 1-01?
    18              A.    I can't say that I've seen the specific
    19        training materials.       Everything's covered in -- in
    20        this order, it appears, yes.
    21              Q.    My question:      Have you ever seen any such
    22        training materials?
    23              A.    I -- I -- I can't -- I don't recall.
    24              Q.    You're not -- sitting here today, am I
    25        correct you're not aware of any such written



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 54 of 113 PageID #:
                                     3321
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 54


      1       training documents because you've never seen them?
      2             A.     Right.
      3             Q.      Is that an accurate statement?
      4             A.     I -- I -- I -- I think what I'm -- what
      5       I'm trying to say is all officers have been trained
      6       in pepper spray and the use of pepper spray, and
      7       you're asking if I've seen actual documents about
      8       this.      And I -- what I'm trying to say is, you know,
      9       I've had -- received -- received the training.               If
    10        there were actual documents, I -- I -- I don't
    11        recall.
    12              Q.      Okay.   And that's what I'm trying to
    13        figure out is, very simply, if such documents exist
    14        -- I wish we -- I'd like to know if you've seen
    15        them.      If you haven't seen them, just --
    16              A.     Yeah.    I -- you know, I mean, all officers
    17        are trained.      It -- you know, it's -- it's -- it's
    18        really -- I could give you written material on how
    19        to ride a bike, but it's best if I just take you out
    20        there, you know, and show you how to ride a bike.
    21              Q.      Is it your testimony that, similar to
    22        riding a bike, it's not necessary to put the
    23        training materials with respect to the use of
    24        chemical agents as set forth in Section IV and
    25        Section XIII of Special Order 1-01 in writing, that



                              ALARIS LITIGATION SERVICES
   www.alaris.us                 Phone: 1.800.280.3376            Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 55 of 113 PageID #:
                                     3322
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 55


      1       that's not necessary?
      2             A.    Well, I -- I -- I think we -- we have it
      3       spelled out here, in writing here.
      4             Q.    Okay.     And my question is, again, you've
      5       said many times now and your answer is that you --
      6       the officers are trained.
      7             A.    Uh-huh.
      8             Q.    And my question is are you aware of
      9       anything in writing that's provided to the officers
    10        that really explains when it's appropriate to use
    11        chemical agents consistent with the requirements of
    12        these two special orders?
    13              A.    My answer is -- is no.          My -- what I've
    14        seen in writing is -- is regarding the pepper spray
    15        itself.
    16              Q.    And when you say, "the pepper spray
    17        itself," you're referring to special -- the two
    18        special orders that we're looking at?
    19              A.    No.    I'm talk -- talking about, you know,
    20        the -- the -- what the manufacturer would say about
    21        distance and -- and so forth.
    22              Q.    Other than what the manufacturer says
    23        about, you know, how to use their product, my
    24        question is have you ever seen anything in writing
    25        from the City that explains what the City believes



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 56 of 113 PageID #:
                                     3323
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 56


      1       are its policies with respect to the use of chemical
      2       agents?
      3             A.    No.
      4             Q.    Thank you.
      5                   You're familiar with Section IV and
      6       Section XIII of the special order, I assume?
      7             A.    Yes.
      8             Q.    Did you receive training on them?
      9             A.    Yes.
    10              Q.    When was the last time you received
    11        training on them?
    12              A.    You know, it's -- we -- all officers are
    13        required with our -- our use of force policies that
    14        we do a monthly review of our -- of our training
    15        with our use of force.        So it's -- I've -- I've read
    16        these at different times throughout my career, yes.
    17              Q.    Okay.    And Section IV of Special Order
    18        1-01 specifically deals with pepper mace, correct?
    19              A.    Correct.
    20              Q.    Do you understand that that's referring to
    21        handheld pepper spray?
    22              A.    This order is (reviewed document) -- it
    23        actually -- when you say, "handheld pepper spray,"
    24        can you define what you consider "handheld pepper
    25        spray"?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 57 of 113 PageID #:
                                     3324
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 57


      1               Q.   Absolutely.
      2                    My understanding is that all police
      3       officers are provided handheld pepper spray.
      4               A.   Right.
      5               Q.   Okay.    Separate and apart from that, am I
      6       correct that the police department also has what's
      7       called -- described as high-capacity extended range
      8       OC spray that's issued to sergeants, correct?
      9               A.   Yeah, and that -- that's a handheld as
    10        well.
    11                Q.   Okay.    And let's -- when I say,
    12        "handheld," I'm referring to the handheld small
    13        device that's given to every police officer.
    14              A.     Okay.
    15                Q.   Okay?
    16              A.     All right.
    17                Q.   And I will distinguish that from the
    18        high-capacity extended range OC spray.             Okay?
    19              A.     Okay.
    20                Q.   Okay.    Is it your understanding that
    21        Section IV of Special Order 1-01 specifically deals
    22        with what we've now agreed is handheld pepper spray?
    23              A.     Well, I -- but in the purpose under the
    24        order, it says "To establish procedures relating to
    25        the use of (1) Def-Tec Mark IV 'First Defense'



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 58 of 113 PageID #:
                                     3325
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 58


      1       pepper spray; and (2) any other pepper mace products
      2       containing," you know, the OC approved by the
      3       department.     So both those devices are -- contain
      4       that and are approved.
      5                    So that -- I'm not -- I'm just trying to
      6       understand your question.         Are you talking just
      7       about the small -- smaller one or -- or -- or the --
      8       the larger one?
      9             Q.     Okay.   So is it your understanding having
    10        -- based on your reading of the purpose set forth in
    11        Section IV of Special Order 1-01 that both the
    12        handheld pepper spray that all police officers are
    13        provided as well as the high-capacity extended range
    14        OC spray fall within the scope of Section IV of
    15        Special Order 1-01?
    16              A.    Yes.
    17              Q.     Okay.   Now, if we look at Section XIII of
    18        Special Order 1-01, do you see the purpose here is
    19        to outline a policy for the deployment of chemical
    20        agents for crowd dispersal?
    21              A.    (Reviewed document.)        I was giving the --
    22        the order.     What --
    23                           MR. PRAISS:     Do you have a copy of it
    24        that's been marked?
    25                           MR. DIERKER:     I handed it to him



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 59 of 113 PageID #:
                                     3326
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 59


      1       because mine was open.
      2                          THE WITNESS:      Yeah.
      3                          MR. PRAISS:      Oh.
      4                          MR. DIERKER:      Of the order, he's got
      5       it out.
      6             A.    I'm sure --
      7       BY MR. PRAISS:
      8             Q.    You have it?
      9             A.    I'm sure it's here somewhere.
    10              Q.    Okay.
    11              A.    So your question again.
    12              Q.    Okay.     My question is -- are you looking
    13        at Section XIII of Special Order 1-01 right now?
    14              A.    I have Section XIII, yes.
    15              Q.    Okay.     And the purpose, it says, "is to
    16        outline a policy for the deployment of chemical
    17        agents for crowd dispersal."
    18                    Do you see that?
    19              A.    (Reviewed document.)          Yes.   Yes.
    20              Q.    And if you look under Section A, chemical
    21        agent equipment, it has bullet 1 that identifies
    22        different types of what appear to be chemical
    23        agents; do you see that?
    24              A.    What page are you on?
    25              Q.    Same page.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 60 of 113 PageID #:
                                     3327
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 60


      1             A.    Same page.     Okay.    All right.      I -- okay,
      2       extended range of -- all right.
      3             Q.    Could you read for yourself Section 1
      4       there that begins with "Mobile reserve/special
      5       weapons"?
      6             A.    A, is that what you're referring to, "A:
      7       chemical agent equipment"?
      8             Q.    Yes.
      9             A.    Number 1?     Okay.
    10              Q.    I'm asking you just to read that.
    11              A.    Okay.    All right.
    12              Q.    Take your time.
    13              A.    (Reviewed document.)        I've -- I've read A,
    14        chemical agent equipment, No. 1, yes.
    15              Q.    Okay.    Not having had the opportunity to
    16        read the pertinent parts of Section XIII of Special
    17        Order 1-01, I -- my question to you is -- strike
    18        that.
    19                    Is it your understanding that Section XIII
    20        of Special Order 1-01 covers both the use of
    21        handheld pepper spray as well as the high-capacity
    22        extended range OC spray?
    23              A.    (Reviewed document.) I -- I -- I believe
    24        so, yes.
    25              Q.    Okay.    So you believe both of them fall



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 61 of 113 PageID #:
                                     3328
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 61


      1       within the scope of Section XIII of Special Order
      2       1-01?
      3             A.    It -- it -- it seems that they're talking
      4       more the extended range here in No. 2, high-capacity
      5       extended range, but, yes.
      6             Q.    Okay.    Do you recall ever receiving
      7       specific training about the kind of issue I'm asking
      8       you, and that is what type of chemical agents fall
      9       within the scope of the different special order
    10        sections we're looking at?
    11              A.    I -- I don't understand your question.
    12              Q.    Okay.    My question is do you recall at any
    13        time receiving training with respect to what
    14        chemical agents fit within the scope of Section IV
    15        of Special Order 1-01 versus Section XIII of Special
    16        Order 1-01?
    17              A.    Well, we're -- we're only issued one --
    18        one type of -- of OC spray.
    19              Q.    Well, you told me -- you told me that you
    20        believe both the handheld pepper spray as well as
    21        the high-capacity extended range OC spray fit within
    22        the scope of both of these sections, correct?
    23              A.    Yes.    Yes.
    24              Q.    And for example, sergeants have authority
    25        to use high-capacity extended range OC spray,



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 62 of 113 PageID #:
                                     3329
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 62


      1       correct?
      2             A.     Correct.
      3             Q.     Okay.   My question is are you aware of any
      4       training that sergeants are provided -- strike that.
      5                    Are you aware of any training that police
      6       officers receive when they -- with respect to your
      7       interpretation that handheld pepper spray fits
      8       within the scope of Section XIII of Special Order
      9       1-01?
    10              A.    The -- the type of training that officers
    11        receive is -- they would be -- have the opportunity
    12        to use an inert pepper spray to -- to show the
    13        distance and the -- and the different -- you know,
    14        how a stream versus the -- the larger fogger, how
    15        they work.     So that would be the training.
    16              Q.     Okay.   And I understand there's training
    17        about how to use the product.
    18              A.    Okay.
    19              Q.     You spray and you watch the distance it
    20        goes.
    21              A.    Right, right.
    22              Q.     My question is different.
    23                     Are you aware of training that the police
    24        department provides all police officers who are
    25        issued handheld pepper spray explaining to them that



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 63 of 113 PageID #:
                                     3330
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 63


      1       the use of handheld pepper spray falls within the
      2       scope of Section XIII of Special Order 1-01?
      3             A.    You know, the only training is -- is --
      4       that they would receive during their -- their --
      5       their -- their pepper spray training to go over how
      6       you would use it and when to use it in any -- in any
      7       situation, so, yes.
      8             Q.    Do you know, for a fact, sitting here
      9       today, sir, whether there's training that explains
    10        to the police officers that they are allowed to use
    11        handheld pepper spray in -- for purposes of crowd
    12        dispersal pursuant to Section XIII of Section Order
    13        1-01?
    14              A.    Sergeants or above can use the -- the
    15        larger, yeah.
    16              Q.    I'm not talking about the larger one, sir.
    17              A.    Oh.
    18              Q.    I'm talking about the handheld spray.
    19              A.    Oh, the handheld.
    20              Q.    Yes.    Let's go back.      I'm sorry to belabor
    21        the point.
    22              A.    Oh.    Right.
    23              Q.    You testified that you understand that
    24        handheld pepper spray --
    25              A.    Uh-huh.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 64 of 113 PageID #:
                                     3331
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 64


      1             Q.    -- falls within the scope of Section XIII
      2       of Special Order 1-01, correct?
      3             A.    Yeah.     I mean to outline a policy for the
      4       deployment of chemical agents for crowd control;
      5       that's the purpose.
      6             Q.    I understand that's the purpose.
      7             A.    Yes.
      8             Q.    I can read that as well.
      9             A.    Right.
    10              Q.    No disrespect.
    11              A.    No, no.     I understand.       I -- I want to
    12        answer your question.
    13              Q.    I know.
    14              A.    I -- I just -- I'm trying to get to what
    15        you're -- you're --
    16              Q.    Let me start over again, sir.
    17                    Correct me if I'm wrong, but you've
    18        testified that your understanding is that handheld
    19        pepper spray falls within the scope of Section XIII
    20        of Special Order 1-01, correct?
    21              A.    Yes, they talk about chemical agents, yes.
    22              Q.    Yes.    But, specifically, you believe
    23        handheld pepper spray falls within the scope of this
    24        provision, correct?
    25              A.    Yes.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 65 of 113 PageID #:
                                     3332
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 65


      1             Q.    Okay.    And we've established that all
      2       1,200 police officers or thereabout received
      3       handheld pepper spray as part of their equipment,
      4       correct?
      5             A.    Correct.
      6             Q.    And my question is very specific:            Are you
      7       aware of any training provided to the police
      8       officers that explains to them that the handheld
      9       pepper spray that they've been issued can be used
    10        for crowd dispersal pursuant to Section XIII of
    11        Special Order 1-01?
    12              A.    No, I'm not aware of any training that
    13        they would use the handheld ones for crowd
    14        disbursement.
    15              Q.    Okay.    What is the Real Time Crime Center?
    16              A.    Real Time Crime Center is -- is a unit
    17        within the police department that analyzes, reviews,
    18        investigates all the different types of video
    19        footage from cameras throughout the city that are
    20        cameras that belong to the -- to the police
    21        department, that belong to the City.            Some cameras
    22        belong to the State.       Some of the cameras that --
    23        that come in are owned by private entities.
    24                    And so all those cameras feed in to the
    25        Real Time Crime Center.        I believe there's about 700



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 66 of 113 PageID #:
                                     3333
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 66


      1       cameras at this point, and the -- those officers who
      2       are assigned there to the Real Time Crime Center
      3       monitor those cameras.        It's -- a number of these
      4       cameras also have LPR capabilities, license plate
      5       recognition capability, and so they would also
      6       monitor the alerts from the LPR system.             If there's
      7       any type of a crime that goes on involving a vehicle
      8       or suspect, maybe in an area where there is a
      9       camera, they would direct their attention to that
    10        area to see if there's a camera that would possibly
    11        capture that, and -- and -- and so they do a lot of
    12        our -- our technology-related things.
    13              Q.    Okay.    Am I correct you were at the Real
    14        Time Crime Center on the weekend of the Stockley
    15        protests, September 15th, 16th, and 17th?
    16              A.    Yes, I was.
    17              Q.    Okay.    Do you recall who else was with you
    18        there?
    19              A.    There was a lot of people there.
    20              Q.    Was Governor Eric Greitens there with you?
    21              A.    He wasn't there at all time.           I think he
    22        -- he just stopped in to visit, right.
    23              Q.    What role, if any, did he play --
    24              A.    He --
    25              Q.    -- at the Real Time Crime Center?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 67 of 113 PageID #:
                                     3334
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 67


      1             A.    He played no -- no role, other than as an
      2       observer.    We had a -- a number of -- of people who
      3       stopped in to observe what was going on.
      4             Q.    Did you have any conversations with the
      5       governor at any time about the events?
      6             A.    Actually, you got to greet the governor
      7       when he comes in, so I greeted him.            He had no
      8       operational role, but -- but he -- his people from
      9       the State, you know, were there and they were
    10        assisting the police department and the City.
    11              Q.    Okay.    Was the mayor present?
    12              A.    Yes.
    13              Q.    What role did she play at the Real Time
    14        Crime Center?
    15              A.    She was an observer.        I mean, we would
    16        take time to explain events that were going on,
    17        particularly those events that affected her
    18        property, so but she was there as -- as an observer.
    19              Q.    Okay.    How about Lieutenant Colonel
    20        Leyshock?    Was he there?
    21              A.    No.
    22              Q.    He was on the ground?
    23              A.    He was on the street, yes.
    24              Q.    Gotcha.
    25                    How about Lieutenant Tim Sachs?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 68 of 113 PageID #:
                                     3335
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 68


      1             A.    No.
      2             Q.    He was on the streets?
      3             A.    On the street.
      4             Q.    How about Captain Michael Deeba?
      5             A.    Deeba was on the street and in the Real
      6       Time Crime Center both.
      7             Q.    Okay.     Were you actually giving orders
      8       from the Real Time Crime Center to Lieutenant
      9       Colonel Leyshock?
    10              A.    I wasn't so much giving him orders.              I
    11        was -- he was giving me the briefing on the
    12        situation.
    13                    Again, as I spoke earlier, that he's the
    14        incident commander.        He sees everything that's
    15        there.     I'm actually there because I have all the
    16        resources with me.       So if he's in a place or if I
    17        can see monitoring the cameras, he's going to be in
    18        need of some additional resources, maybe the fire
    19        department or --or EMS or additional people who
    20        are -- who are in a -- manpower that may be a stage
    21        at an area that I can move manpower toward him to
    22        facilitate any -- any of those things.
    23                    If he says, "Hey, I'm really shorthanded,
    24        I need another squad," I can take a look and I can
    25        see that and I can do that where -- where he can



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 69 of 113 PageID #:
                                     3336
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 69


      1       stay focused on -- on handling his job there.
      2             Q.    Okay.    So your role more was proving
      3       support based on the additional resources you had
      4       available at the Real Time Crime Center, but
      5       ultimately the -- in terms of making a determination
      6       and issuing orders, that was the responsibility of
      7       Lieutenant Colonel Leyshock?
      8             A.    Lieutenant Colonel Leyshock would, at
      9       least, in a -- "Hey, you know, we got this and we
    10        got a crowd and we are going to end up making
    11        arrests," that type of a conversation.
    12                    And then, "Okay, fine.          Have we taken the
    13        proper steps, what -- do you need any more resources
    14        in order to do this," etc.
    15              Q.    But at no time did you give Lieutenant
    16        Colonel Leyshock orders about how to respond to the
    17        protest.    Is that a fair statement?
    18              A.    No, that's his job.        Yes.
    19              Q.    Okay.    Do you know who mans the
    20        building-mounted cameras at the Real Time Crime
    21        Center?
    22              A.    I -- you have to be a little more --
    23              Q.    Yeah?
    24              A.    I don't understand your question.
    25              Q.    Sure.    It's not the best.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 70 of 113 PageID #:
                                     3337
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 70


      1                   But I've seen videos where it's clear
      2       somebody is zooming in and zooming out at different
      3       events, and so I'm trying to understand, who does
      4       that?
      5             A.    They're -- they're -- the Real Time Crime
      6       Center has capability to do some zooming on cameras.
      7       But because there's a lot of cameras that are fed in
      8       there whether or not they have the ability to zoom
      9       in on all the cameras, that's -- that's a question I
    10        -- I don't have the technical expertise.
    11              Q.    But to the extent they have it, who's the
    12        people that are doing that?         Do you know?
    13              A.    Those -- those are the officers who are
    14        assigned to the Real Time Crime Center.
    15              Q.    Okay.
    16              A.    Police officers, detectives.
    17              Q.    So police officers are the ones who are
    18        manning that and making determination to zoom in or
    19        zoom out?
    20              A.    Yes.    Yes.
    21              Q.    Okay.
    22              A.    Or they -- or they -- if they have a
    23        particular -- you know, if we're looking at
    24        something on -- on one of the screens and we see
    25        that, we can ask them, "Can you zoom in on that?"



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 71 of 113 PageID #:
                                     3338
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 71


      1             Q.    Okay.     Am I correct that shortly before
      2       the Stockley protests, you went to the St. Louis
      3       Police Officers Association meeting?
      4             A.    I've been to the Police Officer
      5       Association meeting before, yes.
      6             Q.    Okay.     Okay.   Do you recall going to that
      7       meeting and throwing guns on the table?
      8             A.    No.     What -- what -- what -- what guns
      9       would I throw on the table?
    10              Q.    I'm just asking if you recall --
    11              A.    No.
    12              Q.    -- throwing guns on the tables?
    13              A.    I don't throw guns on -- on tables.
    14              Q.    Okay.     Okay.   Do you recall that early in
    15        the morning of September 18th, 2017, you held a
    16        press conference?
    17              A.    Okay.    Yes.
    18              Q.    Okay.     Do you recall that during that
    19        press conference, you stated that you were proud
    20        that, and I quote, "the police owned the night" the
    21        previous day?
    22              A.    Yeah.
    23              Q.    Okay.     When you said "the police owned the
    24        night," what did you mean by that?
    25              A.    Well, the -- the context in which I -- I



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 72 of 113 PageID #:
                                     3339
                           LAWRENCE O'TOOLE 4/17/2019
                                                                           Page 72


      1       said that -- and I was actually criticized by some
      2       people -- it certainly wasn't meant to -- to insult
      3       anybody.
      4                    But, you know, throughout this event, you
      5       know, this isn't just -- you know, we had a number
      6       of protests going on.        We had a number of officers.
      7       We have property damage that's going on in the
      8       Central West End and property damage that is going
      9       on downtown.
    10                    So it was just meant to say, "Hey, you
    11        know what?     We took control of -- of this.           We
    12        didn't allow -- you know, when the property damage
    13        started, we moved in and -- and -- and -- and -- and
    14        tried to -- to take control of the situation to
    15        minimize the type of damage that was done."
    16                    So it was -- it was meant in that context.
    17              Q.     Okay.   But you did use the phrase, "the
    18        police owned the night," correct?
    19              A.    I did.
    20              Q.     Okay.   And that was just a day after the
    21        police had chanted "Whose streets?           Our streets."
    22        Isn't that correct?
    23              A.    I don't know the -- the timeframe there,
    24        but some of officers chanted that, yes.
    25              Q.     Were you involved in that chant?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 73 of 113 PageID #:
                                     3340
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 73


      1             A.    No, I was not involved in that.
      2             Q.    Okay.    Okay.    Am I correct you don't
      3       believe it was appropriate for the officers to -- it
      4       was at least, at a minimum, unprofessional to chant
      5       "Whose streets?      Our street"?
      6             A.    It's -- absolutely.
      7             Q.    Okay.    Did you address with the commanders
      8       who were responsible for the chant "Whose streets?
      9       Our Streets" at any time?
    10              A.    I did.
    11              Q.    And what commanders did you address that
    12        with?
    13              A.    Lieutenant Colonel Leyshock.
    14              Q.    Okay.    Was he the one responsible for that
    15        chant?
    16              A.    He was the incident commander.           All those
    17        officers were under his control.
    18                    I -- I -- Lieutenant Colonel Leyshock was
    19        not responsible for it, but I can assure you he knew
    20        quite well that I was not happy with that type of
    21        behavior.
    22              Q.    You indicated in an interview at one point
    23        that those commanders had already taken corrective
    24        action; do you recall that?
    25              A.    Yes.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 74 of 113 PageID #:
                                     3341
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 74


      1             Q.    Okay.    Am I correct now, though, that no
      2       police officers were ever disciplined for chanting
      3       "Whose streets?      Our Streets"?
      4             A.    I -- I'd -- I'd -- I'd left that
      5       determination up to Colonel Leyshock to -- to -- to
      6       look at that and see if there was sufficient to --
      7       to do a -- what we call an employee misconduct
      8       report or if he wanted to handle it at -- at a, you
      9       know, a -- another -- at a lower level.
    10              Q.    To your knowledge, did Lieutenant Colonel
    11        Leyshock ever reprimand anybody involved in the
    12        chant "Whose streets?        Our streets"?
    13              A.    Just so we're both talking the same
    14        language, Lieutenant Colonel Leyshock did not
    15        prepare an employee misconduct report, that I'm
    16        aware of.
    17              Q.    Okay.
    18                    (WHEREIN, after an off-the-record
    19        discussion, the proceedings resumed as follows, to
    20        wit:)
    21              Q.    At that press conference, you also
    22        indicated that a group of criminals had set out to
    23        break windows and destroy property on the evening of
    24        September 17th, 2017.        Do you recall that?
    25              A.    Yes.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 75 of 113 PageID #:
                                     3342
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 75


      1             Q.    Okay.    And then you said, and I quote,
      2       "Tonight those criminals are in jail."             Do you
      3       recall that?
      4             A.    Yes.
      5             Q.    Okay.    And then you said -- the next thing
      6       you said was "Tonight we made more than 80 arrests."
      7       Do you recall that?
      8             A.    Yes.
      9             Q.    Okay.    Is it fair to say that the majority
    10        of the arrests that were made on September 17th were
    11        not for vandalism or property damage but rather
    12        failure to disperse?
    13              A.    Yes.
    14              Q.    Okay.    Did you ever let the audience know
    15        that there was the reason people were arrested?
    16              A.    I don't -- I -- I -- I don't recall
    17        whether -- the specifics, if I said, "Hey, this is
    18        what everybody was arrested for."
    19              Q.    Okay.
    20              A.    However, that would be public information
    21        the next day, you know.
    22              Q.    Well, the reason I said, because when I
    23        listened to that -- your comments, it made it appear
    24        like the 80 arrests were all for vandals and
    25        property damage when the reality is very few were



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 76 of 113 PageID #:
                                     3343
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 76


      1       for that.    The majority were just failure to
      2       disperse, correct?
      3             A.    The majority of them were for, yes.
      4             Q.    Okay.    You also stated that "We
      5       confiscated at least five weapons," correct?
      6             A.    That's what I said, yes.
      7             Q.    Isn't it true that many citizens in
      8       Missouri lawfully can carry weapons?
      9             A.    That is true, yes.
    10              Q.    Okay.    And, in fact, the weapons that you
    11        confiscated were being lawfully carried at the time?
    12              A.    I don't recall the specific of the weapons
    13        and the reasons.
    14              Q.    Okay.    Okay.    Okay.    Are you aware of
    15        anybody that was -- with respect to the five weapons
    16        that were confiscated, are you aware of any
    17        specifics that that individual did not have a right
    18        to carry at the time?
    19              A.    I don't recall any of that information.
    20              Q.    Okay.    Am I correct one of them was, in
    21        fact, lawfully carried by an active-duty member of
    22        the military?      Do you recall that?
    23              A.    No.
    24              Q.    Okay.    Do you recall on September 28th,
    25        2017, you had an interview with Art Holliday of



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 77 of 113 PageID #:
                                     3344
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 77


      1       KSDK?
      2             A.    I -- I had a number of interviews.
      3             Q.    Okay.
      4             A.    Okay.
      5             Q.    Do you recall in that interview
      6       Mr. Holliday asked you about "kettling."              Do you
      7       recall that?
      8             A.    No.    No.
      9             Q.    No.
    10                    And you -- do you recall telling him that
    11        "That's not a practice that we have"?
    12              A.    We don't.
    13              Q.    Okay.     As far as you know, is that the
    14        only time the St. Louis Police Department has used
    15        what's been described as "kettle" in this case,
    16        situation?
    17              A.    We have never -- I had to look up the
    18        term.
    19              Q.    Okay.
    20              A.    To give you an idea how much -- and I've
    21        been on for a few years.         Never heard that term
    22        before.
    23              Q.    Okay.     Am I correct that Lieutenant
    24        Colonel Leyshock was the one who came up with that
    25        idea?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 78 of 113 PageID #:
                                     3345
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 78


      1             A.    I don't know that that's true or not.
      2             Q.    Okay.    Did you instruct him or anybody on
      3       the ground -- strike that.
      4                   On September 17th, 2017, when you were at
      5       the Real Time Crime Center, did you have
      6       communication with Lieutenant Colonel Leyshock about
      7       his use of what's been described as a "kettle" to
      8       bring officers from four different directions and
      9       corner people in the middle?
    10              A.    I didn't direct Lieutenant Colonel
    11        Leyshock on the ground.        I -- I'm not in a position
    12        to tell him tactics to use --
    13              Q.    Okay.
    14              A.    -- so, no.
    15              Q.    Well, am I correct that Lieutenant Colonel
    16        Leyshock would have been the one, then, who would
    17        have come up with the idea or the one that approved
    18        of the idea at a minimum?
    19              A.    At -- at a minimum, those -- all those
    20        officers at that detail are under -- under his
    21        command, and he has other commanders who were there.
    22        And so his commanders would be in charge of -- of --
    23        of that situation and dealing with it.
    24                    But -- but I -- I do not know, nor do I
    25        believe, that anyone would have given any type of



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 79 of 113 PageID #:
                                     3346
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 79


      1       an -- of an order like that to -- to as you -- you
      2       used the term.      I don't use the term "kettle," but
      3       what's been described as that.
      4              Q.   Putting aside the use of the word "kettle"
      5       --
      6              A.   Right.
      7              Q.   -- my point is am I correct that on the
      8       ground, Lieutenant Colonel Leyshock, as the incident
      9       commander, was the one who approved the use of
    10        bringing officers from four different directions to
    11        basically trap the people in the middle?
    12               A.   Colonel Leyshock, as the incident
    13        commander, he's in charge of -- of that entire
    14        incident and he would oversee that entire incident,
    15        yes.
    16               Q.   Subsequent to September 17th, 2017, have
    17        you had any conversations with Lieutenant Colonel
    18        Leyshock about the propriety of that approach, of
    19        how he handled it?
    20               A.   It -- I -- I -- I guess I don't understand
    21        your question.      What -- what do you mean?
    22               Q.   Well, after September 17th, 2017, have you
    23        had any conversations, meetings with Lieutenant
    24        Colonel Leyshock where you expressed any concerns
    25        about the approach that he came up with to deal with



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 80 of 113 PageID #:
                                     3347
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 80


      1       the protesters that evening at 11:30 at night?
      2             A.    We've had conversations a -- about the
      3       incident and what went on and how we handled it, and
      4       we've had those conversations.
      5             Q.    Do you think the incident -- the approach
      6       taken by Lieutenant Colonel Leyshock was
      7       appropriate?
      8             A.    I think that the totality of all -- of
      9       everything that happened down there in -- in -- in
    10        trying to minimize the -- the damage to property and
    11        injuries to officers and civilians that I -- I -- I
    12        think he handled it, yes.
    13              Q.    Do you think he handled it well?
    14              A.    I think under the circumstances, yeah.
    15        Hindsight 20/20 --
    16              Q.    Well, I --
    17              A.    -- but I think given what he's given
    18        and -- and -- and the facts that he's faced with
    19        there, he has to make a decision and he made a
    20        decision.
    21              Q.    Okay.    Do you recall in the conversation,
    22        the interview you had with Art Holliday, you said
    23        that all the information about kettling would come
    24        out during investigation; do you recall that?
    25              A.    Yes.



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 81 of 113 PageID #:
                                     3348
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 81


      1             Q.    Okay.    Again, are you aware of any
      2       investigation into the kettle that's been conducted
      3       at any time since September 17th, 2017?
      4             A.    The only -- the -- the incident -- the
      5       report that was prepared.
      6             Q.    Okay.    And when you say "incident report,"
      7       which report are you referring to?
      8             A.    The -- of -- of that particular incident
      9       --
    10              Q.    Okay.
    11              A.    -- of going on there.
    12              Q.    Other than that document, are you aware of
    13        any other steps taken by the St. Louis Metropolitan
    14        Police Department to really evaluate and study how
    15        the police department responded to the protestors on
    16        the night of September 17th, 2017?
    17              A.    Well, I -- I will tell you that that
    18        particular night, there was another incident that --
    19        involving one of our officers who was assaulted, and
    20        that has since gone to a, you know, federal
    21        investigation.      And I testified at a federal grand
    22        jury and so I'm -- I can't speak of that.             So I can
    23        tell you that that has happened.
    24              Q.    Right.    And I understand you're referring
    25        to the incident involving Luther Hall, correct?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 82 of 113 PageID #:
                                     3349
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 82


      1             A.    Correct.
      2             Q.    Okay.    Separate and apart from any
      3       investigation undertaken by the US Attorney's Office
      4       into the Luther Hall incident, are you aware of any
      5       specific steps taken by the St. Louis Metropolitan
      6       Department to investigate the circumstances relating
      7       to the kettle and how it was handled and how it
      8       could be -- could have been handled differently and
      9       better?
    10              A.    Well, I -- I think that's why we're
    11        sitting here, is to learn lessons learned on this.
    12        And so I think that this is ongoing and that we're
    13        going to probably learn even more out of this.
    14              Q.    Separate and apart from the fact that
    15        we're sitting here in, unfortunately, a litigation
    16        -- which is not necessarily the best way to get
    17        lessons learned always -- my question still is the
    18        one I would like an answer.
    19                    Other than ongoing litigation, are you
    20        aware of any specific steps taken by the St. Louis
    21        Metropolitan Police Department to investigate and
    22        study what transpired on the evening of September
    23        17th, 2017, in terms of lessons learned and how
    24        things could be done differently and better?
    25              A.    I'm not aware of any -- anything as far as



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 83 of 113 PageID #:
                                     3350
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 83


      1       that has been published as far as lessons learned,
      2       though.
      3             Q.     So you add the word "published," and that
      4       forces me to ask you another question.
      5                    So are you aware of any drafts of any
      6       sort?      Make it broader, sir.      Strike that.
      7                    Are you aware of any internal
      8       communications since September 17th, 2017, where
      9       people within the St. Louis Metropolitan Police
    10        Department are evaluating and investigating lessons
    11        learned from the Stockley protests?
    12              A.     Now, you made your question pretty broad.
    13        So you said "any communication at all."
    14                     So I would tell you that there has been no
    15        official investigation that I am aware of.              Bear
    16        that in mind, that there are investigations in the
    17        internal affairs division that go on that -- that we
    18        may not be privy to.
    19              Q.     Okay.    But sitting here today, you're not
    20        aware of any investigations that have been conducted
    21        by the St. Louis Metropolitan Police Department with
    22        respect to lessons learned from the Stockley
    23        protests?
    24              A.     I'm not aware of any, no.
    25              Q.     Okay.    Thank you.



                              ALARIS LITIGATION SERVICES
   www.alaris.us                 Phone: 1.800.280.3376            Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 84 of 113 PageID #:
                                     3351
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 84


      1                   You had mentioned the Luther Hall incident
      2       sir, do you recall, a few minutes ago?
      3             A.    I did.
      4             Q.    Okay.     To your knowledge, did the
      5       St. Louis Metropolitan Police Department investigate
      6       the actions of Joseph Marcantano in connection with
      7       the Luther Hall incident?
      8             A.    I -- I -- I'm not -- I'm -- I'm not sure.
      9       I don't know.       You gave me a name, and -- and I'm
    10        not certain.
    11              Q.    For the record, his -- the spelling is
    12        M-a-r-c-a-t-n-a-o [sic].
    13              A.    Okay.
    14              Q.    Do you know Joseph Marcantano?
    15              A.    I -- I -- I have heard the name, but I
    16        don't -- I -- I -- I'm not so sure I'd know him if
    17        he walked in this room.
    18              Q.    That's fine.
    19                    But, again -- so sitting here today,
    20        you're not aware of any investigation by the
    21        St. Louis Metropolitan Police Department
    22        investigating Mr. Marcantano's actions in connection
    23        with the Luther Hall incident.          Is that a fair
    24        statement?
    25              A.    I -- that's a fair statement in that I --



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 85 of 113 PageID #:
                                     3352
                           LAWRENCE O'TOOLE 4/17/2019
                                                                         Page 85


      1       I'm -- I'm not familiar with everybody who's
      2       involved in -- in that investigation.
      3             Q.    Okay.
      4             A.    He could be one.
      5             Q.    But you don't have knowledge?
      6             A.    I don't have that knowledge.
      7             Q.    That's all I'm asking.
      8                   Am I correct that you asked the police
      9       unit leaders to chip in money to replace the camera
    10        Luther Hall had been carrying which was destroyed
    11        during the incident?
    12              A.    No.
    13              Q.    You don't recall doing that?
    14              A.    I didn't do that.
    15              Q.    Okay.    I apologize.      I think I asked that
    16        question poorly.
    17                    Are you aware of anybody asking a --
    18        police union leaders to chip in money to replace the
    19        camera that Luther Hall had been carrying that
    20        evening?
    21              A.    No.
    22              Q.    Okay.    To your knowledge, did the
    23        St. Louis Metropolitan Police Department
    24        investigator investigate the officer assault on the
    25        homeless man who was arrested along with Mr. Hall?



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 86 of 113 PageID #:
                                     3353
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 86


      1             A.     I have no knowledge of that.
      2             Q.     Okay.
      3                          MR. PRAISS:     I have no further
      4       questions.     Thank you very much, yeah, for your
      5       time.
      6                          THE WITNESS:     Thank you.
      7                          MR. DIERKER:     I have no questions.
      8                          Colonel, you have the right to review
      9       the deposition and to make any corrections that you
    10        think would be appropriate, or you can rely on the
    11        accuracy of the court reporter and waive signature.
    12        We would recommend that you just go ahead and waive
    13        signature.     That's up to you.
    14                           THE WITNESS:     I'll go with your
    15        recommendation.
    16                           MR. DIERKER:     All right.      Fair
    17        enough.
    18                           THE WITNESS:     But could I have a copy
    19        of it too?
    20                           MR. DIERKER:     Oh, we will be happy
    21        to.
    22                           THE WITNESS:     Yeah.    Okay.
    23                    (WHEREIN, the proceedings were thereby
    24        concluded at 11:51 a.m.)
    25                                  * * * * *



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 87 of 113 PageID #:
                                     3354
                           LAWRENCE O'TOOLE 4/17/2019
                                                                          Page 87


      1                        CERTIFICATE OF REPORTER
      2
      3                                I, Susan J. Pybas, CCR, No.
      4       1446(T) within the State of Missouri, do hereby
      5       certify that the witness whose testimony appears in
      6       the foregoing deposition was duly sworn by me; that
      7       the testimony of said witness was taken by me to the
      8       best of my ability and thereafter reduced to
      9       typewriting under my direction; that I am neither
    10        counsel for, related to, nor employed by any of the
    11        parties to the action in which this deposition was
    12        taken, and further, that I am not a relative or
    13        employee of any attorney or counsel employed by the
    14        parties thereto, nor financially or otherwise
    15        interested in the outcome of the action.
    16
    17
    18        __________________________________
    19        Susan J. Pybas, CCR
    20
    21
    22
    23
    24
    25



                             ALARIS LITIGATION SERVICES
   www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 88 of 113 PageID #:
                                     3355
                           LAWRENCE O'TOOLE 4/17/2019

             A           29:1,2,6,14,18     58:16,19,21,23      84:3,8,9,13,15   acting 9:2 33:12
    a 3:16 5:4,18,24     29:20,23 30:1      59:6,9,11,14,16     84:23,25,25        33:16
      5:24 6:2,4,4,5     30:7,8,11,17,23    59:19,20,24         85:4,6,12,14     action 2:9 13:10
      6:8,13,17,22       30:24 31:3,6       60:1,6,6,6,9,11     85:17,21 86:1      13:15,21 14:9
      6:25 7:3,7,9,9     31:10,14,22,23     60:13,13,23         86:18 87:12        14:20 15:6
      7:12,15,18,21      32:4,7 33:2,11     61:3,11,17,23     a.m 3:12 5:13        17:18 20:18
      8:4,7,10,13,18     33:12,12,17,24     62:2,10,14,18       86:24              73:24 87:11,15
      8:22,24 9:2,6      34:3,5,7,10,14     62:21 63:3,8      Abby 4:8           actions 19:3
      9:11,13,24 10:2    34:21,25 35:6      63:14,17,19,22    ability 6:20         84:6,22
      10:8,11,17,19      35:23 36:2,18      63:25 64:3,3        31:25 70:8       active 16:13
      10:24 11:11,14     36:23 37:1,7       64:7,9,11,14,21     87:8             active-duty
      11:18,21,22,25     37:15,20,25        64:25 65:5,12     able 21:22           76:21
      12:3,7,9,12,15     38:1,2,5,9,17      65:16,16 66:3       23:10 50:8       activities 20:20
      12:18,21 13:1,4    38:23,25 39:5      66:7,7,8,10,11    about 12:11,24     activity 35:10
      13:5,12,15,16      39:6,10,17,18      66:16,19,19,21      23:5 24:6        actual 54:7,10
      13:21,22,25        39:21,22,23        66:24 67:1,2,2      25:3,5 28:5,6    actually 12:9
      14:3,3,7,11,16     39:25 40:4,8       67:6,12,15,21       37:10,12 39:21     15:20 25:1
      14:19,22 15:2      40:15,17,19,19     67:23 68:1,3,5      40:16 42:22        31:9 38:9
      15:13,14,19,19     40:25 41:3,5,7     68:10,16,20         44:2 45:3          42:13 49:19
      15:21,21,22,23     41:9,12,19         68:20,24            46:20 47:10        56:23 67:6
      16:4,5,10,10,13    42:3,8,12,15,17    69:5,8,9,10,11      47:14 49:9,10      68:7,15 72:1
      16:19,23 17:1      42:20,21,25        69:17,18,22         50:13,14 53:3    add 83:3
      17:12,15,15,15     43:5,10,11,11,11   69:22,24            54:7 55:19,20    additional 23:21
      17:15,22,24        43:17,18,22        70:5,7,9,13,16      55:23 58:7         23:21 35:14
      18:2,3,6,8,8,9     44:1,8,9,17        70:20,22,22         61:7 62:17         36:6,8 68:18
      18:11,16,18 19:1   45:2,11,18,23      71:4,8,11,13,15     63:16,18 64:21     68:19 69:3
      19:3,6,18,19       45:25 46:2,6       71:17,22,25         65:25 67:5,19    address 53:9,16
      19:23,24 20:2      46:9,17,19,25      72:5,6,19,20        67:25 68:4         73:7,11
      20:6,8,11,13,14    47:4,8,10,13,16    72:23 73:1,4,6      69:16 77:6       addressed
      20:17 21:1,4,10    47:20,23 48:5      73:10,13,16,25      78:6 79:18,25      27:17 44:14
      21:13,17,21        48:12,12,16,22     74:4,7,8,9,9        80:2,23          addresses 46:1
      22:4,6,14,19       49:3,11,13,19      74:13,22,25       above 23:17        affairs 7:24
      22:24,25,25        49:21,23,25        75:4,8,13,16        63:14              83:17
      22:25 23:4,5       50:4,7,12,17       75:20 76:3,6      abreast 30:20      affected 67:17
      23:5,14,17,17      50:20,22,24        76:9,12,17,19     absolutely         after 2:9 10:9
      23:20,20,21        51:7,10,13,16      76:23 77:2,2        33:17 36:23        14:7 15:7,15
      23:22 24:2,4       51:17,23 52:1      77:4,8,11,12,17     57:1 73:6          16:8 18:4,24
      24:7,9,12,19       52:5,9,14,20       77:20,21 78:1     academy 35:7         20:1 26:9 43:7
      24:20,23           52:24 53:7,11      78:7,10,11,14       45:7               43:25 47:6
      25:16,18,18,22     53:18,23 54:2      78:18,19,19       acceptable 6:12      72:20 74:18
      25:25 26:2,5       54:4,16,19,20      79:6,12,20        account 17:17        79:22
      26:6,7,8,10,13     54:22 55:2,7       80:2,2,8,14,17    accuracy 86:11     after-action
      26:14,14,17        55:13,19 56:3      80:19,19,25       accurate 54:3        16:6,7 17:25
      27:3,7,11,18,19    56:7,9,12,14       81:4,8,11,17,20   ACLU 2:13 4:3        18:7,16 19:2,19
      27:21,24 28:1      56:19,22 57:4      81:21 82:1,10       42:14,20           21:2
      28:2,8,11,13,19    57:9,9,14,16       82:15,25          across 34:17       afternoon 29:3
                         57:19,23           83:12,24 84:2       35:12              29:9

                                  ALARIS LITIGATION SERVICES
   www.alaris.us                     Phone: 1.800.280.3376                       Fax: 314.644.1334
                                                                                 Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 89 of 113 PageID #:
                                     3356
                           LAWRENCE O'TOOLE 4/17/2019

    afterwards             21:15 22:16      24:20 25:6         35:7,9,9,11,12      81:24 82:2,7,7
      15:18 41:16          23:17,17 24:5    27:8 29:3,4        35:12,13,22         82:8,12,12,14
      44:4                 24:23 25:12      32:9,21 34:18      35:22,23,25         82:21,23,24
    again 18:18 19:11      27:9 31:24       35:3 37:23,25      36:4,5,12,12        83:3,10 84:9,9
      25:4 28:21           32:9 33:24       38:6,18,21,22      36:12,17,18,24      86:9,11,12
      43:1 44:5,19         35:21,22         39:19 43:7         37:9,16 38:15       87:8,12
      45:8 46:10           36:20 37:7,7     47:22 50:11        39:1,13,15,23      another 12:22
      47:10 49:13,16       41:2,8,10        54:3 62:12         40:23 41:6,12       34:24 41:21
      53:6 55:4            46:12 49:16      66:8 67:1,15       41:12 42:19,23      68:24 74:9
      59:11 64:16          54:5,16 56:12    67:18 68:21        42:25 43:13         81:18 83:4
      68:13 81:1           57:2,16 58:12    73:22 74:7,15      43:15,19,20        answer 18:3,8,11
      84:19                60:1,2,11        74:18 76:21        44:2,5 45:3,9       18:21 26:21
    age 5:9                62:24 65:1,18    76:25 77:20        45:19 46:2,7        36:14 55:5,13
    agencies 17:20         65:24 66:21      79:1,1 82:18       46:21 47:1,1,2      64:12 82:18
    agent 52:16            68:15 70:9      analyzes 65:17      47:5,14,14,15      answered 45:6
      59:21 60:7,14        73:16 75:24     and 3:11,12 5:1,2   47:17,18,21        answering 6:10
    agents 37:5,14         78:19 80:8,23    5:2,9 6:9,14       48:20,24 49:4      answers 6:21
      37:18 39:1           83:13 85:7       6:14,20,24         49:5 50:15,19      any 6:19,19
      44:14,25 46:3        86:16            7:10,13,19,22      51:2,5,11,14,24     15:24 17:6
      46:16 48:2,10      allow 32:8         8:2,20 9:1,15      52:2,10,15,18       18:4,11,14 19:8
      48:20 49:18          72:12            9:17,17 10:3,4     52:21 53:4,5        19:8,9 22:10
      52:3,12,23         allowed 63:10      10:13,20 11:12     53:10,17 54:6       22:16,21 24:15
      53:3 54:24         almost 15:20       12:4,6,10,15,18    54:6,8,12,20        25:14 27:15,16
      55:11 56:2         along 85:25        12:18 13:8,9,19    54:24 55:4,5        27:17,18 28:15
      58:20 59:17        already 15:15      13:23 14:9,24      55:8,16,21,21       28:19,24
      59:23 61:8,14        73:23            15:8,12,23,24      56:5,17 57:5,9      30:13 31:8
      64:4,21            also 6:9 13:17     15:25,25 16:5      57:11,17 58:1,4     36:8 37:21
    ago 20:7 26:7          27:8 44:2        16:5,12,24         59:15,20 61:8       38:6,13,14
      35:25 84:2           57:6 66:4,5      17:2,3,9,19,25     61:24 62:13,13      40:5,8,8 44:11
    agree 14:8 20:5        74:21 76:4       18:6,16,20,21      62:16,19 63:6       44:22 46:11,13
      33:13 36:20        always 6:14        18:25 19:1,5,5     65:1,6,24 66:1      47:25 48:9,14
      37:2,11,16,21        82:17            19:6,16,19         66:5,11,11,11,15    50:1,10,23
      39:18 48:15,18     am 11:9,15 18:11   20:15,16,19,20     67:9,10 68:5        52:17 53:1,4,8
      48:24 52:6           21:14 38:20      20:20 21:1,2       68:24,25            53:15,21,25
    agreed 5:2             41:1 48:8        21:14,18 22:1,5    69:6,9,10,12        58:1 61:12
      39:2,5 57:22         51:24 52:22      22:5 23:9,9        70:2,3,18,24        62:3,5 63:6,6
    ahead 86:12            53:24 57:5       23:10,10,17,25     71:7,20 72:1,8      65:7,12 66:7
    Ahmad 1:4 3:4          66:13 71:1 73:2  24:5,13,17,25      72:13,13,13,13      66:23 67:4,5
      3:18 5:21 22:2       74:1 76:20       25:3,4,6,19        72:13,20 73:11      68:22,22
    al 1:4 3:4,19          77:23 78:15      26:9,20 27:4       74:6,23 75:1,1      69:13 73:9
    ALARIS 4:13            79:7 83:15       27:8 28:5,14       75:5,24 76:10       76:16,19
    alerts 66:6            85:8 87:9,12     28:21 29:3,7,8     76:13 77:10,20      78:25 79:17
    all 7:24 8:1 10:13   among 44:13,23     29:9,15,15         78:8,21,22,23       79:23,24 81:1
      10:22 12:17,20       46:14            30:3,12,17         79:14 80:3,3,3      81:3,13 82:2,4
      13:7,18 14:2,4     an 12:4 13:23      31:9 32:15,16      80:10,11,18,18      82:20,25
      15:14,17 16:13       16:7 19:4 21:11  32:18,22 33:7      80:18,19 81:6       83:5,5,7,13,20
      16:13,21 17:10       21:25 22:1       33:14 34:8         81:14,19,21,22      83:24 84:20

                                   ALARIS LITIGATION SERVICES
   www.alaris.us                      Phone: 1.800.280.3376                       Fax: 314.644.1334
                                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 90 of 113 PageID #:
                                     3357
                           LAWRENCE O'TOOLE 4/17/2019

     86:9 87:10,13       23:19              75:6,10,24          39:1 49:2           44:2
    anybody 19:14      April 1:12 3:11     Art 76:25 80:22      50:11,16,19       attachment 22:1
     22:20 28:15         7:21 8:13         as 5:11 7:23,25    assigned 13:8         22:1
     40:6 72:3         are 3:19 5:23        8:5,11,23 9:9       13:19 15:11       attendance
     74:11 76:15         6:19 8:2 13:14     9:15,18,21 11:4     36:5 66:2           23:9
     78:2 85:17          15:18 16:1 18:4    13:15 14:1,1,1      70:14             attention 31:20
    anyone 8:21          18:14 23:8         16:2,21 17:18     assist 31:25          66:9
     18:23 19:21         24:15,24,25        17:21 18:6,15     assistant 7:13      attorney 87:13
     25:22 28:4          25:19 26:6         20:6,8 21:6,11      7:22 9:17         Attorney's 82:3
     44:12 78:25         27:15 29:14        22:2 28:23        assisting 17:20     attorney-client
    anything 7:5         32:12 33:12,18     30:5,22,25          67:10               26:20
     18:14 25:21         33:20 34:20        34:12,18 35:1     Association         attorneys 5:21
     26:1 41:19          35:14 36:5,7       35:3,18 39:11       71:3,5              7:5
     47:25 48:6,10       36:10 37:12        40:11,11,12       assume 12:8         audience 75:14
     49:9 50:13          37:23 38:8,13      43:8,11,18 44:7     13:17 56:6        authority 61:24
     55:9,24             39:3 41:14         44:14,21,23       assuming 37:22      available 69:4
     82:25               42:6,11,19 44:1    45:5,5,13 47:1    assure 73:19        Avenue 29:15
    anywhere 50:9        44:2,11,21         48:18 51:8        at 3:13 8:20 9:2    aware 18:4,14
    apart 46:7 57:5      45:3,14,21         54:24 57:7,9        9:4 12:1,25         24:15 25:19
     82:2,14             46:5,11,14         58:13,13 60:21      13:4 14:4 15:9      27:15,18 28:19
    apologize 19:10      52:10 54:17        60:21 61:20         15:20,22,23         32:15 33:10
     85:15               55:6,8 56:1,12     61:20 64:8          17:7 23:6,16        38:13 41:5,14
    appear 59:22         57:3 58:3,4,6      65:3 67:1,18        24:10 25:3,9        41:19 44:11,22
     75:23               58:12 59:12        67:18 68:13         25:22 29:12         45:14 46:11
    APPEARANC...         59:24 62:3,4       74:19 77:13,13      29:17,19,21         52:23 53:25
     4:1                 62:5,23,24         77:15 78:7          31:8 33:22          55:8 62:3,5
    appears 39:20        63:10 65:6,19      79:1,3,8,12         34:2 38:2,6         62:23 65:7,12
     53:20 87:5          65:23 66:2         82:25,25 83:1       40:23 41:10,15      74:16 76:14,16
    appreciate           68:20,20           83:1                43:17,21 45:7       81:1,12 82:4
     36:17 45:8          69:10 70:7,12     aside 16:17 79:4     45:9,11 46:13       82:20,25
    approach 79:18       70:13,13,17,17    ask 6:6 19:11        47:9,24 48:8        83:5,7,15,20
     79:25 80:5          75:2 76:14,16      21:24 23:10         49:19,21 52:7       83:24 84:20
    appropriate          78:20 81:1,7       40:15 44:19         53:15 55:18         85:17
     37:3,23 44:15       81:12 82:4,19      53:6 70:25          56:16 58:17
     44:25 46:15         83:5,7,10,16       83:4                59:13 61:10,12            B
     46:15 48:1,1        85:17             asked 52:18          66:1,13,21,25     back 11:22
     49:11 50:2,3,11   area 38:12 66:8      77:6 85:8,15        67:5,13 68:21      28:20 63:20
     53:3 55:10          66:10 68:21       asking 52:18         69:4,8,15,20      balance 42:22
     73:3 80:7         areas 32:12          54:7 60:10          70:2,23 73:4       42:23 43:2
     86:10             around 29:16         61:7 71:10 85:7     73:4,9,22         based 31:12
    appropriately        39:12              85:17               74:6,8,8,9,21      47:5 58:10
     37:6              arrest 19:4         assault 85:24        76:5,11,18 78:4    69:3
    approval 31:9        29:16 33:14,19    assaulted 81:19      78:18,19,19,20    basically 79:11
    approved 12:6        47:17 49:6        assembly 31:2        80:1,1 81:3,21    basis 16:10
     49:22 58:2,4      arrested 75:15       31:11 34:9          83:13 86:24        22:24 30:7
     78:17 79:9          75:18 85:25        35:4 37:24,25     attached 2:18       Bates 11:24 13:3
    Approximately      arrests 69:11        38:7,15,22          21:18,21 43:18     28:22 31:21


                                  ALARIS LITIGATION SERVICES
   www.alaris.us                     Phone: 1.800.280.3376                        Fax: 314.644.1334
                                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 91 of 113 PageID #:
                                     3358
                           LAWRENCE O'TOOLE 4/17/2019

     34:4 46:21        before 3:14,16      bike 54:19,20        78:24,24 79:2      18:8 25:25
     47:21               5:20 10:9 11:17     54:22              80:17 83:19        33:17,18 35:2
    Baumgartner          12:5 30:5         bit 46:19            84:15,19 85:5      36:24 37:4,13
     51:18               31:10 39:16       block 47:11          86:18              37:17,18 38:15
    be 5:4 7:19 9:11     40:18 41:23       both 26:24          by 2:4 5:2,4,16     56:24 63:14
     10:21 12:25         42:2 43:24          50:21 51:6         7:23 9:23 10:3     64:8 65:9
     13:20 16:2,4        44:16,18            52:6 58:3,11       11:1,6,7 14:13     68:17,21,24
     16:16 17:21         46:20 51:15         60:20,25           14:25 15:6         68:24,25,25
     18:19 19:10         52:21 71:1,5        61:20,22 68:6      20:5,18 21:9       70:25,25
     21:22 23:19         77:22               74:13              21:19 22:9,18      73:19 76:8
     25:8,9 27:5       begin 18:23         bottom 12:2          25:16,22 26:4      81:22 86:10
     29:10,24 31:3       19:14,21,25         49:21              26:11,23 27:12    can't 31:15
     31:24 32:2,15       42:1              break 49:15          30:6,14 32:2       38:23 53:18
     32:20 33:24       begins 60:4           74:23              32:20,24           53:23 81:22
     34:15 36:11       behalf 1:11 22:21   breast 30:11         36:25 39:9        cannot 37:4,13
     37:8 38:1,10,11   behavior 36:25      Brian 43:19 47:2     40:6,14,20         37:17
     39:20 41:7          73:21             bricks 33:3,4        41:25 43:12,14    capabilities
     45:6 52:25        behind 40:2         briefed 23:9         43:16,19 44:12     66:4
     59:22 62:11,15    being 5:7 28:6      briefing 22:25       47:2 51:3,18      capability 66:5
     65:9 68:17,20       76:11               23:5 68:11         51:19 52:19        70:6
     69:22 75:20       belabor 63:20       briefly 6:6          58:2 59:7         capacity 34:24
     78:22 82:8,24     believe 11:21       bring 25:4           65:23 71:24       Captain 68:4
     83:18 85:4          20:17 22:25         35:15 78:8         72:1 76:21        captains 23:17
     86:10,20            23:5 27:5         bringing 79:10       80:6 81:13         23:20 24:24
    Bear 83:15           29:23 32:23       broad 83:12          82:3,5,20         capture 66:11
    because 12:17        33:2 40:19,25     broader 53:14        83:21 84:20       Cardinal 28:22
     14:2,4 15:14        42:3,9 45:20        83:6               87:6,7,10,13      career 6:4
     17:3 19:12          47:6 50:17        broadly 52:12                           56:16
     27:25 29:7          51:21 60:23       broken 33:5                 C          carried 76:11,21
     31:15 36:9          60:25 61:20       building-mou...     C 51:21,22         carry 76:8,18
     38:14 54:1          64:22 65:25         69:20             call 9:14,15,15,16 carrying 48:13
     59:1 68:15          73:3 78:25        bullet 59:21         14:7 17:9 23:6     85:10,19
     70:7 75:22        believes 38:7       bullets 40:3         25:2,3,9 36:5 case 1:6 3:6
    been 5:9 6:1         55:25             but 10:12 12:9       38:11 74:7         5:21,23 20:24
     9:4,6,21 10:11    belong 65:20          14:6 18:20        called 57:7         26:16 48:13
     10:24 11:8          65:21,22            21:23 30:18       came 10:7,10        77:15
     14:14 21:5,6      below 19:14           32:10,11 34:14     11:17 16:14       catch 46:24
     34:23 39:11         28:4                35:20 37:10        77:24 79:25       catching 49:20
     40:10,11 44:3     besides 15:19         38:3,17 39:23     camera 66:9,10 Catherine 22:9
     44:21 50:8        best 35:1 54:19       40:1 45:8,25       85:9,19           cause 3:16
     51:4 54:5           69:25 82:16         52:18 54:19       cameras 65:19 CCR 3:15 4:13
     58:24 65:9          87:8                57:23 61:5         65:20,21,22        5:4 87:3,19
     71:4 77:15,21     better 38:11          64:17,22 67:8      65:24 66:1,3,4 CD 36:2
     78:7,16 79:3        45:6 82:9,24        67:8,18 69:4       68:17 69:20       CDT 35:18
     81:2 82:8 83:1    between 3:12          69:15 70:1,7,11    70:6,7,9          Center 65:15,16
     83:14,20            5:2 29:2            72:4,17,24        can 13:25 14:1      65:25 66:2,14
     85:10,19          bigger 9:18           73:19 75:11        16:22 17:6,9       66:25 67:14

                                  ALARIS LITIGATION SERVICES
   www.alaris.us                     Phone: 1.800.280.3376                       Fax: 314.644.1334
                                                                                 Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 92 of 113 PageID #:
                                     3359
                           LAWRENCE O'TOOLE 4/17/2019

     68:6,8 69:4       chip 85:9,18         comes 67:7         27:20             conventions
     69:21 70:6,14     Christine 23:1       command 23:7      concern 15:3,9      35:22
     78:5                40:21,21            23:13,16 25:1    concerned 12:11    conversation
    Central 72:8       circumstance          78:21            concerns 22:11      69:11 80:21
    certain 3:16         31:13 37:13        commander          79:24             conversations
     41:17 84:10       circumstances         16:21 25:22      conclude 43:15      67:4 79:17,23
    certainly 72:2       37:4 38:16          28:24 29:12      concluded           80:2,4
    CERTIFICATE          80:14 82:6          29:21,25 30:6     86:24             copy 58:23
     87:1              citizens 76:7         30:15,22,25      conduct 32:2,21     86:18
    Certified 4:12     city 1:7 3:7,13,19    68:14 73:16       32:24 33:5        corner 78:9
     5:5                 4:4,9 5:22          79:9,13          conducted 81:2     correct 8:7,9,10
    certify 87:5         11:24 12:8,13      commanders         83:20              8:18 9:10,11
    chance 6:8           14:3 20:25          13:8,19 15:10    conference          10:7,8,18,19
     34:22               23:1 26:9,11        23:7,24 31:18     71:16,19 74:21     10:20 11:9,11
    chances 34:21        31:21 40:20         31:24 33:25      confidence          11:15,18 12:7,12
    changed 35:11        43:17 51:19         41:10,12,15       31:17              13:5,21,22
    changes 35:12        55:25,25            73:7,11,23       confine 33:18       14:15,16 21:14
    chant 72:25          65:19,21 67:10      78:21,22         confiscated         21:17 22:4
     73:4,8,15         civil 10:5 14:23     comments           76:5,11,16         23:13,14 24:11
     74:12               35:19 36:2,9        75:23            connection          27:6 30:24
    chanted 72:21        36:10 39:13        commissioner       14:20 27:1         34:10 37:24
     72:24               40:7 41:13          7:15,18,20 8:1    84:6,22            38:20 40:3
    chanting 74:2        43:12,16            8:2              consecutive         41:1 43:21
    characterize         46:22 48:19        commissioner's     47:11              45:17 47:3,4,7
     44:23               48:25               9:16             consider 28:11      47:8 48:8,11
    charge 30:1        civilians 80:11      communicate        28:11 41:6         48:23 49:18
     78:22 79:13       classes 35:15         27:22 31:9        56:24              51:13,24 52:1
    Charlene 9:3       clear 25:11 29:5     communicated      considering         52:13,22
    chemical 37:4        70:1                17:10             28:1               53:25 56:18
     37:13,18 39:1     codified 45:24       communication     consistent 55:11    56:19 57:6,8
     44:14,17,25         48:6                24:15 25:13      Constitution        61:22 62:1,2
     45:5 46:3,16      cognizant 31:24       28:9,10,12        32:10              64:2,17,20,24
     48:2,9,20         colonel 5:17 7:9      78:6 83:13       constitutional      65:4,5 66:13
     49:18 52:3,12       7:12 9:20 21:5     communicatio...    32:1,8,15,20       71:1 72:18,22
     52:16,23 53:3       28:22 29:20         17:6 22:16        32:25 33:15        73:2 74:1 76:2
     54:24 55:11         30:5 31:1,8         27:15 28:4,15    contact 38:19       76:5,20 77:23
     56:1 58:19          67:19 68:9          30:8,9 83:8      contain 58:3        78:15 79:7
     59:16,20,22         69:7,8,16          complete 6:8      containing 58:2     81:25 82:1
     60:7,14 61:8        73:13,18 74:5       6:20 13:9        contemplated        85:8
     61:14 64:4,21       74:10,14 77:24      17:24 18:6,16     21:1              corrections
    chief 7:13,21,22     78:6,10,15          19:1,19 21:2     context 71:25       86:9
     7:23 8:2,5,12       79:8,12,17,24      completed          72:16             corrective
     8:16,23 9:17        80:6 86:8           18:12            continuing          73:23
     15:10 17:7 18:6   colonels 23:23       complied 15:12     35:15             correctly 13:11
     18:14 19:13       come 34:17           components        control 24:24       36:22 39:4
     20:1,12,17 28:1     35:12 65:23         49:14             64:4 72:11,14     could 7:2 9:25
     28:16 45:11,14      78:17 80:23        computer           73:17              13:2 17:13 18:3

                                  ALARIS LITIGATION SERVICES
   www.alaris.us                     Phone: 1.800.280.3376                       Fax: 314.644.1334
                                                                                 Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 93 of 113 PageID #:
                                     3360
                           LAWRENCE O'TOOLE 4/17/2019

      31:20 32:1,5      critical 15:23    dealing 27:12        84:5,21 85:23        74:14 75:14
      32:20,21            28:2 36:22       50:6 78:23        deploy 49:22           76:17 78:2,5
      42:24 54:18         37:5,12 39:2,3  deals 45:20        deployment             84:3,4 85:22
      60:3 82:8,8         39:5 45:11       46:3 48:1,7         52:2,16 58:19      didn't 19:24
      82:24 85:4        criticized 72:1    49:17 51:11         59:16 64:4           48:3 72:12
      86:18             critique 2:9 13:4  52:2,14,15        deposed 6:1            78:10 85:14
    counsel 5:2,3         13:10,15,21      56:18 57:21       deposition 1:10      Dierker 4:8
      87:10,13            14:4,9,20 15:6  dealt 28:16          3:10 5:3,13,20       10:22 26:18
    counselor 23:1        15:13,19 16:4   December 8:13        7:6 9:21 86:9        43:6 58:25
    COUNSELOR'S           17:14,22         17:8 20:13          87:6,11              59:4 86:7,16
      4:9               crowd 49:3,23     decision 31:16     describe 22:2          86:20
    counselors            52:3,16 58:20    38:1 80:19,20     described 9:9        difference 29:2
      40:20               59:17 63:11     decisions 30:2       13:14 23:12        different 20:18
    country 32:12         64:4 65:10,13    30:5,14             24:11 57:7           32:12 34:6,12
      35:20               69:10           declaration 2:15     77:15 78:7           35:10,11,21,24
    couple 38:25        crowds 35:8        51:18               79:3                 56:16 59:22
    course 2:11           46:4 49:6       declare 37:23      destroy 74:23          61:9 62:13,22
      16:14 18:10       Cruiser 9:9,16     38:15,22 50:11    destroyed              65:18 70:2
      35:9 39:21,22       9:17            declared 31:11       85:10                78:8 79:10
      47:10,25          current 7:8       declaring 31:1     detail 13:8          differently 82:8
    court 1:1 3:1,17    currently 7:14     35:3 38:6 49:1      15:22 17:18          82:24
      4:12 5:5 6:11       38:4             50:19               33:25 34:17,18     direct 13:2
      9:23 11:6 14:13                     Deeba 68:4,5         34:19 40:1           31:20 34:3
      21:9,19 22:18             D         Deeken 9:3           44:3 46:19           48:20 66:9
      25:16 26:4        D 22:9            Def-Tec 57:25        78:20                78:10
      27:13 39:9        daily 16:10,13,13 defend 49:22       details 12:17 14:1   direction 87:9
      40:14 41:25        20:4 22:24       Defendant 1:8        14:2,5 34:15       directions 78:8
      51:3 86:11        damage 72:7,8      3:8,20 4:7 5:3    detectives             79:10
    Court's 22:22        72:12,15 75:11 Defense' 57:25         70:16              directive 26:11
      26:16              75:25 80:10      defer 31:11,14     determination          26:15
    cover 52:25         date 10:15,21     define 56:24         69:5 70:18         director 8:25
    covered 17:21        11:12 21:1 27:5 delegate 25:7         74:5                 9:3
      38:25 53:19        30:18            demonstration      developed            disbursement
    covers 60:20        dated 10:4 39:11   2:13 42:19          43:19 47:1           52:16 65:14
    created 18:4        dates 10:12       department         developments         disciplined 74:2
      25:22 44:15       day 3:13 11:16     7:24 8:9 9:5        30:19              discretion
      45:1 47:6          28:25 29:2,7      16:24 20:14       device 57:13           37:22
    crime 65:15,16       29:7,8 47:14      21:16 24:1        devices 58:3         discuss 19:6
      65:25 66:2,7       47:17 71:21       26:12 29:6        did 7:5 8:11,20      discussed 43:4
      66:14,25           72:20 75:21       36:1 38:5           13:11 16:25        discussing
      67:14 68:6,8      day-to-day         44:13 45:16         18:23 19:13,21       15:15,18
      69:4,20 70:5       24:18             57:6 58:3           22:20 30:6         discussion 16:5
      70:14 78:5        days 44:2 47:11    62:24 65:17         31:8,11 56:8         43:8 48:16
    criminal 32:2,21    de-escalate        65:21 67:10         66:23 67:4,13        74:19
      32:24 33:5         49:6              68:19 77:14         69:15 71:24        disobedience
    criminals 74:22     deal 38:14 52:11   81:14,15 82:6       72:17,19 73:7        10:5 14:23
      75:2               52:23 79:25       82:21 83:10,21      73:10,11 74:10       35:19 36:3,9

                                   ALARIS LITIGATION SERVICES
   www.alaris.us                      Phone: 1.800.280.3376                       Fax: 314.644.1334
                                                                                  Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 94 of 113 PageID #:
                                     3361
                           LAWRENCE O'TOOLE 4/17/2019

      36:10 39:13         47:18,20,22       54:10,13                 E           established
      40:7 41:13          47:23,24 48:9 does 7:19 9:12       earlier 68:13         27:4 38:8
      43:12,16            48:15,18,24       15:3,8 29:24     early 71:14           49:16 65:1
      46:22 48:19         49:9 50:1,9       70:3             Eastern 1:2,2 3:1   et 1:4 3:4,19
      48:25               51:6,7,8,10,21 doesn't 12:8          3:2,17,18         etc 34:20 35:8
    dispersal 31:2        51:23 52:3,6      15:14 17:2       easy 11:23            69:14
      31:10 46:4          56:14,20        doing 70:12        education 35:15     evaluate 19:15
      49:2,11 50:17       58:18,23          85:13            effect 52:7           81:14
      52:3 58:20          59:18,23 61:6 don't 10:12 11:3     else 33:16 40:6     evaluates 20:15
      59:17 63:12         61:12 63:8        11:23 17:13        66:17             evaluating
      65:10               66:11,17 68:25    19:12 33:8       email 2:10 21:11      83:10
    disperse 34:9         69:13,14,19       38:23 40:1         22:15,20          evaluation 21:2
      49:6,7,23           70:6,12 71:6      48:5,6 50:13       24:14 25:12       even 15:21 16:15
      75:12 76:2          71:14,18 73:24    50:23 53:23        27:9,23 28:11       16:16,16 29:3
    disrespect            74:7,24 75:2,7    54:10 61:11        28:15,17            35:12 82:13
      64:10               76:22,24 77:5     69:24 70:10      emails 22:21        evening 29:4
    disseminated          77:6,10 78:24     71:13 72:23        27:16,18 28:19      74:23 80:1
      41:8                78:24 79:21       73:2 75:16,16    employed 9:4,6        82:22 85:20
    distance 55:21        80:5,13,21,24     76:12,19 77:12     87:10,13          event 12:11,22
      62:13,19            84:2,14 85:14     78:1 79:2,20     employee 74:7         14:7 28:2 72:4
    distinguish           87:4              84:9,16 85:5       74:15 87:13       event-after
      57:17              document 9:25      85:6,13          EMS 68:19             13:10,15,21
    district 1:1,2 3:1,1  10:2,2 11:11,20 done 17:3,5,25     encounter             14:9,19 15:6
      3:17,17 22:9        12:23 13:3        25:9 35:24         34:22             events 12:12
      23:20 36:7          14:22 18:25       39:3 72:15       end 34:2 69:10        15:16 16:11
    districts 24:25       19:3,4 21:13      82:24              72:8                67:5,16,17
    division 1:2 3:2      22:14 26:2      Dotson 7:21        enough 26:22          70:3
      3:18 83:17          29:1 32:4 34:7 down 10:7,10          86:17             ever 6:1 25:21
    do 6:9,25 7:5,14      34:13,14 39:10    11:17 16:5       ensure 37:5           39:15 40:5,18
      9:20,24 11:19       39:15,17,19       18:20 19:5,5       39:3                41:23 42:1
      12:1,3,3 14:5       40:2,17,18 41:7   25:7 80:9        entered 26:10         51:14 52:17
      14:19,25 15:2       41:23 42:2,3,7 downtown 72:9         26:15               53:1,8,21
      16:3,22 18:1,19     42:25 43:5,18 draft 18:14          entire 8:16 16:6      55:24 61:6
      18:20 19:19         44:8,10,21      drafts 19:8 83:5     79:13,14            74:2,11 75:14
      20:3 21:6,10,11     46:11,25 47:13 drinking 34:20      entities 65:23      every 14:5 15:21
      21:13,18 22:3       47:16,20,23     duly 87:6          equipment             35:6 36:1
      22:13,14 27:19      48:5,22 49:3 Duncan 4:8              36:12 37:7,10       57:13
      27:21,22,24         50:8,10,12      during 8:16 9:7      59:21 60:7,14     everybody 33:8
      28:14,25 29:1       51:10,15 52:1     18:13 28:1,25      65:3                33:16 75:18
      29:11 31:7          52:24 53:11       35:1,14,14       Eric 14:25            85:1
      32:4,5 34:5         56:22 58:21       45:11 48:16        66:20             everyone 25:7
      35:2 36:20          59:19 60:13       63:4 71:18       escalate 49:5       everything
      36:22 37:11,16      60:23 81:12       80:24 85:11      especially 17:19      15:15 17:17
      37:21 39:18        documents 18:4 dust 18:20 20:5        45:10               21:22 30:4
      39:24 42:22         19:7 27:14        20:11            Esquire 4:3,8,8       68:14 80:9
      43:2,24 46:23       40:6,9 41:16    duties 38:18       establish 57:24     Everything's
      47:12,13,15,16      44:22 54:1,7                                             53:19

                                 ALARIS LITIGATION SERVICES
   www.alaris.us                    Phone: 1.800.280.3376                        Fax: 314.644.1334
                                                                                 Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 95 of 113 PageID #:
                                     3362
                           LAWRENCE O'TOOLE 4/17/2019

    evolved 36:13        65:8                 40:15 75:25         47:11 50:7       gave 23:5 84:9
     36:15,17           expressed             77:21 84:2          51:2 52:3,16     general 26:8
    exact 10:12          79:24             figure 16:18           58:19,20           42:9,10
     45:24              expressly 5:7         54:13               59:16,17 60:3    generated 41:16
    Examination         extended 57:7      filed 5:24 51:19       61:24 63:8,11      44:12
     2:4 5:15            57:18 58:13       financially 87:14      64:3,4 65:10     Gerald 28:23
    EXAMINATIO...        60:2,22 61:4      fine 69:12 84:18       65:13 73:3,8     get 9:13,18 31:9
     2:3                 61:5,21,25        fire 47:18 68:18       73:14,19 74:2      31:18 36:18
    examined 3:11       extent 12:21       first 2:8 8:1 11:9     75:11,18,24        45:9 64:14
     5:10                14:6 41:14           13:6 36:15,20       76:1,3 77:21       82:16
    example 24:19        70:11                42:12,13,18         84:11 86:4       give 6:7 32:21
     31:1 32:22                               43:3 49:16          87:10              41:21 54:18
     34:18 37:2                  F            50:7 57:25        force 34:23          69:15 77:20
     61:24              faced 80:18        fit 61:14,21           51:12 56:13,15   given 9:14
    exception 12:23     facilitate 68:22 fits 62:7              forces 83:4          20:18 40:20
    exercise 32:1,8     fact 16:4 45:15    five 23:22 76:5      foregoing 87:6       42:4,5,7 57:13
     32:14,19             63:8 76:10,21       76:15             form 12:9 13:9       78:25 80:17,17
    exhibit 2:7,8,9       82:14            flip 40:12             16:21            giving 58:21
     2:10,11,12,13,14   facts 37:23        Flonase 6:22         format 12:19,21      68:7,10,11
     2:15 9:21,22         38:8 80:18       focus 51:20          formation 47:14    glance 50:24
     11:4,5,8 14:12     fail 49:7          focused 69:1         forth 9:17 23:11   Glancing 43:10
     14:14 21:6,8       failure 37:16      focusing 24:6          36:12 53:16      go 9:18 11:24
     26:25 27:8           75:12 76:1          49:10               54:24 55:21        14:2,24 25:2
     28:18,20           fair 12:4,20       fogger 62:14           58:10              28:20 34:2
     33:21 39:8,11        25:17,18         follow 22:11         FOUNDATION           46:20 63:5
     40:11,12,13          26:22 30:23      following 26:15        4:3                63:20 83:17
     41:21,24             42:20 69:17      follows 5:11         four 78:8 79:10      86:12,14
     42:23 43:3           75:9 84:23,25       43:8 47:21        from 6:9 12:9,21   goes 35:6
     44:7,21 46:11        86:16               74:19               14:10,23 19:14     62:20 66:7
     46:20 51:5,5       fall 9:7 58:14     footage 65:19          22:25 26:7       going 6:6 16:11
     51:8,14,21,21        60:25 61:8       for 4:2,7 5:2,3        36:14 38:6         16:12,14 19:11
    exhibits 2:6,18     falls 63:1 64:1,19    5:21 6:11 7:2,5     42:20 45:7         20:2 21:22
     39:6 44:6            64:23               8:8 9:22 10:1       46:7 55:25         26:18 28:23
     51:2,4 52:19       familiar 5:23         11:5,19,23          57:5,17 65:19      30:12,19 37:19
     52:21                13:14,17 25:8       12:10 14:12         66:6 67:8          40:15 45:23
    exist 54:13           26:6,9 45:4         15:20,22 18:2       68:8 78:8          49:15 50:7,9
    expectation           45:21 46:5          21:8 23:8           79:10 82:2,14      50:12 67:3,16
     24:23 25:2           56:5 85:1           24:19 25:4          83:11,22           68:17 69:10
    expecting 25:9      familiarize 22:7      28:24 30:21       front 9:20 21:7      71:6 72:6,7,8
    expertise 70:10     far 45:5 77:13        30:25 31:1,14       26:24 44:6         81:11 82:13
    explain 46:14         82:25 83:1          31:14 33:20         51:6 52:19       gone 25:10
     67:16              fed 70:7              34:8,11,23        further 35:23        81:20
    explained 41:17     federal 81:20,21      36:22 37:2          86:3 87:12       Good 5:17,18
    explaining          feed 65:24            38:11 39:8,13     future 19:20       got 13:4 42:13
     22:22 62:25        few 20:6 23:20        39:20 40:13                            59:4 67:6
    explains 55:10        23:21,22 26:7       41:24 43:12,16           G             69:9,10
     55:25 63:9           33:12 39:6          45:2,19,23        gas 48:13          Gotcha 8:19

                                   ALARIS LITIGATION SERVICES
   www.alaris.us                      Phone: 1.800.280.3376                        Fax: 314.644.1334
                                                                                   Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 96 of 113 PageID #:
                                     3363
                           LAWRENCE O'TOOLE 4/17/2019

      9:19 43:23      39:10              16:1,5,13 17:20     79:14,19,25        84:11
      67:24          handed 10:24        17:24 19:8          80:12,13,19,19   hit 33:3
    governor 66:20    11:8 14:14 21:5    21:4,6 22:10        84:17 85:4       Hodzic 23:1,2,3
      67:5,6          40:10 51:4         24:4 25:21        he'll 30:2,3,3       23:4 40:22
    grand 81:21       58:25              26:1,5,24 27:8    he's 30:1,14,17    Holliday 76:25
    Gras 34:18       handheld 45:21      30:6,8,13 31:6      31:15,16,16        77:6 80:22
    greet 67:6        50:5 52:13         31:17,17 32:13      59:4 68:13,16    homeless
    greeted 67:7      56:21,23,24        32:15 33:12         68:17 79:13        85:25
    Greitens 66:20    57:3,9,12,12       34:25 35:11         80:17,18         hours 3:12
    ground 31:13      57:22 58:12        35:25 36:4,7      head 38:24           39:21
      67:22 78:3,11   60:21 61:20        36:11 39:15       heading 13:4       how 6:3 7:10
      79:8            62:7,25 63:1       40:1,5,8,18       heard 19:12          8:11 9:4 16:22
    group 74:22       63:11,18,19,24     41:23 42:1          77:21 84:15        20:20 22:22
    groups 12:24      64:18,23 65:3      44:3,6 45:2,6     held 71:15           23:15,19,25
    guess 18:21       65:8,13            45:25 51:6,14     her 67:17            24:17 28:6
      79:20          handle 7:23         51:16,21 52:17    here 10:15 11:21     31:18 36:2
    guidance 24:17    30:3 31:12,19      52:21 53:1,8,11     13:15 22:5         37:10 50:17,17
      25:15,23 26:3   36:2 74:8          53:15,21 54:5       32:18 35:19        54:18,20
      38:21 44:24    handled 20:21       55:2,24             41:17 45:15        55:23 62:14
      53:2            28:6 79:19         58:23 59:8,14       48:11 50:13,13     62:14,17 63:5
    guide 53:4        80:3,12,13         61:24 62:11         53:24 55:3,3       67:19,25 68:4
    guidelines 2:13   82:7,8             66:4 67:4           58:18 59:9         69:16 77:20
      42:9,10        handling 30:21      68:15 69:12         61:4 63:8          79:19 80:3
    guns 71:7,8,12    35:8 69:1          69:22 70:8,10       82:11,15 83:19     81:14 82:7,7
      71:13          happened 14:10      70:11,22 72:7       84:19              82:23
                      17:14 80:9         76:17 77:11,17    here's 17:8        However 75:20
            H         81:23              78:5,16,17,25     hereby 5:1 87:4
    H-o-d-z-i-c 23:4 happening 30:4      79:16,22 82:8     hey 16:3 18:18               I
    had 7:10 10:13    30:21              83:20 84:15         35:23 68:23      I 5:19 6:2,25
     12:4 18:1,1,15  happy 73:20         85:5,6 86:1,3       69:9 72:10          7:12,13,18,21
     18:19 20:17      86:20              86:7,8,18           75:17               7:22,22 8:22
     22:25 27:16     hard 6:11          haven't 36:8       high-capacity         8:24 9:24
     28:2,4,8,9      has 20:6,11,12      50:8 54:15          57:7,18 58:13       10:11,11,12,22
     33:2,4 35:11     20:17,25          having 5:9 58:9      60:21 61:4,21       11:9,15,21,23
     35:21 49:14      36:15 37:22        60:15               61:25               12:3,3,8 13:2
     54:9 60:15       38:5 39:23        Hayden 7:15        high-level 40:16      13:11,17 14:6,14
     67:2,7 69:3      42:13 44:21       he 29:21 30:1,6    highest 8:6           14:22 15:2,3
     72:5,6,21        45:17 47:10        30:11,13,17,18    him 10:23 26:21       17:9,12,13,16
     73:23 74:22      57:6 59:21         30:20 31:6,10       31:12,14 58:25      17:23,23 18:3
     76:25 77:2,17    70:6 77:14         31:13 38:7          67:7 68:10,21       18:8,11,21 19:8
     79:17,23 80:2    78:21 80:19        66:21,21,22         77:10 78:2,12       19:10,12,18
     80:4,22 84:1     81:20,23 83:1      66:23,24 67:1       84:16               20:8,8,17,23
     85:10,19         83:14              67:7,7,8,20       Hindsight 80:15       21:4,10,13,14
    Hall 3:13 81:25  have 6:1,2,3        67:22,23 68:2     his 30:22 31:3        21:21,21,21,21
     82:4 84:1,7,23   7:10 9:4,20        68:11,14,23,25      38:11,19 67:8       21:21,24 22:14
     85:10,19,25      10:11 12:12        73:14,16,19         69:1,18 73:17       22:19,25,25
    hand 10:23        14:10 15:21        74:8 78:21          78:7,20,22          23:5 25:18


                               ALARIS LITIGATION SERVICES
   www.alaris.us                  Phone: 1.800.280.3376                       Fax: 314.644.1334
                                                                              Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 97 of 113 PageID #:
                                     3364
                           LAWRENCE O'TOOLE 4/17/2019

     26:5,8,17,17,19    73:2,10,18,18       64:14,17 65:12    immediate              53:2,4,9,9,16
     27:4,5,21,24       73:19,20 74:1       68:15,23 70:3       22:12                53:19,19 54:6
     28:8,9,11,11       74:4 75:1,16,16     71:10 74:15       impact 24:18           54:24,25
     29:1,23 31:14      75:16,16,17,22      78:11 81:22       impacted 22:23         55:3,9,14,24
     31:15,15,16,20     75:22 76:6,12       82:25 83:24       impairs 6:20           57:23 58:10
     32:4 33:2          76:19,20 77:2       84:8,8,8,9,16     impinge 33:15          61:4 63:6,6,11
     34:25 36:15        77:2,17,23          85:1,1,7          impinged 32:2          65:23,24
     36:17,18           78:1,10,11,15    I've 9:6 10:24         32:20,25             66:8,22 67:3
     38:20,23,23        78:24,24,24         38:14 50:24       important 6:7          67:7 68:5,16
     38:23,23 39:7      79:2,7,20,20        52:18 53:18         13:24 22:7           68:17,20 69:5
     39:25 40:8,19      79:20,20            54:7,9 55:13        52:10                69:9,14 70:2,7
     40:19,21,25        80:8,11,11,11,14    56:15,15 60:13    improve 13:25          70:9,18,25
     41:1,9,21 42:3     80:16,17 81:17      60:13 70:1          14:9 16:22           71:14,25 72:7
     42:3,3,4,8,8,9     81:17,21,22,22      71:4 77:20          17:10                72:13,16,25
     45:8,9,9,20        81:24 82:10,10 i.e 18:24              in 1:1 3:1,16 5:21     73:1,22 74:11
     47:13,16,20        82:12,18 83:14 idea 77:20,25            6:19 7:12,13,16      75:2 76:7,10
     47:23 48:3,3       83:15 84:3,8,8      78:17,18            7:21 8:11 9:7        76:20 77:5,15
     48:5,5,8,12,12     84:9,15,15,15    identical 12:21        9:20 12:22           78:9,11,22
     49:3,7,14 50:4     84:15,16,16,25 identification           14:20 15:25          79:11,13 80:9
     50:7,8,8,13,17     84:25 85:6,8        9:23 11:6 14:13     15:25 16:4,9         80:9,9,21
     50:24 51:7,10      85:14,15,15,15      21:9 39:9           16:24 17:15,15       82:15,23
     51:16,20,20        86:1,3,7,18         40:14 41:25         17:17,21 19:3,3      83:16,16 84:6
     51:23,24 52:5      87:3,9,12           51:3                19:6,6,16,20         84:17,22,25
     52:22,24,24     I'd 52:12 54:14     identifies 22:1        19:20,20             85:2,2,9,18
     53:11,18,23,23     74:4,4,4 84:16      59:21               20:15 21:7,20        87:5,11,15
     53:23,23,24     I'll 6:9 11:21 13:6 identify 9:25          21:23 23:8,15      inaccurate 10:18
     54:4,4,4,4,8       14:17 15:5          17:6 42:24          23:25 24:1,2       inappropriate
     54:10,10,10,14     22:5 24:4        if 10:22 11:21,23      24:18 25:6,15        36:25
     54:16,16,18,19     26:20 34:3          13:2 14:24          25:21 26:1,8,8     inappropriately
     55:2,2,2 56:6      39:10 41:21         15:3,24 18:3        26:16,24 27:1        37:19
     57:5,11,17,23      44:19 46:24         19:4,7 28:20        27:17 28:17        inartful 19:11
     58:21,25           51:17 86:14         29:4 31:20          30:1 31:6,6,17     incident 15:21
     59:14 60:1,17   I'm 5:20 6:6,22        33:17,17,17         31:18,18 32:11       15:23 16:6
     60:23,23,23        16:18 17:4 18:2     34:2 38:7           32:11,16 33:7        17:13,14 28:24
     61:11,11 62:16     19:11 21:21,25      39:6 41:21          33:11,12 34:17       29:11,14,21,25
     64:3,6,8,11,11     24:13 26:18         42:23 43:24         34:19,19,24          30:6,14,22,25
     64:11,13,14,14     27:18 28:3,19       44:1,1 46:20        35:8,8,12,17         68:14 73:16
     65:25 66:13        29:3,4 31:16        47:9 49:19,21       35:19 36:2,7         79:8,12,14,14
     66:16,21 67:7      37:9 40:15          54:7,9,13,14,15     36:25 37:5           80:3,5 81:4,6
     67:15 68:10,10     41:5,19 45:4,8      54:19 58:17         38:9 40:7            81:8,18,25
     68:13,15,16,21     45:23 49:9,15       59:20 64:17         44:5,6,12            82:4 84:1,7,23
     68:24,24,24        49:20 52:18         66:6,10,23          46:14,19 47:14       85:11
     68:25 69:22        54:4,5,8,12         68:16,16,23         47:17,25,25        include 34:15,19
     69:24 70:9,10      55:19 57:12         70:22,23            48:6,22,25         included 41:17
     71:1,9,13,20       58:5,5 59:6,9       71:10 74:6,8        49:11,17 50:5      including 27:16
     71:25,25 72:1      60:10 61:7          75:17 84:16         50:13 51:6,19        34:11 43:3
     72:19,23 73:1      63:16,18,20      imagine 14:1           51:20 52:7,19        52:13

                                 ALARIS LITIGATION SERVICES
   www.alaris.us                    Phone: 1.800.280.3376                          Fax: 314.644.1334
                                                                                   Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 98 of 113 PageID #:
                                     3365
                           LAWRENCE O'TOOLE 4/17/2019

    INDEX 2:1           interviews 77:2        36:1,21 37:5        16:2,2,12,16       54:17,17,17,19
    indicated 47:2      into 5:6 13:6          38:3,4 39:2,5       16:25 17:2,21      54:22 55:10
      73:22 74:22         17:16,17 26:10       39:11,13 40:19      17:21 19:5         56:12,15 59:9
    indicates 39:12       49:15 81:2           42:20,25            20:3 21:21         66:3 69:25
    indirectly 52:18      82:4                 43:11,17 44:8       22:1,2,7,7         70:1 73:6
    individual 76:17    introduced 5:19        44:17,20            27:19,25 28:3    its 56:1
    individuals         invades 26:19          46:10,21,21         29:24 32:18      itself 55:15,17
      33:14,18 49:7     invariably 37:18       47:22 48:12         33:18 34:2       IV 2:14 45:20
    inert 62:12         investigate            50:17 51:5,24       35:15,25           51:9 53:5,10
    information           18:25 82:6,21        53:9,12,14          36:15 37:10,19     53:17 54:24
      12:24 41:17         84:5 85:24           54:3,5,8,13,21      38:15 39:23        56:5,17 57:21
      75:20 76:19       investigates           55:4,5,8,13,13      40:21 42:16        57:25 58:11,14
      80:23               20:15 65:18          55:14,14,24         42:22,24           61:14
    injunction 21:19    investigating          56:22 57:2          43:18 44:2,3
      22:2,8,17,23        83:10 84:22          57:20,22            44:19 45:24               J
      25:16,24          investigation          58:9,18 59:12       47:6,9,14,17     J 3:15 4:13 5:4
    injured 16:1 33:3     80:24 81:2,21        59:15 60:6,17       49:15,21 51:21     87:3,19
    injuries 80:11        82:3 83:15           60:19 61:8,12       52:25 53:6       jail 75:2
    instruct 18:23        84:20 85:2           62:3,11,22          53:20 54:17      January 9:6
      19:21,25 26:21    investigations         63:3,3 64:18        54:21 55:2       Jefferson 43:13
      78:2                83:16,20             65:6,15,16,16       56:22 57:20      Jemerson
    instruction 47:11   investigator           66:8 69:17          57:24 58:9,23      20:19 39:14
    instructions          85:24                70:2 72:8           58:25 59:5,8       39:20 40:6
      24:17 26:2        involved 16:16         75:9,17,25          59:15,21 60:19     43:20 47:3
    instructor 39:13      36:15 72:25          76:9 77:13          61:3,3,3 62:19   Jerome 51:18
    insult 72:2           73:1 74:11 85:2      79:7 82:11,12       63:6,6 70:11     job 36:22 69:1
    intents 32:13       involving 66:7         82:16,17 84:11      72:2,10,16,16      69:18
    interested            81:19,25             84:23               73:3,3,19 74:8   John 7:15
      87:15             is 3:20 5:1,19      isn't 72:5,22          75:9,23,23       Joseph 84:6,14
    interim 7:18,20       6:12 7:8 8:9         76:7                76:7 78:23       Judge 22:9
      7:23,25 8:2,2       9:9,15,16,17      issue 49:11 61:7       79:19,20 80:3    jury 81:22
      8:5,12,16,23        10:2,4,15,18      issued 11:16 17:7      80:12,13 82:7    just 5:19,24 6:6
      15:10 17:7,24       10:22,24 12:10       20:13 21:19         82:7 83:6          11:9 12:10,18
      18:5,13 19:13       12:16,16,20,21       22:9,18 25:16       86:19              18:2 21:25
      20:1 28:1,16        14:9,14,19 15:7      26:4,11,15       it's 6:7,11 10:3      23:13 24:11
      45:10,13            15:22 16:3,18        27:12 31:10         12:4,18 13:3       25:11 29:4
    internal 83:7,17      17:12 18:4,11        36:11 57:8          13:25 25:10        31:11 32:11
    interpret 53:4        19:24 20:14          61:17 62:25         33:13 34:14        34:14 35:4,19
    interpretation        21:1 22:7 24:5       65:9                35:13,13 36:4      38:18 39:18
      62:7                24:13,24 25:2     issues 44:14           36:12,12,17        39:23 40:12
    interrupt 6:10        25:2,9,16         issuing 31:2           37:11 39:12,12     40:15 42:1,8,9
    interrupting 6:9      26:3,14,25           49:2 50:16          39:18,22 40:2      42:12,18 43:2
    intervention          27:8,19 28:3,8       69:6                44:15,25           43:4 44:19
      49:4                28:14 29:4,8      it 5:1 9:2 10:11,15    45:24 46:15        45:19 48:3
    interview 73:22       29:9 30:1,22         10:22 11:22,23      48:1 49:10         50:12 54:15,19
      76:25 77:5          30:22 31:23          12:6,20 13:6        50:2,10 51:11      58:5,6 60:10
      80:22               32:7 34:11 36:1      15:8,14,22          51:17,21 53:3      64:14 66:22


                                   ALARIS LITIGATION SERVICES
   www.alaris.us                      Phone: 1.800.280.3376                         Fax: 314.644.1334
                                                                                    Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 99 of 113 PageID #:
                                     3366
                           LAWRENCE O'TOOLE 4/17/2019

     71:10 72:5,10           L             46:24 53:6          82:15,19        12:22 13:9,15
     72:20 74:13     lack 36:24            64:16 75:14      little 36:18       13:21 14:7,8,19
     76:1 86:12      language 74:14     let's 29:12 31:10      46:19 69:22     15:5,21 28:2
                     large 12:21           32:22 33:11      location 12:25    majority 75:9
            K                              35:4 46:19       long 7:10 8:11     76:1,3
                     large-scale
    Kansas 4:4         47:18               50:5 57:11          9:4 16:5       make 11:23
    keep 30:11       larger 58:8           63:20            look 11:21 15:20   25:11 30:2
    keeps 30:18,20     62:14 63:15,16   lethal 49:22           15:22,23        31:15 33:10
    kettle 29:12     Larson 15:1,6      level 25:22            46:19 47:9,24   45:9 48:3
      77:15 78:7     Larson's 16:25        38:2 74:9           48:8 49:19      80:19 83:6
      79:2,4 81:2    last 35:17 56:10   Leyshock               58:17 59:20     86:9
      82:7           law 33:19,20          28:23 29:20         68:24 74:6     makes 48:14
    kettling 77:6      35:13               30:5 31:1,8         77:17          making 69:5,10
      80:23          lawful 5:9            67:20 68:9       looked 33:22       70:18
    kind 19:1,16     lawfully 32:1,19      69:7,8,16        looking 18:2      Maleeha 1:4 3:4
      24:17 47:22      76:8,11,21          73:13,18 74:5       43:17,21 45:8   3:18
      61:7           Lawrence 1:10         74:11,14 77:24      55:18 59:12    man 85:25
    knew 73:19         3:10 5:8 7:3        78:6,11,16          61:10 70:23    management
    know 5:24,25     lawsuit 5:24          79:8,12,18,24    looks 43:10        49:4
      10:6,12 11:19  lays 47:17            80:6             lot 14:3 66:11,19 manner 33:13
      14:4 16:18,24  lead 37:18         license 66:4           70:7           manning 70:18
      17:25 23:7,23 leaders 85:9,18     lieutenant 7:9      Louis 1:7 3:7,13  manpower 12:17
      25:5,9 30:12   leads 43:15           7:12 20:18          3:14,19 4:9,10  68:20,21
      30:18 32:10    learn 14:9 82:11      28:22 29:20         4:14 5:22 8:8  mans 69:19
      33:7 35:6,7,21   82:13               67:19,25 68:8       9:5 21:15 24:1 manufacturer
      36:1 37:9,25   learned 14:7          69:7,8,15           32:11 35:20     55:20,22
      42:19 43:24      15:24 17:9          73:13,18 74:10      44:12 45:16    many 6:3 17:20
      45:23 49:5       19:17 20:16         74:14 77:23         71:2 77:14      23:15,19,25
      54:8,14,16,17    82:11,17,23         78:6,10,15          81:13 82:5,20   34:24 36:18
      54:20 55:19      83:1,11,22          79:8,17,23          83:9,21 84:5    55:5 76:7
      55:23 56:12    learning 20:4         80:6                84:21 85:23    Marcantano
      58:2 62:13       39:24            lieutenants         lower 74:9         84:6,14
      63:3,8 64:13   least 69:9 73:4       23:18,22         LPR 66:4,6        Marcantano's
      67:9 69:9,19     76:5                24:25            Luther 81:25       84:22
      70:12,23 72:4 left 7:21 74:4      like 15:25             82:4 84:1,7,23 Mardi 34:18
      72:5,5,11,12   less 49:22            24:20 34:3,8        85:10,19       mark 11:3 57:25
      72:23 74:9     lesson 2:11           34:18 41:18                        marked 9:21,22
      75:14,21 77:13                       43:10 54:14             M           11:5 14:12 21:6
                       39:22 43:11,18
      78:1,24 81:20    46:22 48:19         75:24 79:1       M-a-r-c-a-t-n-...  21:8 39:8,11
      84:9,14,16       48:22,25            82:18             84:12             40:11,13 41:24
    knowing 15:9     lessons 14:7       listed 49:8,25      mace 45:21         44:7,21 51:2
    knowledge          15:24 17:9          50:13             51:12 56:18       58:24
      20:12,25         19:17 20:16      listened 75:23       58:1             Market 3:13 4:9
      74:10 84:4       82:11,17,23      literally 11:16     made 30:5 38:2 mask 48:13
      85:5,6,22        83:1,10,22       literature 42:4      75:6,10,23       mass 29:16
      86:1           let 39:6 42:1      litigation 4:13      80:19 83:12      material 54:18
    KSDK 77:1                              16:15,17 51:19   major 12:11,12    materials 39:20

                               ALARIS LITIGATION SERVICES
   www.alaris.us                  Phone: 1.800.280.3376                         Fax: 314.644.1334
                                                                                Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 100 of 113 PageID #:
                                     3367
                           LAWRENCE O'TOOLE 4/17/2019

     41:7 44:11,23      8:8 9:5 21:16    MPD 13:9       neither 87:9        not 6:10,15 14:3
     46:12,17 52:17     24:1 26:11       Mr 2:4 5:16    never 21:24          15:21 16:2 19:8
     53:1,8,12,16,19    44:12 45:16       10:22 11:1,3,7  54:1 77:17,21      20:23 21:4,22
     53:22 54:23        81:13 82:5,21     15:6 16:17,25 next 47:9 75:5       22:19,19 24:10
    matter 17:15        83:9,21 84:5      26:18,22,23     75:21              26:5,15,21
     21:20              84:21 85:23       39:10 43:6,14 night 29:10,17       27:18 28:19
    may 5:3 14:10      Michael 68:4       58:23,25        29:19 71:20        29:3 30:13
     15:21 16:2,4      middle 78:9        59:3,4,7 77:6   71:24 72:18        31:16 32:11
     24:18 34:22        79:11             84:22 85:25     80:1 81:16,18      34:14 35:19
     35:15 36:7        military 76:22     86:3,7,16,20  no 1:6 3:6,15        36:9 37:9
     39:7 41:22        mind 44:5 83:16   much 12:18 14:4  4:13 5:4 6:22      38:14 40:8
     68:20 83:18       mine 59:1          17:3 20:2 40:1  7:7 11:24 13:3     41:5,19 43:3
    maybe 12:23        minimize 72:15     40:11 68:10     15:10 18:9,18      44:15 46:15
     23:17,21,21        80:10             77:20 86:4      18:21,22 19:8      48:1,9 50:2
     35:14 66:8        minimum 73:4      munitions 44:17  19:23 21:4         50:24 51:16
     68:18              78:18,19          45:6 49:22      24:12 25:13        53:24,25
    mayor 7:23         minutes 20:6      must 19:10       26:5,25 27:18      54:22 55:1
     67:11              84:2             my 5:19 6:4,8    28:4,8,9,19,19     58:5 60:15
    me 6:8,9 14:8      misconduct         9:15 15:8 18:8  28:22 31:21        63:16 65:12
     15:14 17:2,6       74:7,15           18:11,11 19:10  32:7 34:4          69:25 70:8
     19:12 20:5        miss 48:3          24:5 28:14      38:4,4,17,24       73:1,19,20
     27:25 30:11,14    Missouri 1:2,7     38:24 44:19     39:17 40:8         74:14 75:11
     30:18 32:21        3:1,7,14,16,18    44:20 45:14     41:3,9,20 42:7     76:17 77:11
     33:13 37:2,11      3:20 4:3,4,10     46:10 49:14     42:8,8 46:17       78:1,11,24
     37:16,21 39:6      4:14 76:8 87:4    53:14,21 55:4   46:21 47:21        82:16,25
     39:18 42:1        mistakes 14:10     55:8,13,13,23   48:16,20 49:1      83:18,19,24
     46:20 48:15       Mobile 60:4        56:16 57:2      52:22 53:14        84:8,8,10,16
     48:18,24 52:6     mobs 35:8          59:12 60:17     55:13,19 56:3      84:20 85:1
     53:6 61:19,19     money 85:9,18      61:12 62:3,22   60:14 61:4         87:12
     64:16,17 68:11    monitor 66:3,6     65:6 79:7       64:10,11,11       nothing 38:20
     68:16 83:4        monitoring         82:17 87:8,9    65:12 67:1,1,7     49:17
     84:9 87:6,7        68:17            myself 5:20      67:21 68:1        November
    mean 7:19 9:12     monthly 56:14                      69:15,18 71:8      21:12 22:10
     26:8 29:24        more 16:15,16            N         71:11 73:1 74:1    24:14 27:10
     32:6 54:16         18:8 24:16       name 5:19 7:2    76:23 77:8,8      now 3:16 10:6
     64:3 67:15         36:4,19 38:2      11:22 84:9,15   77:9 78:14         11:8 20:5
     71:24 79:21        46:19 61:4       named 7:23 9:9   83:14,24           35:23 36:4
    meant 72:2,10       69:2,13,22       nature 28:7      85:12,21 86:1      46:19 52:18,21
     72:16              75:6 82:13       necessarily      86:3,7 87:3        55:5 57:22
    medication 6:19    morning 5:17,18    30:13 82:16   non-deadly           58:17 59:13
    meeting 19:6        71:15            necessary        51:12              74:1 83:12
     23:12,16 24:10    motives 32:13      54:22 55:1    nor 78:24 87:10     number 6:4,5
     41:15 71:3,5,7    move 68:21        need 16:3,4      87:14              14:4 23:18
    meetings 79:23     moved 72:13        37:7 40:12    normal 38:18         24:8 60:9
    member 76:21       movements          68:18,24      normally 25:10       66:3 67:2
    mentioned 84:1      47:15             69:13           38:1               72:5,6 77:2
    Metropolitan       moving 47:18      needed 19:7    North 4:14          numbers 9:18

                                ALARIS LITIGATION SERVICES
   www.alaris.us                   Phone: 1.800.280.3376                    Fax: 314.644.1334
                                                                            Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 101 of 113 PageID #:
                                     3368
                           LAWRENCE O'TOOLE 4/17/2019

            O            28:19,19 29:7       71:15 72:6,6,11      54:5,16 55:6     52:6 53:7
    O'Toole 1:10         29:12 30:1,1,13     72:11,14,15,24       55:9 56:12       54:12 55:4
      3:11 5:8,17 7:3    30:20 31:23         73:20 74:16          57:3 58:12       56:17 57:5,11
      9:20 16:17         32:2,10,12,15       74:22,23             62:6,10,24       57:14,15,18,19
      21:5 39:10         32:21 33:1,10       75:10 76:3,12        63:10 65:2,8     57:20 58:9,17
      40:10              33:15 34:2,12       76:14,16,19,20       66:1 70:13,16    59:10,12,15
    oath 6:23 32:9       34:12,21 35:9       76:21,25 77:2        70:17 71:3       60:1,1,9,11,15
    object 26:18         35:10,18,18         78:7,18,22,22        72:6,24 73:3     60:25 61:6,12
    objective 39:24      36:20,24 38:1       78:23,25 79:1        73:17 74:2       62:3,16,18
    objectives 48:6      38:13,18,24         79:4,9,13,13,18      78:8,20 79:10    65:1,15 66:13
    objects 33:4         39:1,19 40:8        79:18 80:8,8         80:11 81:19      66:17 67:11,19
    observe 67:3         41:5,19 42:22       81:1,8,8,11,12     officers' 16:12    68:7 69:2,12
    observer 67:2        42:23 43:2,11       81:16,19,22        official 83:15     69:19 70:15,21
      67:15,18           44:3,6,11,14,17     82:4,13,20,22      Oh 23:20 59:3      71:1,6,6,14,14
    OC 57:8,18           44:22 45:13         82:23,25             63:17,19,22      71:17,18,23
      58:2,14 60:22      46:3,4,11 47:11     83:5,5,7,15,20       86:20            72:17,20 73:2
      61:18,21,25        47:11,22 48:10      83:24 84:6         okay 6:1,3,14,23   73:2,7,14 74:1
    occasion 12:10       48:18 49:16         84:20 85:17          7:4,8,10,16,25   74:17 75:1,5,9
    occurred 29:13       50:21 51:6,6,9      86:1,11,19 87:1      8:5,15,19 9:4,7  75:14,19 76:4
      29:16              51:11,24 52:2       87:4,7,8,10,13       9:12,25 10:20    76:10,14,14,14
    occurring 28:24      52:6,7,10,12        87:15                11:2,12,15,19    76:20,24 77:3
    odd 27:25            52:16,19,23       off 12:6 16:20         12:8,14 13:2,17  77:4,13,19,23
    of 1:2,7,10,11 2:8   53:5,10,12,17       27:1 38:23           14:17 15:3       78:2,13 80:21
      2:14 3:1,7,10      53:25 54:6          43:6                 19:24 20:5,10    81:1,6,10 82:2
      3:12,13,15,17      54:23,25          off-the-record         20:25 21:5       83:19,25 84:4
      3:19 4:3 5:6,9     55:8,11 56:1,6      43:7 74:18           22:15 23:12      84:13 85:3,15
      5:10,13,20,21      56:13,14,14,15    offenses 34:6          23:25 24:5       85:22 86:2
      5:22 6:4,5,24      56:17 57:21         34:12,16,21          24:23 25:11,19   86:22
      7:17,24 8:1,12     57:25 58:10,11    Office 4:9 82:3        27:25 28:13     Omri 4:3 5:19
      8:13,13,13,16      58:14,14,17,19    officer 8:6 35:6       28:20 29:2,11 on 1:11 3:11 5:10
      8:16 9:6,7,8       58:23 59:4,13       36:1 37:22           29:18,21,24      6:15 9:13,13
      9:20 10:4 11:9     59:16,22 60:2       38:6,10,19,21        30:16,25 31:5    10:7,15,21 11:12
      11:22 12:2,17      60:16,16,20         57:13 71:4           31:8,20,22       11:22 12:10
      12:22,23,24        60:20,25 61:1       85:24                32:5,18 33:11    14:2 16:10,11
      12:24 13:3         61:1,7,8,9,14     officers 12:25         33:21 34:2,23    16:12,12,12,14
      14:2,2,3,5,8       61:15,15,18,18      16:1 17:11 21:15     35:1 36:17,24    16:19,20 17:15
      15:10,14,15,16     61:22,22 62:3       22:17,22 23:8        37:2,9,21        18:15 20:2
      16:6,6,11,11,14    62:5,8,8,10         23:25 24:16          38:25 39:6,10    21:12 22:10,21
      16:19 17:15,22     62:23 63:1,2        25:5,13,14,23        39:18,23 40:1    22:23 23:9
      18:4,7,10,11,14    63:2,11,12 64:1     26:3 27:9            40:5,10,17,23    24:14 27:1,5,9
      19:1,9,15,17       64:2,4,19,20        32:9 33:2,10         41:1,4,6,11,21   28:21,21 29:13
      20:12,19,20        64:23 65:3,7        34:22 36:5,7         42:13,22 43:5    29:14 30:3,7
      21:3,7 22:8        65:10,12,18,22      36:10,21,25          44:5 46:7        30:12,19 31:12
      23:18 24:15,17     66:3,7,11,14,19     37:3,12,17 41:2      47:9,24 48:8     31:13 32:25
      25:1,1 26:24       67:2,2 68:18        41:8,18 44:24        48:15,24         33:6,8,15,25
      27:15,18 28:6      68:22 69:5,6        45:3 46:13           49:24 50:9       34:9,23 36:1,9
                         69:11 70:7,24       49:23 53:2           51:1,1,8,17      36:10 37:3,8

                                  ALARIS LITIGATION SERVICES
   www.alaris.us                     Phone: 1.800.280.3376                        Fax: 314.644.1334
                                                                                 Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 102 of 113 PageID #:
                                     3369
                           LAWRENCE O'TOOLE 4/17/2019

     37:17 42:16         33:22 67:8          53:10,17,20       56:13,13,14,14    70:23 81:8,18
     47:5,21 49:4      operations 2:7        54:25 56:6,17     56:15 66:12,12  particularly 16:2
     49:10 50:19         2:8 10:5 11:10      56:22 57:21       72:21 73:5,9      35:18 67:17
     51:20 54:18         11:16 12:5,23       57:24 58:11,15    74:3,12 81:19   parties 87:11,14
     56:8,11 58:10       13:20 16:20         58:18,22 59:4    out 16:18 21:12  parts 60:16
     59:24 66:7,14       26:25 28:21         59:13 60:17       21:14 24:20     patrol 38:18
     67:3,16,22,23     opinions 11:15        60:20 61:1,9      30:2 33:23,24   pay 17:15
     68:2,3,5,11       OPP-43(10-07)         61:15,16 62:8     42:4,5,7 54:13  peacefully
     69:1,1,3 70:6,9     13:9                63:2,12 64:2      54:19 55:3        32:14 33:16
     70:24,24,25       opportunity           64:20 65:11       59:5 70:2,19    penalty 6:24
     71:7,9,12,13,13     12:5 60:15          69:14 79:1        74:22 80:24     pending 3:16
     72:6,7,9            62:11             orders 31:2         82:13           people 18:15
     74:23 75:10       opraiss@aclu-...      45:2,3,17 49:2   outcome 87:15      23:15 27:22
     76:24 77:21         4:5                 50:14,15,17      outline 39:19      31:6 32:8,13
     78:2,4,11 79:7    or 10:9 15:10         52:7,22 55:12     47:22,24 48:9     32:25 33:12
     80:3 81:11,15       18:8 19:9,9         55:18 68:7,10     49:12,17 58:19    33:19 35:14
     82:11,22 83:17      22:11,20            69:6,16           59:16 64:3        66:19 67:2,8
     85:24 86:10         23:22,24          ordinances         outlined 17:8      68:19 70:12
    once 17:25           24:16 25:14         35:12            over 17:15 25:1    72:2 75:15
    one 5:20 10:24       25:22 26:2,15     organization        25:10 36:18       78:9 79:11
     11:13,16 12:22      28:9 31:2,10,11     25:6              50:7 63:5         83:9
     14:25 15:7          34:24 35:4        other 7:4 15:10     64:16           pepper 45:21
     16:25 21:4          37:4,13,17          17:3,20 22:15    oversee 79:14      48:7,10 50:5
     25:12 34:8,24       38:7 40:6,21        22:16,20         owned 65:23        51:12 52:13,15
     35:5 44:2           40:21 42:7          24:13 25:11,13    71:20,23          53:12 54:6,6
     45:22 46:5,21       43:24 44:15         27:14,15,18       72:18             55:14,16 56:18
     51:4,11 52:2,14     46:15 48:1,10       28:17 32:13,13                      56:21,23,24
     58:7,8 61:17,18     48:10 49:2,23       32:14 33:4,7              P         57:3,22 58:1,1
     63:16 70:24         50:2,16 58:7,7      34:15 44:10,13   p.m 3:12           58:12 60:21
     73:14,22            58:7 63:14          44:20,23         page 2:2,8 11:9    61:20 62:7,12
     76:20 77:24         65:2 66:8           45:15 46:10,14     13:3 14:24       62:25 63:1,5
     78:16,17 79:9       68:16,19,19,19      50:1,1 52:15       16:19 17:16      63:11,24 64:19
     81:19 82:18         70:8,18,22,22       52:22 55:22        28:21 31:21,23   64:23 65:3,9
     85:4                74:8 75:11 78:1     58:1 67:1          34:4,9 42:12   period 9:8 28:2
    ones 52:25           78:2,17 86:10       78:21 81:12,13     42:13 47:9       35:1 45:11
     65:13 70:17         87:12,13,14         82:19              49:4,19 59:24 perjury 6:24
    ongoing 82:12      orally 6:14         others 32:2,21       59:25 60:1     Perry 22:10
     82:19             order 2:14 13:7       33:1             pages 40:2       personnel
    only 15:7 16:25      13:18 15:12       otherwise 6:11       42:18 43:3       24:23
     19:18 40:2          22:8,23 24:18       87:14            part 5:10 34:12 persons 31:25
     48:12,14,14         24:20 25:16       our 10:3 12:15       43:11 48:18      32:19
     61:17 63:3          25:24 26:4,16       19:3 20:19         65:3           pertinent 60:16
     77:14 81:4          27:12 31:10         23:1,1,6,6       participated     phrase 20:6
    open 59:1            37:5 45:20,24       24:24,25 29:7      16:9 23:16       72:17
    operation 30:2       45:25 46:2,8        29:8,9,10        particular 13:20 place 12:18
    operational          49:11 51:9,25       31:25 32:7         17:13,14,18      23:13 32:24
     10:3 12:15          52:11,15 53:5       38:9 45:2,2        27:16 51:20      68:16

                                  ALARIS LITIGATION SERVICES
   www.alaris.us                     Phone: 1.800.280.3376                      Fax: 314.644.1334
                                                                                Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 103 of 113 PageID #:
                                     3370
                           LAWRENCE O'TOOLE 4/17/2019

    PLAINTIFF 1:11         72:18,21 74:2      press 71:16,19        81:15               6:14,18,23 7:1
    plaintiffs 1:5 3:5     77:14 81:14,15       74:21             protests 16:14        7:4,8,10,14,16
      3:19 4:2 5:2         82:21 83:9,21      pretty 12:18 13:1     20:19,20 27:2       7:19,25 8:5,8
      5:10,21              84:5,21 85:8         83:12               27:17 28:5,17       8:11,15,19,23
    plan 2:7,8,11          85:18,23           previous 71:21        32:11,23 35:10      9:1,4,7,12,19
      10:5 11:10,16      policies 56:1,13     prior 10:13 45:1      35:21 43:25         9:25 10:6,9,15
      12:5,17,23         policy 58:19           46:13               44:16 45:1,12       10:18,20 11:2,8
      13:20 16:20          59:16 64:3         private 65:23         46:13 52:8          11:12,15,19,23
      17:23 26:25        political 35:22      privilege 26:20       66:15 71:2          12:1,4,8,14,20
      28:21 33:22        poorly 85:16         privy 83:18           72:6 83:11,23       13:2,6,13,17,23
      39:22 43:11,18     popularity 35:17     probably 23:22      proud 71:19           14:6,14,17,24
      46:22 48:19        position 8:12          23:23 34:16       provide 6:20          15:3,17 16:7,17
      48:22 49:1           78:11                34:19 38:9          18:6,16 19:16       16:24 17:2
    planned 16:11        positions 31:7         52:25 82:13         38:21 44:24         18:2,10,13,23
    planning 10:3,13       31:19              procedures            53:2                19:10,21,24
      12:15              possibility            57:24             provided 26:3         20:5,10,12,25
    plate 66:4             37:20              proceedings           35:3 41:2           21:5,11,14,18
    platoons 25:1        possibly 66:10         43:8 74:19          46:12 53:9          21:24 22:5,7
    play 66:23           PowerPoint             86:23               55:9 57:3           22:15,20 23:3
      67:13                2:12 40:19         process 18:24         58:13 62:4          23:12,15,19,25
    played 67:1          practice 77:11         19:22               65:7                24:3,5,8,10,13
    please 6:8 11:4      Praiss 2:4 4:3       produced 3:11       provides 25:23        24:22 25:11,19
      22:11 40:11          5:16,19 11:1,3,7     5:9 10:3            39:19 62:24         26:1,6,9,14,24
    point 63:21 66:1       26:22,23           product 26:20       providing 24:16       27:4,8,12,19
      73:22 79:7           43:14 58:23          55:23 62:17         25:14               27:22,25
    pointed 46:20          59:3,7 86:3        products 58:1       proving 69:2          28:11,14,20
    police 7:24 8:6      preferable           prohibits 38:5      provision 64:24       29:2,11,16,19
      8:8,16 9:5,14        33:13              promoted 7:12       public 8:24 9:2       29:21,24 30:5
      15:10 16:24        preliminary            7:13                34:20 75:20         30:10,16,20
      17:10 19:4           21:19 22:2,8       proper 69:13        published 83:1        30:25 31:5,8
      20:13,14 21:15       22:17,23           property 67:18        83:3                31:20,23 32:5
      21:16 22:16,21       25:15,24             72:7,8,12         purpose 14:8          32:18 33:11,21
      23:25 24:1,16      prepare 7:5            74:23 75:11,25      57:23 58:10         34:2,8,11,23
      25:12,14,23          12:8 19:7            80:10               58:18 59:15         35:1 36:17,24
      26:3,12 27:9         74:15              proposition           64:5,6              37:2,9,16,21
      29:6 34:23         prepared 10:9          36:21             purposes 63:11        38:3,13,20,25
      35:7 36:21,25        18:19 21:1         propriety 79:18     pursuant 63:12        39:6,10,18,23
      37:3,12,17,22        43:12,16,19,24     protest 8:17 9:8      65:10               40:1,5,10,15,18
      38:5,6 41:2,8        44:3 47:1 81:5       14:21 15:8,12     purview 31:3          40:23 41:1,4,6
      41:18 44:13,24     preparing 11:20        18:5,24 19:16     put 16:17 18:25       41:11,14,21 42:1
      45:16 53:2           19:14 20:14          20:1,9,16 21:3      54:22               42:6,10,13,16
      57:2,6,13          present 24:10          24:19 42:19       Putting 79:4          42:18,22 43:2
      58:12 62:5,23        40:23 41:15          47:7 69:17        Pybas 3:15 4:13       43:15,21,23
      62:24 63:10          67:11              protesters 42:5       5:4 87:3,19         44:5,10,19
      65:2,7,17,20       presentation           50:6 80:1                               45:8,19 46:2,7
      67:10 70:16,17       2:12 40:20,24      protesting 33:9             Q             46:10,18 47:1
      71:3,4,20,23         41:1,9             protestors 42:7     Q 5:17,19 6:1,3,5     47:5,9,14,17,21

                                    ALARIS LITIGATION SERVICES
   www.alaris.us                       Phone: 1.800.280.3376                          Fax: 314.644.1334
                                                                                      Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 104 of 113 PageID #:
                                     3371
                           LAWRENCE O'TOOLE 4/17/2019

      47:24 48:8,15      83:19,25 84:4  real 36:8 65:15    recommendat...        81:7
      48:24 49:9,14      84:11,14,18      65:16,25 66:2      86:15             reported 28:5
      49:20,24 50:1      85:3,5,7,13,15   66:13,25         record 6:16 7:2     reporter 4:12
      50:5,9,15,19       85:22 86:2       67:13 68:5,8       10:1 13:6 43:6      5:5 6:11 9:23
      50:21,23 51:1     qualify 18:8      69:4,20 70:5       45:19 84:11         11:6 14:13 21:9
      51:4,8,11,14,17    23:15            70:14 78:5       reduced 87:8          39:9 40:14
      51:24 52:2,6      question 15:8   reality 38:3       refer 17:19 29:6      41:25 51:3
      52:10,17,21        18:3,21 19:10,11 75:25              35:18               86:11 87:1
      53:1,8,14,21       24:5 26:19     really 36:15       reference 34:5      reports 18:12,14
      53:24 54:3,12      28:8,14 36:14    54:18 55:10        48:9,14,16,20       18:18,22 19:4
      54:21 55:4,8       42:25 44:18      68:23 81:14        49:1 50:2,23        20:18
      55:16,22 56:4      44:19,20       reason 13:23       referenced          represent 14:17
      56:8,10,17,20      45:14 46:10      19:24 26:14        48:11               15:5 51:17
      57:1,5,11,15,17    49:13,14 53:14   34:11 75:15,22   references          represented
      57:20 58:9,17      53:21 55:4,8   reasons 76:13        50:10               15:4
      59:8,10,12,15      55:24 58:6     recall 21:18       referred 9:14       reprimand 74:11
      59:20,25           59:11,12 60:17   22:19 28:14      referring 15:18     request 19:14
      60:3,8,10,12       61:11,12 62:3    29:11 35:2,2       29:14 42:11         20:13
      60:15,25 61:6      62:22 64:12      38:23 46:23        50:16 55:17       requested 5:7
      61:12,19,24        65:6 69:24       53:23 54:11        56:20 57:12       required 13:20
      62:3,16,19,22      70:9 79:21       61:6,12 66:17      60:6 81:7,24        56:13
      63:8,16,18,20      82:17 83:4,12    71:6,10,14,18    refers 28:22        requirement
      63:23 64:1,6,8     85:16            73:24 74:24      reflect 33:8          13:18,24 16:19
      64:10,13,16,22    questions 6:7,8   75:3,7,16        refrain 6:9         requirements
      65:1,6,15          22:11 23:10      76:12,19,22      refusal 34:9          53:16 55:11
      66:13,17,20        40:16 86:4,7     76:24 77:5,7     regarding 20:8      requires 13:7
      66:23,25 67:4     quite 73:20       77:10 80:21        20:19 38:17         16:20
      67:11,13,19,22    quote 22:5        80:24 84:2         44:24 45:5        reserve/special
      67:24 68:2,4       71:20 75:1       85:13              53:12 55:14         60:4
      68:7 69:2,15                      receive 33:25      regular 30:7        resources 68:16
      69:19,23,25               R         35:7 36:6          45:2                68:18 69:3,13
      70:11,15,17,21    radio 9:14        56:8 62:6,11     regularly 27:20     respect 22:17
      71:1,6,10,12,14   Randy 39:14,20    63:4             related 87:10         25:15,24 26:3
      71:18,23 72:17      43:20 47:3    received 36:8      relating 57:24        33:21 35:3
      72:20,25 73:2     range 57:7,18     54:9,9 56:10       82:6                38:21 46:4
      73:7,11,14,22       58:13 60:2,22   65:2             relative 87:12        53:4 54:23
      74:1,10,17,21       61:4,5,21,25  receiving 61:6     relevant 38:7         56:1 61:13
      75:1,5,9,14,19    rank 7:8,11,16    61:13            rely 86:10            62:6 76:15
      75:22 76:4,7        38:6          recognition        relyst@stlouis...     83:22
      76:10,14,20       rather 33:14      66:5               4:11              respond 6:14
      76:24 77:3,5        75:11         recognize 21:11    rephrase 25:25        69:16
      77:9,13,19,23     react 47:18       42:23 43:2       replace 85:9,18     responded
      78:2,13,15        read 13:6,11      51:8             report 7:14 8:20      81:15
      79:4,7,16,22        56:15 60:3,10 recollection         8:24 17:25        responding
      80:5,13,16,21       60:13,16 64:8   28:3               19:2,15,19          24:18
      81:1,6,10,12,24   reading 58:10   recommend            20:14 21:2        response 10:5
      82:2,14 83:3      ready 20:3        86:12              74:8,15 81:5,6      14:23 16:12

                                   ALARIS LITIGATION SERVICES
   www.alaris.us                      Phone: 1.800.280.3376                    Fax: 314.644.1334
                                                                               Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 105 of 113 PageID #:
                                     3372
                           LAWRENCE O'TOOLE 4/17/2019

    responsibility        33:15 42:19      says 13:7 22:7      seen 19:8 21:4      set 53:16 54:24
      12:16 30:21       rioting 34:9         32:18 43:18         25:21 26:1          58:10 74:22
      32:7 69:6         Robert 4:8           49:21 55:22         35:10 38:14       settled 18:20
    responsible         role 66:23 67:1      57:24 59:15         39:15 40:5,8        20:6,11
      11:19 23:8 31:1     67:8,13 69:2       68:23               40:18 41:23       settlement 26:7
      33:20 38:11       roll 25:2,3,9      scope 58:14           42:1 51:14          26:10
      73:8,14,19        room 3:14 4:9        61:1,9,14,22        52:17 53:1,8,11   several 35:17
    result 36:25          84:17              62:8 63:2           53:15,18,21         44:6
    resumed 43:8        Rossomanno           64:1,19,23          54:1,7,14,15      she 23:5,9 38:7
      74:19               43:13,19 47:2    scratch 12:9          55:14,24 70:1       67:13,15,18
    review 12:5         roughly 24:4       screens 70:24       sees 68:14          shield/baton
      15:23 16:6,7      rule 38:4          second 13:2         select 23:18          47:15
      18:7,17 47:5      rules 38:10,13       14:24 28:21       send 22:21          shifts 29:7
      56:14 86:8        ruling 23:6        Section 2:14          24:20             shorthanded
    reviewed 10:2       rulings 35:11        45:20 46:2        senior 23:6,13        68:23
      11:11 14:22       run 30:6,13          51:9,24 53:5        23:16 41:10       shortly 71:1
      21:13 22:14                            53:5,9,10,17,17   sent 21:12,14       should 10:21
      29:1 32:4 34:7            S            54:24,25            22:16 24:14,15      22:10 26:24
      39:17 40:17       Sachs 67:25          56:5,6,17           25:12,13 27:9       27:5 31:24
      42:3,25 43:5      safety 8:24          57:21 58:11,14      33:23,24            44:6
      46:25 47:13       said 16:22 18:6      58:17 59:13,14    sentence 13:7       show 38:10
      47:16,20,23         18:15 19:18        59:20 60:3,16       31:23 32:3,6        39:6 54:20
      48:5,22 49:3        55:5 71:23         60:19 61:1,14     Separate 46:7         62:12
      50:12 51:10         72:1 75:1,5,6      61:15 62:8          57:5 82:2,14      showing 52:19
      52:1,24 53:11       75:17,22 76:6      63:2,12,12        September 10:4      shown 28:17
      56:22 58:21         80:22 83:13        64:1,19 65:10       10:7,16,24        shows 10:15
      59:19 60:13         87:7             sections 52:10        11:14 27:5          11:12
      60:23             Saint 3:13,14,19     61:10,22            29:13 39:12       sic 30:11 84:12
    reviews 65:17         4:10,14 5:22     see 11:21 12:1        66:15 71:15       sign 9:15,16
    ride 54:19,20       Sam 7:21             13:3 14:19,25       74:24 75:10       signature 5:6
    riding 54:22        same 6:10 19:11      15:24 21:25         76:24 78:4          12:1 86:11,13
    right 10:20,22        59:25 60:1         22:3,13 28:25       79:16,22 81:3     signed 12:6
      12:20 16:23         74:13              32:3 34:5           81:16 82:22         16:20 27:1
      17:1 24:5         saw 31:13 42:4       39:24,25            83:8              signs 9:15
      28:13 30:10       say 12:4,20          47:12,15,19,22    September/O...      similar 13:1
      32:1 34:24          15:17 20:3,22      47:25 48:5,6        7:17                54:21
      38:3 46:9           20:23 23:15        48:9,12 49:3,7    sergeant 38:11      simple 16:2 18:2
      50:20,22            24:4 29:12         49:9 50:1,8,9       39:14 40:6          18:3
      52:20 54:2          31:10 32:22        50:13,23 52:3       43:12,13,19,20    simply 33:14
      57:4,16 59:13       33:11 42:10        52:5 58:18          47:2,3              54:13
      60:1,2,11 62:21     50:5,15 52:12      59:18,23          sergeants           since 9:6 20:13
      62:21 63:22         53:18 54:5,8       66:10 68:17         23:22 57:8          31:16 45:10
      64:9 66:22          55:16,20           68:25 70:24         61:24 62:4          81:3,20 83:8
      76:17 79:6          56:23 57:11        74:6                63:14             sir 12:19 14:22
      81:24 86:8,16       72:10 75:9       seeing 31:16,17     serve 8:11            16:17 18:2
    rights 32:9,15        81:6             seems 27:25           28:23               25:19 26:24
      32:20,25          saying 21:25         61:3              SERVICES 4:13         37:11 44:5,10

                                   ALARIS LITIGATION SERVICES
   www.alaris.us                      Phone: 1.800.280.3376                        Fax: 314.644.1334
                                                                                   Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 106 of 113 PageID #:
                                     3373
                           LAWRENCE O'TOOLE 4/17/2019

      46:8 47:24          72:16 74:13       specifically          76:4                 82:22
      48:15,18,24         78:14,22            18:22 32:22       statement 25:17      stuff 29:8
      49:11 53:14         81:22,22            38:17 48:7          25:18 30:23        subject 6:24
      63:9,16 64:16       82:12 83:3,5        52:11,14 56:18      32:17 42:20          10:4
      83:6 84:2           83:13,14 84:16      57:21 64:22         54:3 69:17         submit 13:9,21
    sit 16:4 18:20        84:19             specifics 17:4        84:24,25             16:21
      19:5               some 12:24 19:1      75:17 76:17       states 1:1 3:1,17    submitted
    sitting 45:15         19:15 26:2        spelled 55:3          22:9 31:24           14:20,25 15:6
      53:24 63:8          32:24 40:2        spelling 84:11        32:10                15:7,13
      82:11,15 83:19      65:21,22          spoke 16:10         stay 69:1            subordinates
      84:19               68:18 70:6          50:14 68:13       step 35:23             28:15
    situation 28:24       72:1,24           spray 48:7,10       steps 69:13          Subsequent
      30:22 33:11        somebody 70:2        50:5 52:13,15       81:13 82:5,20        79:16
      63:7 68:12         someone 19:25        53:12 54:6,6      still 20:2 82:17     such 15:13 16:7
      72:14 77:16        something 6:15       55:14,16 56:21    STIPULATED             35:3 44:14
      78:23               15:25 48:4          56:23,25 57:3       5:1                  53:21,25
    situations 31:12      70:24               57:8,18,22        Stockley 8:17          54:13
      37:18 47:18        somewhere            58:1,12,14          9:8 10:6,10,14     sufficient 74:6
    six 23:20             59:9                60:21,22 61:18      14:21 15:8,11,16   suggesting
    SL 13:7              sorry 63:20          61:20,21,25         16:8 18:5,24         42:6
    small 57:12 58:7     sort 19:15 48:10     62:7,12,19,25       19:16 20:1,16      Suite 4:4
    smaller 58:7          83:6                63:1,5,11,18,24     20:23,24 21:3      summaries 44:1
    so 6:15 7:25         speak 8:15           64:19,23 65:3       27:1,17 28:5,17    Sunday 29:13
      8:15 9:17 11:8      81:22               65:9                32:23 43:25        supervisor
      11:15 12:20        speaking 7:4       squad 20:19           44:16,18 45:1        25:22 38:19
      13:25 16:12,16     special 2:14         68:24               45:11 46:13        supervisors
      16:22 17:16,20      13:7,18 15:12     St 1:7 3:7 4:9        47:7 52:8            13:8,19 15:11
      17:23 18:1,11,21    45:17,20,25         8:8 9:5 21:15       66:14 71:2           16:21 22:12
      19:4,8 23:10        46:2,7 51:9,25      24:1 32:11          83:11,22           supervisory
      23:22,23            52:7,11,22          35:20 44:12       stopped 66:22          38:2
      24:5,16 25:6        53:5,10,17          45:16 71:2          67:3               support 69:3
      25:14 29:4,23       54:25 55:12         77:14 81:13       strategies 49:5      sure 24:9 26:1
      30:20 31:15,17      55:17,18 56:6       82:5,20 83:9      stream 62:14           29:4 45:9
      31:19 33:5,9,11     56:17 57:21         83:21 84:5,21     street 3:14 4:4,9      48:3 59:6,9
      34:20 35:8,13       58:11,15,18         85:23               4:14 30:3            69:25 84:8,16
      36:6,10,12,12       59:13 60:16       staff 45:7            67:23 68:3,5       surprise 15:14
      36:14 40:25         60:20 61:1,9      stage 68:20           73:5                 17:2
      42:18,23 44:3       61:15,15 62:8     start 35:4 64:16    streets 68:2         Susan 3:15 4:13
      45:4 49:15          63:2 64:2,20      started 18:15         72:21,21 73:5        5:4 87:3,19
      55:21 56:15         65:11               36:15 44:7          73:8,9 74:3,3      suspect 66:8
      58:3,5,9 59:11     specific 12:11       72:13               74:12,12           sworn 3:11 5:9
      60:24,25            20:22,23          Starting 5:13       strike 14:17 15:4      87:6
      62:15 63:7          24:17 34:4        state 3:15 7:2        25:19 45:14        synonymous
      65:24 66:5,11       36:19 38:13         22:5 34:6,12        48:16 60:17          8:3
      67:7,18 68:10       39:24 53:18         35:13 65:22         62:4 78:3          system 66:6
      68:16 69:2          61:7 65:6           67:9 87:4           83:6
      70:3,17 72:10       76:12 82:5,20     stated 71:19        study 81:14                 T


                                   ALARIS LITIGATION SERVICES
   www.alaris.us                      Phone: 1.800.280.3376                          Fax: 314.644.1334
                                                                                     Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 107 of 113 PageID #:
                                     3374
                           LAWRENCE O'TOOLE 4/17/2019

    table 71:7,9       ten 23:21           20:6,15,22,23     48:18,24 49:7    78:23,25 79:1
    tables 71:12,13    term 8:1 77:18      21:1,6,11,19      49:17,25 50:1    79:3,7,13,14,18
    tactics 47:15        77:21 79:2,2      22:13,15,19,19    50:8,14,24       79:25 80:1,8
      78:12            terms 12:22         23:10,16,16,19    51:8,11,14,18,18 80:9,11,18,23
    take 15:23 17:16     69:5 82:23        24:4,14,24        52:4,5,6,11,21   80:24 81:5,8
      32:9 40:11       testified 5:11      25:3,12,16,20     52:23,23,25      81:12,17,17,18
      45:23 54:19        47:5 63:23        25:23,25          53:2,4,9,13,16   81:20,22,23
      60:12 67:16        64:18 81:21       26:9,19,19,25     53:18 54:3,21    81:23 82:12,12
      68:24 72:14      testimony 27:19     27:5,16,17,25     54:25 55:5,10    82:14 83:1,3,6
    taken 1:11 5:4       54:21 87:5,7      28:6,8,16,25      55:18,25         83:14,15,16,16
      17:17 35:23      than 7:4 18:8       29:12,16,22       56:13,20 57:2    83:17,17,17,20
      50:25 69:12        22:15,20          30:13,17,23       57:5,6,9,17,20   84:23,25
      73:23 80:6         24:14 25:12       31:3,3,6,6,7,15   58:4,5,11,12     85:2,6,8,13,14
      81:13 82:5,20      27:14 28:17       31:18,19,23,24    59:18,21,23      85:15,19,19
      87:7,12            32:14 44:10       31:25 32:3,6      60:4,6,10,18     86:1,9,12 87:5
    takes 12:18          44:20 45:15       32:10,12,16,18    60:19 61:3,8     87:6,9,12
      39:21              46:10 50:1        32:23 33:2,4      61:19 62:4,4,5 that's 8:18 10:15
    taking 6:22          55:22 67:1        33:5,6,7,7,13     62:7,10,15,23    10:18,19 11:9
    talk 25:3 55:19      75:6 81:12        33:22,22 34:9     62:25 63:4,9     12:16 13:23
      64:21              82:19             34:16,17,19,21    63:10,23,23      16:19 25:4,6,8
    talking 37:9       Thank 6:18 9:19     34:22 35:1,2,4    64:8,18,18       25:18 30:4,14
      55:19 58:6         46:18 50:15       35:11,11,13,15    65:1,8,8,9,12    30:17,24 31:18
      61:3 63:16,18      56:4 83:25        35:23,23 36:4     65:17,19,20,21   32:16 33:9
      74:13              86:4,6            36:6,17,21,24     65:22,23 66:7    35:10 39:11
    talks 44:2 47:10   that 3:13 5:3,23    37:3,5,11,12,16   66:9,10,11       41:17 42:18
      47:14              5:24 6:7,12,15    37:20,21 38:1     67:16,17 68:13   45:4,24 48:13
    team 20:19           6:19 7:10,19      38:1,3,5,5,10     68:20,21,25      48:13 49:10
      36:9,11 39:13      8:9,20 9:1,2,9    38:12,14,17,18    68:25 69:6,11    49:25 54:12
      40:7 46:22         9:11,12 10:6,12   39:2,2,3,5,12     69:17 70:4,7     55:1,9 56:20
      48:19,25           10:13,18,21,23    39:19,20,21       70:12,12,18,25   57:8,9,13
    teams 35:19          10:24 11:3,12     39:24,25          70:25 71:1,6     58:24 64:5,6
      36:5,6 41:13       11:13,15 12:4,9   40:20 41:5,7      71:14,18,18,19   68:14 69:18
      47:17              12:11,17,20,20    41:15,19 42:4     71:20,24 72:1    70:9,9 72:7
    technical 70:10      13:11,18,25       42:4,20 43:3      72:8,15,16,20    76:6 77:11 78:1
    technology-re...     14:2,8,10,15,18   43:12,15,24       72:22,24,25      81:2 82:10
      66:12              14:20,25 15:3     44:2,5,7,13,15    73:1,11,14,20    84:18,25 85:7
    telephone 30:8       15:4,5,7,9,10     44:17,22,23       73:20,23,24      86:13
    tell 17:12,23        15:15,21 16:2,8   44:25 45:4,6      74:1,4,6,15,21 the 1:1,11 3:1,12
      21:22 32:16        16:11,15,15,16    45:8,13,14,16     74:22,24 75:3    3:15,16,19,20
      78:12 81:17,23     16:18,20,20       45:20,22,24       75:7,9,10,15     4:2,7 5:2,3,6
      83:14              16:25 17:3,7      45:24,25,25       75:20,23 76:1    5:6,10,10,13
    telling 17:2         17:10,12,16,17    46:1,3,5,12,14    76:4,7,9,10,15   5:20,20,21,21
      77:10              17:20,21,21,23    46:14,21 47:6     76:16,17,17,19   5:22 6:6,9,11
    Templeton            17:24 18:4,6,13   47:6,10,12,15     76:22 77:5,7     6:15 7:2,18,19
      26:6,10            18:15,16,18,23    47:19,22,24       77:10,11,13,21   7:22,22,23,23
    temporary 26:11      19:5,9,15,18,18   47:25 48:6,12     77:23,24 78:1    7:24,24 8:1,5
      26:14              19:21,25 20:3     48:12,14,14,17    78:3,15,17,20    8:5,11,15,15,16

                                  ALARIS LITIGATION SERVICES
   www.alaris.us                     Phone: 1.800.280.3376                  Fax: 314.644.1334
                                                                            Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 108 of 113 PageID #:
                                     3375
                           LAWRENCE O'TOOLE 4/17/2019

      8:17,24 9:2,5       32:25 33:15       61:20,21,22          80:14,18,21,22       21:23 23:23
      9:7,7,8,13,13       33:19,20,22       62:8,10,10,11        80:23 81:2,4,4       26:10,14 29:4
      9:15,15,16,18       33:24 34:2,11     62:12,13,13,14       81:4,4,8,13,15       29:20 30:3,18
      9:18,23 10:1,2      34:11,16,16,16    62:14,15,17,19       81:15,16,25          31:15 32:12,24
      10:4,6,9,12,13      34:21,21,22       62:23 63:1,1,3       82:3,4,5,6,7         33:5 34:5
      10:13,15,20,20      34:23 35:6,7      63:10,14,14,16       82:14,16,17,20       37:23 38:4
      10:24 11:6,9,10     35:9,17,17,20     63:18,19,21          82:22 83:3,9         49:8,21,25
      11:12,15,17,22      36:1,7,9,10,14    64:1,3,5,6,19        83:11,16,21,22       54:10,20 60:4
      12:1,8,10,13,13     36:16,20 37:3     64:23 65:7,8         84:1,4,6,7,11,11     66:2,8,18,19
      12:17,21,22,23      37:12,22,22       65:13,15,17,18       84:15,20,23          66:19,20,21
      12:24 13:2,4,6      38:3,5,7,9,10     65:19,20,20          85:8,9,11,18         67:9,18,20
      13:6,18,23          38:18,24 39:2     65:21,22,22          85:22,24,24          68:15,15 69:1
      14:2,3,4,6,7,13     39:9,13 40:7,8    65:24 66:1,2         86:6,8,9,10,11       70:8 72:23
      14:21,22,24         40:14,20 41:9     66:6,6,13,14         86:14,18,22          74:6 75:15
      15:7,7,9,9,11,12    41:9,9,12,14,18   66:14,25 67:4        86:23 87:4,5         78:21 80:9,19
      15:16,16,17         41:25 42:5,6      67:5,6,9,10,10       87:6,7,7,10,11       81:11,18 83:14
      16:8,13,15,24       42:12,13,13,18    67:11,13,22,23       87:13,15,15          83:16
      16:25 17:7,12       42:18,20,22       68:2,3,5,5,8,11    their 12:15,16,16    there's 6:15
      17:23,24 18:1       42:23 43:2,3      68:11,13,15,17       22:23 24:18          11:22 12:9 14:3
      18:5,5,13,13        43:6,8,25 44:1    68:18 69:3,4         28:1 32:1,8,14       14:6 15:19,24
      18:20,24 19:7       44:3,12,14,16     69:5,6,12,16         32:14,19             16:19 19:4
      19:11,16,18,20      44:17 45:1,7,7    69:19,20,25          36:22 37:7,10        21:25 23:20
      20:1,5,8,11,11,11   45:7,10,11,13     70:5,8,9,10,11       47:25 48:6,21        34:5,8,21
      20:11,12,14,16      45:15,16,19,24    70:11,13,14,17       55:23 63:4,4         37:20 38:4,20
      20:17,22,24         46:3,4,7,13,21    70:24 71:2,2,4       63:5,5 65:3          45:19 46:2
      20:25 21:3,9        47:6,9,10         71:7,9,12,15         66:9                 48:15,20 49:1
      21:15,18,19         48:10,12,13       71:20,20,20        them 22:22             49:17 52:22
      22:2,8,17,18        49:17,21 50:7     71:23,23,25          24:16 25:14          62:16 63:9
      22:21,22 23:6       50:13,24 51:3     71:25 72:7,12        28:9,10 30:6         65:25 66:6,10
      23:8,12,23,25       51:11,19 52:2,7   72:14,15,17,17       32:16 34:22          70:7
      24:6,8,10,14        52:8,11,14,14     72:18,20,23          36:22 37:6         thereabout
      24:15,17,23         52:14,15,15,25    72:23 73:3,7,8       43:16 49:15          65:2
      25:1,1,2,4,4,13     53:12,16,18       73:14,16 74:11       50:23 51:6         thereafter 5:5
      25:15,16,24         54:6,9,22,23      74:13,19,23          54:1,15,15           87:8
      26:4,4,9,10,11      55:6,9,11,14,16   75:5,9,10,14         56:8,11 60:25      thereby 86:23
      26:15,19,25         55:17,20,20       75:15,17,21,22       62:25 65:8         thereto 87:14
      27:1,4,12,12,17     55:20,22,25       75:24,25 76:1        70:25 76:3,20      these 12:17
      28:5,16,17,20       55:25 56:1,6      76:3,10,11,12      then 7:22 9:17         13:25 14:1,5
      28:21,23,25         56:10 57:6,12     76:12,13,15,18       15:23 16:14          15:24 17:19
      29:2,6,7,7,11       57:17,23,23       76:22 77:13,14       19:5,6 22:1          19:6 27:14
      29:12,12,14,16      57:25 58:2,2      77:17,24 78:3        25:8 33:15,19        34:20 35:21
      29:21,24 30:1       58:7,7,8,10,11    78:5,9,11,16,17      33:19 35:25          35:22 42:8,9
      30:1,3,6,14,19      58:13,14,18,19    78:17,18 79:2        47:17,21 69:12       44:1 52:7,10
      30:21,22,22         58:21,22 59:2     79:2,4,4,7,8,9       75:1,5 78:16         52:19,24
      31:12,13,23         59:4,15,16        79:9,11,11,12,18   there 10:21 16:7       55:12 56:16
      32:2,9,10,12        60:15,16,20,21    79:25 80:1,2         18:7,20,22           61:22 66:3
      32:18,20,22         61:1,4,7,9,9,14   80:5,5,8,10,10       19:24 20:2         they 8:3 20:20

                                   ALARIS LITIGATION SERVICES
   www.alaris.us                      Phone: 1.800.280.3376                         Fax: 314.644.1334
                                                                                    Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 109 of 113 PageID #:
                                     3376
                           LAWRENCE O'TOOLE 4/17/2019

      20:22,23             20:8 21:11,14        40:12 43:10       18:1,3,19,19,20    50:8,10,11,16
      23:9 24:10           21:20 22:15          50:9,12,24        18:21,23,24        50:23 51:17
      25:2,3 31:18         22:20 24:21       throughout           19:11,14,21,25     51:20,21 53:2
      35:7,15 37:4,5       25:3,4,5,8,12        12:12,13 14:3     20:2,3,3,3,12      53:3,4 54:5,8
      37:7,13,17           26:16 32:17          32:11 35:20       20:22,22,23        54:12,14,19,20
      41:16 62:6,11        33:24,25 34:1        56:16 65:19       20:25,25           54:21,22,23
      62:15 63:4,10        34:12,14 39:15       72:4              21:14,22,22        55:9,10,17,23
      64:21 65:13          39:23 40:2,12     throw 71:9,13        22:7,16,17,21      56:1,20 57:8
      66:5,9,11 67:9       40:16,18,19,23    throwing 71:7,12     22:22 23:10        57:12,13,24,24
      70:8,11,22,22        41:1,6,15,23      Tim 67:25            24:13,15,19,23     58:5,19,25
      70:22                42:2,4 43:10      time 5:13 8:16       25:2,5,7,7,7,7     59:15,22 60:6
    they're 12:11 13:1     43:10,11,15          8:20 9:2,8        25:9,11,12,13      60:10,15,17
      13:1 36:9            44:10,20             15:9 17:7 18:1    25:15,23,24        61:13,25 62:6
      37:19 61:3           46:10,21 47:1        18:13,19 25:4     26:3,4,18,18       62:12,12,12,17
      70:5,5               48:8,16,19,22        28:2 29:12,22     26:21 27:9,25      62:25 63:5,6
    they've 35:20          48:25 49:11          31:8 35:1 40:11   28:3,5,14,20       63:10,10,12,20
      35:23,24,24          50:7,10 51:19        45:11,13 46:13    28:22,23           64:3,11,14,14
      65:9                 51:24 52:2           50:7 52:7         29:6,8,9,10,14     65:7,8,10,20
    thing 19:18            53:20 54:8           53:15 56:10       29:24 30:6,11      65:20,21,22
      48:12,14 75:5        56:22 64:23          60:12 61:13       30:11,12,13,18     65:24 66:2,9
    things 15:17,20        66:1 69:9,14         65:15,16,25       31:7,11,12,14,17   66:10,22 67:3
      16:11,22 17:3        72:4,5,11 75:17      66:2,14,21,25     31:19,19,20,25     67:6,16 68:8
      17:19 19:6           77:15 82:11,12       67:5,13,16        31:25 32:6,7,8     68:17,21 69:10
      28:6,6 35:3          82:13 84:17          68:6,8 69:4       32:9,14,15,16      69:14,16,16,22
      35:22 39:3           87:11                69:15,20 70:5     32:19 33:8,10      70:3,6,8,11,14
      44:13,24           those 9:13 23:7        70:14 73:9        33:10,14,18,21     70:18 71:2,4,6
      46:14 66:12          23:7 24:6,24         76:11,18 77:14    33:23,24 34:3      72:2,2,10,14
      68:22 82:24          30:2,14 31:6         78:5 81:3 86:5    34:3,3,5,9         72:14,14 73:3
    think 14:14 17:13      31:12,14,19,25    timeframe            35:3,18 36:2,5     73:4 74:5,5,5
      17:16 19:12          32:8,13,19           72:23             36:14,18,22        74:5,6,7,8,10
      25:18 26:17,19       33:14,18,19       times 6:3,4,5        37:5,7,10,10       74:19,22 75:9
      27:4 40:21           35:13 36:5,6         14:3 55:5         37:16,18,19,23     75:12,23 76:1
      42:8,8 52:24         36:10 39:3           56:16             38:11,20,21,21     76:15,18 77:17
      54:4 55:2            41:12 45:3,3      titled 39:22         38:22 39:3         77:20 78:7,12
      66:21 80:5,8         50:21 58:3           46:22             39:20 40:12        78:12 79:1,1,10
      80:12,13,14,17       65:24 66:1,3      to 6:6,8,20,24       40:15 41:2,7,8     79:16,25
      82:10,12 85:15       67:17 68:22          7:5,12,13,14,19   41:14 42:4,5,7     80:10,10,11,19
      86:10                70:13,13 73:16       7:23 8:13,15      42:11 43:8,15      81:7,14,15,20
    this 5:3 9:25          73:23 75:2           8:20,24 9:14      44:24,25 45:1      81:25 82:6,7
      10:2,9 11:20         78:19,19 80:4        9:14 10:13        45:6,9,23,25       82:11,13,16,21
      12:2,5,9 13:3,8    though 25:11           11:21,24 12:4,5   46:4,12,13,15      83:4,18,22
      13:18,19 14:19       33:21 74:1           12:16,20,21,22    46:21 47:18,21     84:4 85:9,9,18
      14:25 15:5,25        83:2                 13:2,8,9,19,20    48:2,3,9,14,16     85:18,22 86:8
      16:3,6,19,21       thought 10:12          14:6,9,17,24      48:20 49:1,5       86:9,13,21
      17:12,14,15,17     through 6:4            15:4,5,8,11,18    49:5,7,7,11,15     87:7,8,10,11
      17:18,18,18,22       14:23 16:14          16:3,4,15,18,21   49:15,22,23      today 6:7,21
      18:19,20 20:3        35:6,9 36:16         17:4,6,10,19      49:23 50:2,3       39:16 45:9,15

                                    ALARIS LITIGATION SERVICES
   www.alaris.us                       Phone: 1.800.280.3376                      Fax: 314.644.1334
                                                                                 Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 110 of 113 PageID #:
                                     3377
                           LAWRENCE O'TOOLE 4/17/2019

       53:24 63:9        truthful 6:21         87:9              us 17:20 23:9     vs 5:22
       83:19 84:19       try 6:14 33:14      underage             82:3
    today's 7:6            36:18               34:20             use 27:19 37:4           W
    together 19:1        trying 16:18 17:4   underlying 40:5      37:5,10,10,13    waive 86:11,12
    told 61:19,19          24:13 28:3        understand           37:17,19 39:1    walked 84:17
    Tonight 75:2,6         32:16 33:10         6:23 17:4          44:14,17,25      want 32:7 33:8
    too 20:2 86:19         54:5,8,12           24:13 28:3         46:3,15 48:2      36:18 45:9
    took 23:12             58:5 64:14          32:5 56:20         48:21 50:3        48:3 51:20
       32:23 72:11         70:3 80:10          58:6 61:11         51:11 52:12       64:11
    top 13:4 31:23       Tucker 29:15          62:16 63:23        53:3,12 54:6     wanted 74:8
       38:24             two 20:17 27:14       64:6,11 69:24      54:23 55:10      was 7:12,13,16
    topics 38:25           40:2 42:18          70:3 79:20         55:23 56:1,13     7:18,21,22,22
    total 17:25 18:7       43:3 44:3           81:24              56:15 57:25       9:1,2,22 10:9
       18:16 19:1,19       47:11,17 49:14    understanding        60:20 61:25       10:10 11:5,16
       21:2 24:1,2,8       49:15 51:4          45:10 57:2,20      62:12,17 63:1     11:19 14:12,20
    totality 80:8          55:12,17            58:9 60:19         63:6,6,10,14      14:25 15:7
    toward 68:21         two-day 47:25         64:18              65:13 72:17       16:7,12,15 17:4
    towards 34:3         two-page 39:19      undertaken           78:7,12 79:2,4    17:17,24,24
    train 37:17            44:8,10,20          16:8 82:3          79:9              19:18 20:2,4
    trained 36:2           46:11             unfortunately       used 8:1 12:10     21:8,14,19
       37:8,12 54:5      type 17:22            82:15              20:6 40:6         25:13 26:10,15
       54:17 55:6          34:21 35:13       union 85:18          65:9 77:14        29:11,20,21
    training 2:11          38:1,18 61:8,18   unit 10:3 12:15      79:2              30:25 32:24
       35:2,8,24           62:10 66:7          65:16 85:9        uses 39:20         33:5,22 35:2
       36:6,8,11,21        69:11 72:15       United 1:1 3:1,17   using 27:22        35:25 36:2
       36:24 37:3          73:20 78:25         22:9 32:10                           39:8 40:13,20
       39:2,5,22         types 14:2 34:12    unlawful 31:2,11             V         40:21 41:9,10
       40:7 41:7 43:11     35:10 59:22         34:8 35:4         v 1:6 3:6          41:19,24 42:5
       44:11,23 45:5       65:18               37:23,25 38:7     vandalism 75:11    42:7 43:12,16
       45:7 46:12,17     typewriting 5:6       38:14,22 39:1     vandals 75:24      43:24 47:1,6
       46:22 47:12         87:9                49:1,6 50:11,16   vehicle 66:7       51:18,19 56:10
       48:19,25          typically 29:8,9      50:19             verbatim 21:22     58:21 59:1
       49:10 52:17                           unprofessional      verdict 10:6,10    66:16,17,19,20
       53:1,8,11,15,19           U             73:4                11:17 16:8       67:3,11,15,18
       53:22 54:1,9      uh-huh 6:15         until 17:8          versus 29:3        67:20,22,23
       54:23 56:8,11       10:17 22:6        up 17:8 22:11         61:15 62:14      68:2,5,11,11
       56:14 61:7,13       55:7 63:25          25:4 30:11,11     very 6:6,7,11      69:2,6 72:1,10
       62:4,5,10,15      ultimate 30:21        30:12,12,18         12:1 16:5 31:23  72:15,16,16,20
       62:16,23 63:3     ultimately 69:5       35:16 46:24         34:2 40:15       73:1,3,4,14,16
       63:5,9 65:7,12    unaware 18:11         49:20 69:10         54:13 65:6       73:18,20 74:6
    transcribed 5:5      under 6:19,23         74:5 77:17,24       75:25 86:4       75:6,15,18
    transpired 18:7        13:18 29:6          78:17 79:25       video 65:18        76:15,20
       18:25 19:16         31:3 34:20          86:13             videos 70:1        77:24 79:9
       20:15 82:22         38:15,18 49:3     updated 12:10       violating 33:19    80:6 81:5,18
    trap 79:11             57:23 59:20         35:14               33:20            81:19 82:7
    tried 72:14            73:17 78:20       uphold 32:9         violent 33:12      85:10,25 87:6
    true 76:7,9 78:1       78:20 80:14       urinating 34:19     visit 66:22        87:7,11


                                    ALARIS LITIGATION SERVICES
   www.alaris.us                       Phone: 1.800.280.3376                       Fax: 314.644.1334
                                                                                   Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 111 of 113 PageID #:
                                     3378
                           LAWRENCE O'TOOLE 4/17/2019

    Washington          61:17 70:23        73:8,17 74:2       25:2 32:18          16:25 23:8
     29:15              74:13 82:10,12     75:10,10,15,24     36:14 37:4,10       24:24,24,25
    wasn't 41:2         82:15              75:25 76:1,3,11    37:13,17 38:21      28:4 29:11
     66:21 68:10       we've 27:4          76:16 78:4,21      42:10 44:15         31:25 32:13,19
     72:2               38:25 39:1,5       86:23              44:25 45:13         33:2,3,12,18
    watch 28:25         49:16 57:22       West 4:4 72:8       46:15 48:1,8        33:20,22,25
     29:3,3,4,7,8,9     65:1 80:2,4       what 7:8,16,19      49:10 50:2,10       36:5,7,7,10
     29:10 62:19       weapons 60:5        9:12 14:6 15:18    50:15 53:3          38:15 49:7
    way 6:20 19:5       76:5,8,10,12       16:3,18 17:4,9     55:10,16 56:10      62:24 66:1,17
     27:17 47:25        76:15              17:12,14 18:7      56:23 57:11         67:2 68:19,20
     53:4 82:16        weekend 66:14       18:25 19:15        62:6 63:6           69:19 70:3,13
    ways 17:9          well 13:25 15:19    20:15 21:1         67:7 71:23          70:17 73:8
    we 10:6,13 11:3     16:10 17:21        23:6 24:13         72:12 75:22         77:24 78:16,21
     12:12 13:25        19:3 24:20         25:6,8 29:24       75:25 78:4          79:9 81:19
     14:5 15:15,17      26:17 33:2         31:16 32:5,16      81:6                85:25
     15:20,22 16:1      34:14 37:25        33:9 34:11,15     where 16:1 23:7     who's 28:23
     16:4,10,10,13      38:9,17 41:19      35:2,18 36:4       25:7,10 28:2        33:8,16 38:11
     16:14,18,22,22     43:17 44:1         38:15 39:19        32:23,24            70:11 85:1
     16:24 17:9,19      55:2 57:10,23      41:14 42:10,22     33:11 35:20        whole 30:2
     17:19,24 18:1      58:13 60:21        43:15 45:4         37:19 41:16         42:6
     18:18,19 19:3,4    61:17,19,20        47:21 49:9         66:8 68:25         whose 72:21
     19:5,7,18 20:3     64:8 71:25         53:9 54:4,4,8      68:25 70:1          73:5,8 74:3,12
     20:4,17 22:25      73:20 75:22        54:12 55:13        79:24 83:8          87:5
     23:6,10,10         78:15 79:22        55:20,22,25       whereby 20:14       why 11:3,23
     24:4 27:8          80:13,16 81:17     56:24 57:22        26:2                13:23 19:24
     28:2 29:6          82:10              58:22 59:22       wherein 3:18         26:14 30:14,17
     30:8 32:7,10      went 33:6 71:2      59:24 60:6         9:22 11:5 14:12     82:10
     32:15 33:2,4,8     80:3               61:8,13 64:14      21:8 39:8          will 12:25 19:19
     33:17,17,22       were 7:25 8:5       65:15 66:23        40:13 41:24         24:25 25:3
     34:15,18 35:18     8:15 9:8,9         67:3,13 69:13      43:7 51:2           57:17 81:17
     35:25 36:4,4       15:9,11,15,17      71:8,8,8,8,24      74:18 86:23         86:20
     40:1 43:3 44:7     16:11 17:3,7,10    72:11 73:11       whether 63:9        windows 33:4
     45:2,25 54:14      17:20 18:5,13      74:7 75:18         70:8 75:17          74:23
     55:2,2 56:12       18:21,22 19:13     76:6 79:21,21     which 12:24,25      wish 31:25
     56:14 58:17        19:25 20:3,4       80:3,17 82:22      17:8 26:25          32:19 54:14
     67:2,15 69:9       20:20,22,23       what's 9:21         27:8 32:25         wit 43:9 74:20
     69:9,10,12         23:8,9,10,23       10:20 11:12        39:11 42:6         with 5:6,23 6:15
     70:24,25 72:5      24:10 28:1,6       13:14,23 21:6      43:17 44:8,21       7:4 12:23
     72:6,7,11,11,13    28:16 33:3,3,3     29:2 30:12,20      71:25 81:7          13:14,17 14:8
     74:7 75:6          33:5,25 40:23      40:10 44:7         82:16 85:10         14:21 15:12
     76:4 77:11,12      41:7,15 42:4       49:13 57:6         87:11               16:15 17:4
     77:17 80:3         44:15 45:1,10      77:15 78:7        while 16:13          20:5 22:8,11
     83:17 86:12        45:13 46:12        79:3               17:23 18:5          22:17 23:13
     86:20              51:2 52:7         when 6:10 9:13      19:13,25 28:16      24:16 25:8,14
    we're 32:16         54:10 66:13        15:17,20,20        30:20               25:15,23 26:3
     33:9,9,9           67:9,9,16 68:7     17:16,19 18:19    who 7:14 9:1         26:6 27:1,12
     55:18 61:10,17     71:19 72:25        18:19 24:20        11:19 15:11 16:1    27:22 28:4,9

                                 ALARIS LITIGATION SERVICES
   www.alaris.us                    Phone: 1.800.280.3376                        Fax: 314.644.1334
                                                                                 Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 112 of 113 PageID #:
                                     3379
                           LAWRENCE O'TOOLE 4/17/2019

     28:10,15,16         62:15               60:16,19 61:1    74:25 75:4,8         37:9,11,16,21
     30:18,19 31:9      working 18:15        61:15 62:8       75:13 76:3,6,9       37:25 38:13
     32:22 33:3,4       would 8:24 9:11      63:2,12 64:1     79:15 80:12          39:6,15,18,24
     33:13,21 35:3       9:18 10:11          64:19 65:10      80:25                40:5,12,15,18
     35:4,21 36:20       13:20 14:6,8       XIV 53:5         yes-or-no 18:3        40:23 41:6,14
     37:2,11,16,21       15:22 16:16                         you 5:23,24,24        41:21,23 42:1
     38:14,21 39:18      17:9,12,23,24             Y          5:25 6:1,3,7,10      42:6,10,11,23
     40:2 41:12          18:16,18 19:5      yeah 9:11 14:24   6:18,19,23 7:2       42:24 43:2,15
     44:5,7 45:4,21      19:15 20:23         24:3,22 33:17    7:5,10,14,25         43:24 44:6,6
     45:21 46:3,3,5      21:24 23:15,19      49:20 54:16      8:1,5,11,15,20       44:11,22,22
     48:1,7,13,15,18     29:10 30:8,11       57:9 59:2        9:4,8,9,13,18        45:9,10,13,14
     48:24 49:17         30:13 31:3,14       63:15 64:3       9:19,20,21,25        45:21,23 46:5
     49:20 50:6          33:13,24,25         69:23 71:22      11:19,23,23          46:11,18,20,20
     51:11 52:2,6,11     34:15,15,16,19      80:14 86:4,22    12:1,4,6 13:2,3      46:23,24 47:2
     52:14,15,23         36:11,11,11 38:1   year 12:13 14:5   13:14 14:1,1,4,8     47:6,9,12,15
     53:4 54:23          38:10,10,10,19     years 26:7        14:17,19,24,25       47:19,22,24
     55:11 56:1,5,13     44:3,22 45:6        34:24 35:9,17    15:3,4,5,8,9,9       48:8,9,15,18
     56:15,18            52:25 55:20         35:25 36:16      15:17,18 16:3,8      48:24 49:5,9
     57:22 60:4          62:11,15 63:4       36:18 77:21      16:20,22 17:3        49:19,20 50:1
     61:13 62:6          63:6 65:13         yes 6:13,17 8:4   17:6,7,7,12,13       50:9,14,15,15
     66:17,20 67:4       66:5,9,10           10:19 11:25      17:16,23,25          50:18,23 51:6
     68:16 73:7,12       67:15 69:8          12:3,19 13:1,12  18:4,5,6,13,14       51:6,8,14,17
     73:20 76:15         71:9 75:20          13:16 14:11,22   18:15,23 19:12       51:20,21 52:3
     76:25 77:24         78:16,16,22         15:2 18:8 20:8   19:13,13,14,21       52:6,17,18,19
     78:6,17,23          78:25 79:14         20:9 21:23       19:24,25 20:5        52:19,19,21,22
     79:17,23,25         80:23 82:18         24:7 26:13       20:6 21:1,6,7        53:1,8,15,21
     79:25 80:18         83:14 86:10,12      27:3,11 29:1,19  21:11,11,18,18       54:8,15,16,17
     80:22 83:21        would've 10:11       29:23 31:4,7     21:22,24,25          54:18,19,20
     84:6,23 85:1       wouldn't 17:21       31:19,22 34:7    22:2,3,5,5,10        54:20 55:5,8
     85:25 86:14         41:6                34:25 37:1,8     22:13,15,20          55:16,19,23
    within 3:15 21:15   writing 25:15,21     37:15 38:12      23:7,12,15,23        55:24 56:4,8
     58:14 61:1,9,14     46:14 53:2,9        40:4,25 41:13    24:11,14,15,20       56:10,12,20
     61:21 62:8          54:25 55:3,9        42:15,17,21      25:7,9,12,19         56:23,24,24
     63:1 64:1,19        55:14,24            44:9 45:18,25    25:21,25 26:1        58:2,6,18,23
     64:23 65:17        written 15:22        46:6,25 49:14    26:6,24,24           59:8,12,18,20
     83:9 87:4           18:22 26:2          52:9 53:20       26:25 27:9,15        59:23,24
    witness 3:10         27:14,15 28:9       56:7,9,16        27:19,22 28:1        60:3,10,17,25
     5:6 59:2 86:6       38:4,20 41:16       58:16 59:14,19   28:4,4,5,14,14       61:6,8,12,19,19
     86:14,18,22         41:20 44:11,22      59:19 60:8,14    28:16,20,25          61:19 62:3,5
     87:5,7              53:25 54:18         60:24 61:5,23    29:11,14 30:7        62:13,19,19,23
    Wonderful 7:1       wrong 64:17          61:23 63:7,20    30:12,18,20          63:3,6,8,23
     13:13                                   64:7,21,21,22    31:9,11,17,17        63:23 64:22
    word 45:23                  X            64:25 66:16      32:3,5,5,21,23       65:6 66:13,17
     79:4 83:3          XIII 46:3 51:24      67:12,23         33:7,12,13           66:17,20 67:4
    words 33:8           53:10,17            69:18 70:20      34:2,3,5,16          67:6,9 68:7
    work 22:23           54:25 56:6          70:20 71:5,17    35:2,2,6,7,21        69:3,9,13,15
     24:18 26:20         58:17 59:13,14      72:24 73:25      36:1,7,20 37:2       69:19,22

                                   ALARIS LITIGATION SERVICES
   www.alaris.us                      Phone: 1.800.280.3376                      Fax: 314.644.1334
                                                                                 Pls.' Ex. 25
Case: 4:17-cv-02498-AGF Doc. #: 183-25 Filed: 08/13/20 Page: 113 of 113 PageID #:
                                     3380
                           LAWRENCE O'TOOLE 4/17/2019

     70:12,23,25         31:20 36:14    10:00 3:12           2019 1:12 3:12     63101 4:14
     71:2,6,10,14,15     42:19,25       10:09 5:13           21 2:10            63103 4:10
     71:18,19,19,23      44:18 45:9,23  11 2:8               25 23:24           64111 4:4
     71:24 72:4,4,5      47:5 49:13     11:00 29:9,10        27th 10:4,16
     72:10,12,17,25      53:13 54:21    11:30 29:16 80:1      17:8                       7
     73:2,7,11,19,22     55:5 57:20     11:51 86:24          28th 20:13         7 2:13 41:24
     73:24 74:8,21       58:6,9,10      11th 4:14             76:24               42:23 43:3
     74:24 75:1,2,5      59:11 60:12,19 12:00 3:12                                46:20
     75:6,7,14,21        61:11 62:6     1200 3:13 4:9                3          7:00 29:8,10
     76:4,10,14,16       64:12,18 69:2  14 2:9 39:21         3 2:9 14:12,14     700 65:25
     76:22,24,25         69:24 74:10    1446(T) 3:15         3:00 29:8,9        711 4:14
     77:5,6,6,10,10      75:23 79:21      4:13 5:4 87:4      314 3:14 4:9
                                                             314.622.4800               8
     77:13,20 78:2       83:12 84:4     14th 10:25 11:14
     78:4,5 79:1,1       85:22 86:4,14    27:5,7               4:10             8 2:14 51:2,5,8
     79:17,21,22,24     yourself 22:8   15th 10:7 22:10      314.644.2191         52:21
     80:5,13,21,22       26:1 60:3        66:15                4:15             80 75:6,24
     80:22,24 81:1                      16-hour 47:10        34th 4:4           816.470.9938
     81:6,7,12,17               Z       16th 21:12 24:14     3623 43:17,21        4:5
     81:20,23 82:4      zoom 70:8,18,19   27:10 66:15          43:22 46:21
                                                                                        9
     82:19 83:3,4,5       70:25         17 1:12 3:11         3625 47:21
                        zooming 70:2,2 17th 29:13 66:15      3627 47:22         9 2:15 51:2,5,14
     83:7,12,13,14
                          70:6                               3631 49:4            52:21
     83:25 84:1,2                         74:24 75:10
                                                             3632 49:19         9/15 14:23
     84:9,14 85:5,8                       78:4 79:16,22
                                0                            39 2:11            9/24 14:23
     85:13,17 86:4                        81:3,16 82:23
     86:6,8,9,10,12              1        83:8
                                                                     4
     86:13                              18th 71:15
                        1 2:7 9:9,16,21                      4 2:10 21:6,8
    you're 6:10,23                      1984 9:6
                          9:22 26:25                           27:8 28:18
     9:14 13:17 17:2
                          28:20 32:7             2           4:17-cv-2455-...
     25:8 26:9
                          33:21 47:14   2 2:8 9:17 11:4,5      1:6 3:6
     43:21 50:16
                          57:25 59:21     11:8 16:19 58:1    40 2:12
     52:23 53:24
                          60:3,9,14       61:4               406 4:4
     53:25 54:7
                        1-01 2:14 45:20 20 8:13 23:23        417 13:3 28:22
     55:17 56:5
                          46:2 51:9,25  20/20 80:15          42 2:13
     60:6 64:15,15
                          52:11 53:5,10 2013 7:13            420 4:4
     81:24 83:19
                          53:17 54:25   2014 39:12           422 31:21,22
     84:20
                          56:18 57:21   2015 7:13            461 11:24
    you've 11:8 14:14
                          58:11,15,18   2017 7:17 8:13       482 34:4
     21:5 27:16
                          59:13 60:17     8:14 9:7 10:4
     34:23 35:9                                                      5
                          60:20 61:2,15   10:16 11:14 17:8
     40:10 47:5
                          61:16 62:9      20:13 21:12        5 2:4,11 39:8,11
     51:4 54:1,14
                          63:2,13 64:2    22:10 24:14          44:7,21 46:11
     55:4 64:17
                          64:20 65:11     71:15 74:24        5-21 13:7
    your 6:20 7:2,4
                        1,200 24:4,6,15   76:25 78:4         51 2:14,15
     7:8,16 12:1
                          25:14 41:2,18   79:16,22 81:3
     18:21 20:12,25                                                  6
                          46:12 65:2      81:16 82:23
     22:11,21 27:19                                          6 2:12 40:11,13
                        10 2:7            83:8
     28:3,8 31:9,18

                                  ALARIS LITIGATION SERVICES
   www.alaris.us                     Phone: 1.800.280.3376                      Fax: 314.644.1334
                                                                                Pls.' Ex. 25
